Exhibit 10.1

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 13,
2017 (this “Amendment No. 1”), by and among J. CREW GROUP, INC., a Delaware
corporation (the “Borrower”), the Lenders under the Existing Credit Agreement
(as defined below) party hereto (the “Consenting Lenders”) and the “New Lenders”
listed on the signature pages hereto (the “New Lenders”) and acknowledged by
Wilmington Savings Fund Society, FSB, a federal savings bank (“WSFS”), as
Administrative Agent (as defined below) in accordance with Section 10.01 of the
Existing Credit Agreement (as defined below).

WHEREAS, Chinos Intermediate Holdings B, Inc., a Delaware corporation
(“Holdings”), as Holdings, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and WSFS, as administrative agent (in such capacity, as
successor to Bank of America, N.A., the “Administrative Agent”), have entered
into an Amended and Restated Credit Agreement, dated as of March 5, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified and
in effect on the date hereof, the “Existing Credit Agreement”) and as further
amended by the Amendments (as defined below) (the “Credit Agreement”)
(capitalized terms used but not otherwise defined in this Amendment No. 1 have
the meanings assigned to such terms in the Credit Agreement);

WHEREAS, the Required Lenders have agreed to amend the Existing Credit Agreement
to, among other things, create a new Class of Loans (the “Amended Loans”) on the
Amendment No. 1 Effective Date (as defined below);

WHEREAS, each Consenting Lender has agreed to convert its Initial Loan to an
Amended Loan on the Amendment No. 1 Effective Date;

WHEREAS, the New Lenders have agreed to make New Loans to the Borrower on the
Amendment No. 1 Effective Date; and

WHEREAS, the Borrower and the other Loan Parties wish to make certain other
amendments authorized pursuant to the terms of Section 10.01 of the Existing
Credit Agreement.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.Amendments.  

(a)Subject to the satisfaction of the conditions set forth in Section 3(a)
hereof, on the Amendment No. 1 Effective Date, the Existing Credit Agreement is
hereby amended to incorporate the changes reflected in (i) Section
10.07(b)(iii)(B), (ii) Section 10.07(b)(v) and (iii) Section 10.07(k) of the
redlined version of the Credit Agreement attached hereto as Annex A-1 (and in
any defined term as used in any such provision) (the “Initial Amendment”) but
not, for the avoidance of doubt, any other change reflected in the redlined
version of the Credit Agreement attached hereto as Annex A-1.

(b)Subject to the satisfaction of the conditions set forth in Section 3(b)
hereof, on the Amendment No. 1 Effective Date, (i) the Existing Credit Agreement
is hereby further amended to incorporate the changes reflected in the redlined
version of the Credit Agreement attached hereto as Annex A-1 other than the
Initial Amendment and (ii) Exhibit C to the Existing Credit Agreement is hereby
amended and restated as set forth on Annex A-2 hereto (the “Additional
Amendments” and, together with the Initial Amendment, collectively, the
“Amendments”).

 



--------------------------------------------------------------------------------

 

Section 2.Representations and Warranties.

By its execution of this Amendment No. 1, the Borrower hereby represents and
warrants to the Lenders that:

(a)The Borrower (a) is a Person duly organized or formed, validly existing and
in good standing under the Laws of the jurisdiction of its incorporation, (b)
has all corporate or other organizational power and authority to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under this Amendment No. 1, (c) is duly qualified and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all applicable Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (c), (d) or (e), to the
extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b)The execution, delivery and performance by the Borrower of this Amendment No.
1 have been duly authorized by all necessary corporate or other organizational
action.

(c)Neither the execution, delivery or performance by the Borrower of this
Amendment No. 1 nor the consummation of the transactions contemplated hereby
will (i) contravene the terms of the Borrower’s Organization Documents or (ii)
result in any breach or contravention of, or the creation of any Lien upon, any
of the property or assets of the Borrower or any of the Restricted Subsidiaries
(other than as permitted by Section 7.01 of the Credit Agreement) under (A) any
Contractual Obligation to which the Borrower is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject or (C) violate any applicable
Law, except with respect to any breach, contravention (but not creation of any
Lien) referred to in clause (ii), to the extent that such breach, contravention
or violation would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(d)No material approval, consent, exemption, authorization or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment No. 1 or any other Loan
Document, except for (i) filings (if any) necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
that have been duly obtained, taken, given or made and are in full force and
effect and (iii) those approvals, consents, exemptions, authorizations, or other
actions, notices or filings, the failure of which to make or obtain or make
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(e)This Amendment No. 1 been duly executed and delivered by the Borrower.  This
Amendment No. 1 constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

Section 3.Conditions to Effectiveness.

(a)The Initial Amendments shall become effective on the date on which the
Consenting Lenders shall have received executed original, facsimile or other
electronic copies of counterparts to (i) this Amendment No. 1 from the Borrower,
the Required Lenders and, for purposes of Section 10.01 of the Existing Credit
Agreement, the Administrative Agent and (ii) a consent and

2



--------------------------------------------------------------------------------

 

reaffirmation (the “Consent and Reaffirmation”) from Holdings and each
Subsidiary Guarantor in the form attached hereto as Annex B (the time at which
the conditions set forth in this Section 3(a) are satisfied, the “Initial
Amendment Effective Time”); and

(b)The Additional Amendments shall become effective on the date on which:

(i)the Consenting Lenders shall have received such certificates of good standing
from the applicable secretary of state of the state of organization of each Loan
Party, customary certificates of resolutions or other action, incumbency
certificates and/or other customary certificates of Responsible Officers of each
Loan Party evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment No. 1 or the Consent and Reaffirmation, as applicable;

(ii)the Consenting Lenders shall have received a customary opinion from Weil,
Gotshal & Manges LLP, dated the Amendment No. 1 Effective Date in form and
substance reasonably satisfactory to the Consenting Lenders;

(iii)all expenses due to the Consenting Lenders, the New Lenders and the
Administrative Agent pursuant to Section 10.04 or Section 10.05, as applicable,
of the Credit Agreement, in connection with this Amendment No.1, the Specified
Liability Management Transactions or the Specified Liability Management
Transaction Litigation, including the amounts payable to Seward & Kissel LLP and
the amounts which the Borrower has separately agreed are payable to Jones Day
and Houlihan Lokey, have been paid;

(iv)each New Lender shall have received at least two (2) Business Days prior to
the Closing Date all documentation and other information reasonably requested in
writing by such New Lender with respect to any Loan Party at least eight (8)
Business Days prior to the Closing Date in order to allow such New Lender to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act;

(v)the Administrative Agent shall have received a Committed Loan Notice
reflecting the Borrowing of New Loans;

(vi)the Administrative Agent shall have received an officer’s certificate
satisfying the requirements of (A) the last sentence of Section 7.05 of the
Credit Agreement and (B) Section 7.12(d) of the Security Agreement with respect
to the release of its Lien on the Additional Contributed IP;

(vii)contemporaneously with the transactions contemplated hereby, J. Crew
International Cayman Limited, an exempted company incorporated and existing in
the Cayman Islands, shall have merged with and into J. Crew International, Inc.,
a Delaware corporation (“J. Crew International”), with J. Crew International as
the survivor of such merger, such that J. Crew International shall be the direct
owner of all Equity Interests in J. Crew Brand Holdings and the Loan Parties
shall have taken any actions required under the Security Agreement with respect
to the pledge of Equity Interests of J. Crew Brand Holdings by J. Crew
International;

(viii)(A) the Borrower shall have purchased, at par, $150,000,000 (the “Amended
Loan Purchase Amount”) of the aggregate principal amount of Initial

3



--------------------------------------------------------------------------------

 

Loans held on the Amendment No. 1 Effective Date (immediately prior to giving
effect to the Additional Amendments) by Consenting Lenders that have executed
this Amendment No. 1 and delivered their respective signature pages to this
Amendment No. 1 and the Agent Direction Letter (as defined below) to LendAmend®
or another platform or address designated by the Borrower prior to the date
hereof (the Initial Loans of such Consenting Lenders, the “Purchased Amended
Loans”), such that each such Consenting Lender shall have received an amount
equal to its ratable share of the Amended Loan Purchase Amount (and such
Consenting Lender’s receipt of such funds shall constitute an assignment by such
Consenting Lender to the Borrower, without recourse, of Initial Loans in an
amount equal to such ratable share), (B) contemporaneously with such purchase,
the Borrower shall have immediately cancelled the Purchased Amended Loans and
(C) the Borrower shall have paid to each such Consenting Lender, all unpaid
interest on the Purchased Amended Loans of such Consenting Lender accrued
through (but not including) the Amendment No. 1 Effective Date;

(ix)contemporaneously with the transactions contemplated hereby, the Borrower
shall have received at least $94,000,000 of cash proceeds from a loan made by J.
Crew Brand, LLC, a Delaware limited liability company (“J. Crew Brand”), or J.
Crew Brand Corp., a Delaware corporation (“Brand Corp.”) that constitutes IPCO
Intercompany Debt on the terms prescribed by Section 7.03(u) of the Credit
Agreement and the Borrower shall have applied such cash proceeds to fund a
portion of the Amended Loan Purchase Amount pursuant to Section 3(b)(viii);

(x)contemporaneously with the transactions contemplated hereby, J. Crew Brand
has acquired (in the exchange offer consummated in connection herewith) at least
$538,270,000 of the 7.75%/8.50% Senior PIK Toggle Notes due 2019 issued by
Chinos Intermediate Holdings A, Inc., a Delaware corporation; and

(xi)the Consenting Lenders shall have received the Call Right Agreement duly
executed by the parties thereto.

For purposes of determining satisfaction of the conditions precedent set forth
in this Section 3 which are subject to the receipt of documents by, or the
satisfaction of, the Consenting Lenders, the applicable condition shall be
deemed satisfied upon the execution of this Amendment No. 1, and the release of
signatures by Consenting Lenders representing the Required Lenders.  The date on
which the conditions specified in Sections 3(a) and 3(b) are satisfied, the
“Amendment No. 1 Effective Date”).

Section 4.Instruction to Administrative Agent.  By their execution hereof, the
Consenting Lenders, who collectively constitute the Required Lenders, hereby
instruct WSFS, in its capacity as Administrative Agent, to (i) acknowledge this
Amendment No.1, (ii) immediately stay any and all activity relating to the
Specified Liability Management Transaction Litigation, (iii) upon the
satisfaction of the conditions set forth in Section 3 hereof, withdraw and
dismiss, with prejudice, any claim, obligation, suit, judgment, damage, demand,
debt, right, cause of action, loss and/or liability, including any derivative
claim alleged or that could have been alleged in the Answer, Affirmative
Defenses, and Counterclaims filed by the Administrative Agent in the Specified
Liability Management Transaction Litigation, (iv) enter into the Call Right
Agreement and (v) comply with the directions contained in the Direction Letter
dated as of the date hereof from the Consenting Lenders representing the
Required Lenders to Administrative Agent (the “Agent Direction Letter”).

Section 5.Amended Loans; New Loans.

4



--------------------------------------------------------------------------------

 

(a)Subject to the satisfaction of the conditions set forth in Section 3 hereof,
on the Amendment No. 1 Effective Date, each Consenting Lender severally agrees
to convert its Initial Loan into a like principal amount of Amended Loans
pursuant to Section 2.01(a) of the Credit Agreement.

(b)Subject to the satisfaction of the conditions set forth in Section 3 hereof,
on the Amendment No. 1 Effective Date, each New Lender severally agrees to make
a New Loan to the Borrower pursuant to Section 2.01(a) of the Credit
Agreement.  The New Loans shall be used solely for purposes of funding a portion
of the Amended Loan Purchase Amount pursuant to Section 3(b)(viii).

(c)Each Consenting Lender hereby agrees to assign to the Borrower its Purchased
Amended Loans on the Amendment No. 1 Effective Date to permit the satisfaction
of the condition set forth in Section 3(b)(viii) (subject to the satisfaction of
the other conditions set forth in Section 3).

Section 6.Counterparts.

This Amendment No. 1 may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment No. 1 by facsimile
transmission or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 7.Governing Law and Waiver of Right to Trial by Jury.

(a)THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b)EACH PARTY HERETO HEREBY IRRECOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT
NO. 1 OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 8.Headings.

The headings of this Amendment No. 1 are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.

Section 9.Effect of Amendment. Except as set forth herein (including in the
Credit Agreement), this Amendment No. 1 shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect
any  term, condition, obligation, covenant or agreement contained in the Credit
Agreement or

5



--------------------------------------------------------------------------------

 

any other provision of the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  This Amendment No. 1 is a Loan Document for all purposes of the
Credit Agreement.

Section 10.Certain Tax Matters.  For U.S. federal income tax purposes, the
Borrower intends to treat this Amendment No. 1 as not resulting in a
“significant modification” of the Initial Loans.

Section 11.Cancellation of Initial Loans. The Borrower hereby acknowledges that,
upon its receipt by way of assignment of each Purchased Amended Loan in
accordance with Section 3(b)(viii) above, such Purchased Amended Loan will be
automatically and permanently cancelled.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the date first above written.

J. CREW GROUP, INC.,
as the Borrower

 

By:/s/ Vincent Zanna
Name:  Vincent Zanna
Title:    Senior Vice President, Finance and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

 

Solely for purposes of Section 10.01 of the Credit Agreement, acknowledged by:1

WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Administrative Agent

 

By: /s/ Patrick J. Healy
Name:  Patrick J. Healy
Title:    Senior Vice President

 

 

 

1 

The Administrative Agent’s acknowledgment of this Amendment No. 1 is solely for
purposes of Section 10.01 of the Credit Agreement and in no way should be
construed as the consent, agreement or disagreement of the Administrative Agent
with respect to any of the terms thereof.

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

 

ANNEX A-1

AMENDED CREDIT AGREEMENT

[See attached]

 

 

 



--------------------------------------------------------------------------------

Execution Version

 

 

Published CUSIP Number:  46613BAD9

 



--------------------------------------------------------------------------------

 

$1,567,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 5, 2014,




11



--------------------------------------------------------------------------------

 


Published CUSIP Number:  46613BAD9


$1,567,000,000
AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of March 5, 2014


among


J. CREW GROUP, INC.,
as the Borrower,


CHINOS INTERMEDIATE HOLDINGS B, INC.,

as Holdings,


BANK OF AMERICA, N.A.,

as Administrative Agent,


and


THE OTHER LENDERS PARTY HERETO
________________


GOLDMAN SACHS BANK USA,

as Syndication Agent,


MIZUHO CORPORATE BANK, LTD.

SUMITOMO MITSUI BANKING CORPORATION,

HSBC SECURITIES (USA) INC.

Wells Fargo BANK, N.A.

as Co-Documentation Agents,


BANK OF AMERICA, N.A.

and GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners

12



--------------------------------------------------------------------------------

 

among

J. CREW GROUP, INC.,
as the Borrower,

CHINOS INTERMEDIATE HOLDINGS B, INC.,
as Holdings,

WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO
________________

GOLDMAN SACHS BANK USA,
as Syndication Agent,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

HSBC SECURITIES (USA) INC.

WELLS FARGO BANK, N.A.
as Co-Documentation Agents,

BANK OF AMERICA, N.A.

and

GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners

 

 

13



--------------------------------------------------------------------------------

 

Table of Contents

Page

ARTICLE I



Definitions and Accounting Terms1

 

 

SECTION 1.01.

Defined Terms21

 

 

SECTION 1.02.

Other Interpretive Provisions5848

 

 

SECTION 1.03.

Accounting Terms5949

 

 

SECTION 1.04.

Rounding5949

 

 

SECTION 1.05.

References to Agreements, Laws, Etc.5949

 

 

SECTION 1.06.

Times of Day; Timing of Payment or Performance5949

 

 

SECTION 1.07.

Available Amount Transactions5949

 

 

SECTION 1.08.

Pro Forma Calculations5950

 

 

SECTION 1.09.

Currency Equivalents Generally6151

 

ARTICLE II



The Commitments and Borrowings51

 

 

SECTION 2.01.

The Loans.6151

 

 

SECTION 2.02.

Borrowings, Conversions and Continuations of Loans6252

 

 

SECTION 2.03.

Prepayments6454

 

 

SECTION 2.04.

Termination or Reduction of Commitments7563

 

 

SECTION 2.05.

Repayment of Loans7563

 

 

SECTION 2.06.

Interest7664

 

 

SECTION 2.07.

Fees7664

 

 

SECTION 2.08.

Computation of Interest and Fees7664

 

 

SECTION 2.09.

Evidence of Indebtedness7665

 

 

SECTION 2.10.

Payments Generally7765

 

 

SECTION 2.11.

Sharing of Payments, Etc.7866

 

 

SECTION 2.12.

Incremental Borrowings7967

 

 

SECTION 2.13.

Refinancing Amendments8168

 

 

SECTION 2.14.

Extensions of Loans8168

 

 

SECTION 2.15.

Loan Repricing Protection8369

 

i



--------------------------------------------------------------------------------

 

ARTICLE III



Taxes, Increased Costs Protection and Illegality70

 

 

SECTION 3.01.

Taxes8370

 

 

SECTION 3.02.

Illegality8874

 

 

SECTION 3.03.

Inability to Determine Rates8974

 

 

SECTION 3.04.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans9075

 

 

SECTION 3.05.

Funding Losses9176

 

 

SECTION 3.06.

Matters Applicable to All Requests for Compensation9276

 

 

SECTION 3.07.

Replacement of Lenders under Certain Circumstances9377

 

 

SECTION 3.08.

Survival9478

 

ARTICLE IV



Conditions Precedent to Borrowings78

 

 

SECTION 4.01.

Conditions to Initial Borrowing9478

 

 

SECTION 4.02.

Conditions to All Borrowings9680

 

ARTICLE V



Representations and Warranties80

 

 

SECTION 5.01.

Existence, Qualification and Power; Compliance with Laws9780

 

 

SECTION 5.02.

Authorization; No Contravention9780

 

 

SECTION 5.03.

Governmental Authorization9881

 

 

SECTION 5.04.

Binding Effect9881

 

 

SECTION 5.05.

Financial Statements; No Material Adverse Effect9881

 

 

SECTION 5.06.

Litigation9881

 

 

SECTION 5.07.

Labor Matters9981

 

 

SECTION 5.08.

Ownership of Property; Liens9981

 

 

SECTION 5.09.

Environmental Matters9982

 

 

SECTION 5.10.

Taxes9982

 

 

SECTION 5.11.

ERISA Compliance9982

 

 

SECTION 5.12.

Subsidiaries10082

 

 

SECTION 5.13.

Margin Regulations; Investment Company Act10183

 

 

SECTION 5.14.

Disclosure10183

 

 

SECTION 5.15.

Intellectual Property; Licenses, Etc.10183

 

ii



--------------------------------------------------------------------------------

 

 

SECTION 5.16.

Solvency10183

 

 

SECTION 5.17.

Subordination of Junior Financing10183

 

 

SECTION 5.18.

USA PATRIOT Act10284

 

 

SECTION 5.19.

Collateral Documents10284

 

ARTICLE VI



Affirmative Covenants84

 

 

SECTION 6.01.

Financial Statements10284

 

 

SECTION 6.02.

Certificates; Other Information10486

 

 

SECTION 6.03.

Notices10687

 

 

SECTION 6.04.

Payment of Obligations10787

 

 

SECTION 6.05.

Preservation of Existence, Etc.10787

 

 

SECTION 6.06.

Maintenance of Properties10788

 

 

SECTION 6.07.

Maintenance of Insurance10788

 

 

SECTION 6.08.

Compliance with Laws10788

 

 

SECTION 6.09.

Books and Records10888

 

 

SECTION 6.10.

Inspection Rights10888

 

 

SECTION 6.11.

Covenant to Guarantee Obligations and Give Security10888

 

 

SECTION 6.12.

Compliance with Environmental Laws11190

 

 

SECTION 6.13.

Further Assurances and Post-Closing Conditions11190

 

 

SECTION 6.14.

Designation of Subsidiaries11291

 

 

SECTION 6.15.

Maintenance of Ratings11392

 

 

SECTION 6.16.

Post-Closing Matters11392

 

ARTICLE VII



Negative Covenants92

 

 

SECTION 7.01.

Liens11392

 

 

SECTION 7.02.

Investments11896

 

 

SECTION 7.03.

Indebtedness12198

 

 

SECTION 7.04.

Fundamental Changes125101

 

 

SECTION 7.05.

Dispositions127102

 

 

SECTION 7.06.

Restricted Payments130105

 

 

SECTION 7.07.

Change in Nature of Business134107

 

 

SECTION 7.08.

Transactions with Affiliates134107

 

iii



--------------------------------------------------------------------------------

 

 

SECTION 7.09.

Burdensome Agreements136109

 

 

SECTION 7.10.

Use of Proceeds138110

 

 

SECTION 7.11.

Accounting Changes138110

 

 

SECTION 7.12.

Prepayments, Etc. of Indebtedness138110

 

 

SECTION 7.13.

Holdings139111

 

 

SECTION 7.14.

IPCO Trademark License Agreement111

 

 

SECTION 7.15.

Financial Covenant111

 

ARTICLE VIII



Events of Default and Remedies112

 

 

SECTION 8.01.

Events of Default139112

 

 

SECTION 8.02.

Remedies upon Event of Default142114

 

 

SECTION 8.03.

Application of Funds143115

 

ARTICLE IX



Administrative Agent and Other Agents115

 

 

SECTION 9.01.

Appointment and Authority of the Administrative Agent143115

 

 

SECTION 9.02.

Rights as a Lender144116

 

 

SECTION 9.03.

Exculpatory Provisions144116

 

 

SECTION 9.04.

Reliance by the Administrative Agent146117

 

 

SECTION 9.05.

Delegation of Duties146118

 

 

SECTION 9.06.

Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents146118

 

 

SECTION 9.07.

Indemnification of Agents147118

 

 

SECTION 9.08.

No Other Duties; Other Agents, Arrangers, Managers, Etc.148119

 

 

SECTION 9.09.

Resignation of Administrative Agent or Collateral Agent148119

 

 

SECTION 9.10.

Administrative Agent May File Proofs of Claim149120

 

 

SECTION 9.11.

Collateral and Guaranty Matters150120

 

 

SECTION 9.12.

Appointment of Supplemental Administrative Agents.151121

 

 

SECTION 9.13.

ABL Intercreditor Agreement152122

 

 

SECTION 9.14.

Secured Cash Management Agreements and Secured Hedge Agreements153122

 

ARTICLE X



Miscellaneous123

 

 

SECTION 10.01.

Amendments, Etc.153123

 

iv



--------------------------------------------------------------------------------

 

 

SECTION 10.02.

Notices and Other Communications; Facsimile Copies156125

 

 

SECTION 10.03.

No Waiver; Cumulative Remedies158126

 

 

SECTION 10.04.

Attorney Costs and Expenses158126

 

 

SECTION 10.05.

Indemnification by the Borrower159127

 

 

SECTION 10.06.

Marshaling; Payments Set Aside160128

 

 

SECTION 10.07.

Successors and Assigns160128

 

 

SECTION 10.08.

Confidentiality167133

 

 

SECTION 10.09.

Setoff168134

 

 

SECTION 10.10.

Interest Rate Limitation168134

 

 

SECTION 10.11.

Counterparts; Integration; Effectiveness169135

 

 

SECTION 10.12.

Electronic Execution of Assignments and Certain Other Documents169135

 

 

SECTION 10.13.

Survival of Representations and Warranties169135

 

 

SECTION 10.14.

Severability169135

 

 

SECTION 10.15.

GOVERNING LAW170135

 

 

SECTION 10.16.

WAIVER OF RIGHT TO TRIAL BY JURY170136

 

 

SECTION 10.17.

Binding Effect171136

 

 

SECTION 10.18.

Judgment Currency171136

 

 

SECTION 10.19.

Lender Action171137

 

 

SECTION 10.20.

Use of Name, Logo, etc.172137

 

 

SECTION 10.21.

USA PATRIOT Act Notice172137

 

 

SECTION 10.22.

Service of Process172137

 

 

SECTION 10.23.

No Advisory or Fiduciary Responsibility172137

 

 

SECTION 10.24.

Amendment and Ratification173138

 

SCHEDULES

 

I

Guarantors

 

1.01A

Certain Security Interests and Guarantees

 

1.01F

Mortgaged Properties

 

2.01

Commitment

 

5.11(a)

ERISA Compliance

 

5.12

Subsidiaries and Other Equity Investments

 

7.01(b)

Existing Liens

 

7.02(f)

Existing Investments

 

7.03(b)

Existing Indebtedness

 

7.08

Transactions with Affiliates

 

7.09

Existing Restrictions

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

v



--------------------------------------------------------------------------------

 

EXHIBITS

Form of

 

A

Committed Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D-1

Assignment and Assumption

 

D-2

Affiliate Assignment Notice

 

E

Guaranty

 

F

Security Agreement

 

G

Legal Opinion of Ropes & Gray LLP

 

H

ABL Intercreditor Agreement

 

I

Non-Bank Certificate

 

J

Intercompany Subordination Agreement

 

K

Solvency Certificate

 

L

Discount Range Prepayment Notice

 

M

Discount Range Prepayment Offer

 

N

Solicited Discounted Prepayment Notice

 

O

Acceptance and Prepayment Notice

 

PSECTION 10.25.

Specified Discount Prepayment NoticeLiability Management Transactions138

 

 

Q

Solicited Discounted Prepayment Offer

 

R

Specified Discount Prepayment Response

 

SECTION 10.26.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions139

 






vi



--------------------------------------------------------------------------------

 

SCHEDULES

 

I

Guarantors

1.01A

Certain Security Interests and Guarantees

1.01F

Mortgaged Properties

2.01

Commitment

5.11(a)

ERISA Compliance

5.12

Subsidiaries and Other Equity Investments

7.01(b)

Existing Liens

7.02(f)

Existing Investments

7.03(b)

Existing Indebtedness

7.08

Transactions with Affiliates

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

Form of

 

A

Committed Loan Notice

B

Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Affiliate Assignment Notice

E

Guaranty

F

Security Agreement

G

Legal Opinion of Ropes & Gray LLP

H

ABL Intercreditor Agreement

I

Non-Bank Certificate

J

Intercompany Subordination Agreement

K

Solvency Certificate

L

Discount Range Prepayment Notice

M

Discount Range Prepayment Offer

N

Solicited Discounted Prepayment Notice

O

Acceptance and Prepayment Notice

P

Specified Discount Prepayment Notice

Q

Solicited Discounted Prepayment Offer

R

Specified Discount Prepayment Response

 

 

vii



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
March 5, 2014, among J. CREW GROUP, INC., a Delaware corporation (the “Company”
or the “Borrower”), CHINOS INTERMEDIATE HOLDINGS B, INC., a Delaware corporation
(“Holdings”), BANK OF AMERICA, N.A., as administrative agent (in such
capacity,WILMINGTON SAVINGS FUND SOCIETY, FSB (“WSFS”), as administrative agent
(as successor in such capacity to Bank of America, N.A., including any successor
thereto, the “Administrative Agent”) and as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”) under the Loan
Documents, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower is party to that certain Credit Agreement, dated as of March 7,
2011 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), made by and among the Borrower, Chinos
Acquisition Corporation (which merged with and into the Borrower on March 7,
2011), Holdings, Bank of America, N.A., as administrative agent and collateral
agent, and the lenders, other agents and issuers from time to time party
thereto.

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of Loans on the Closing Date in an initial aggregate principal amount of
$1,567,000,000 in connection with an amendment and restatement of the Existing
Credit Agreement. The parties hereto intend that (a) the Obligations (as defined
in the Existing Credit Agreement) which remain unpaid and outstanding as of the
date hereof after giving effect to the Transaction shall continue to exist under
this Agreement on the terms set forth herein and (b) the Collateral (as defined
in the Existing Credit Agreement) shall continue to secure, support and
otherwise benefit the Obligations (as defined herein) of the Loan Parties under
this Agreement and the other Loan Documents.

The proceeds of the Loans will be used (i) to refinance, in full, the term loans
outstanding under the Existing Credit Agreement, together with any applicable
interest or fees in connection therewith, (ii) to deposit funds with the trustee
sufficient to redeem or repay in full the Senior Notes, and to pay any premium
and accrued interest to the date of redemption, pursuant to the Senior Notes
Indenture in satisfaction and discharge thereof in accordance with its terms
(the transactions described in clauses (i) and (ii), collectively, the
“Refinancing”) and (iii) to the extent of any excess proceeds following the
Refinancing, to pay fees and expenses associated with the Refinancing.

The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety as follows:

ARTICLE I

Definitions and Accounting Terms

Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

“2017 Common Stock” means the Class A Common Stock described in the Chinos
Holdings Charter.

.

1



--------------------------------------------------------------------------------

 

“2017 Preferred Stock” means the Series A Preferred Stock and the Series B
Preferred Stock described in the Chinos Holdings Charter.

“ABL Administrative Agent” means Bank of America in its capacity as
administrative agent and collateral agent under the ABL Facilities
Documentation, or any successor administrative agent and collateral agent under
the ABL Facilities Documentation.

“ABL Block” means the Borrower shall have Excess Availability (as defined in the
ABL Credit Agreement in effect on the date hereof) of less than the greater of
(a) 20% of the Maximum Credit (as defined in the ABL Credit Agreement in effect
on the date hereof) and (b) $40,000,000.

“ABL Credit Agreement” means that certain asset-based revolving credit
agreement, dated as of the Original Closing Date, as amended, supplemented or
otherwise modified on or prior to the date hereof, among the Borrower, Holdings,
the guarantors party thereto, the lenders party thereto and Bank of America, as
administrative agent and collateral agent, as the same may be amended, restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced from
time to time in one or more agreements (in each case with the same or new
lenders, institutional investors or agents), including any agreement extending
the maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the ABL Intercreditor Agreement.

“ABL Facilities” means the asset-based revolving credit facilities under the ABL
Credit Agreement.

“ABL Facilities Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Original Closing Date, among the Administrative Agent, the Collateral Agent, the
ABL Administrative Agent and the Loan Parties, attached as Exhibit H hereto, as
amended, supplemented or otherwise modified from time to time, or any other
intercreditor agreement among the ABL Administrative Agent, one or more Senior
Representatives of Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, the Administrative Agent and the Collateral
Agent on terms that are no less favorable in any material respect to the Secured
Parties than those contained in the agreement attached as Exhibit H.

“Acceptable Discount” has the meaning specified in Section 2.03(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit O.

“Acceptance Date” has the meaning specified in Section 2.03(a)(iv)(D)(2).

“Additional Contributed IP Interest” means an undivided 27.96% ownership
interest in the Assigned Marks (as defined in the Additional IP Assignment
Agreements as in effect on the Amendment No. 1 Effective Date).

“Additional IP Assignment Agreements” means intellectual property assignment
agreements substantially in the form of the Initial IP Assignment Agreements
evidencing the Additional IP Contribution.

“Additional IP Contribution” means the indirect contribution by J. Crew
International of the Additional Contributed IP Interest to J. Crew Domestic
Brand.

2



--------------------------------------------------------------------------------

 

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Incremental Loan in accordance with
Section 2.12 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.13; provided that each
Additional Lender (other than any Person that is a Lender, an Affiliate of a
Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed), in each case to the extent any such consent would be
required from the Administrative Agent under Section 10.07(b)(iii)(B) for an
assignment of Loans to such Additional Lender.

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, an interest rate per annum equal to the greater of (a) the
Eurodollar Rate for such Interest Period multiplied by the Statutory Reserve
Rate and (b) 1.00% per annum.  The Adjusted Eurodollar Rate will be adjusted
automatically as to all Eurodollar Rate Loan then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arrangers, the Agents or their respective lending affiliates shall
be deemed to be an Affiliate of Holdings, the Borrower or any of their
respective Subsidiaries.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Borrower or any of their
respective Subsidiaries) at such time.

“Agency Transition” means the resignation of Bank of America, as Administrative
Agent and Collateral Agent, the appointment of WSFS as successor Administrative
Agent and Collateral Agent, the consent by the Borrower to the appointment of
WSFS as successor Administrative Agent and Collateral Agent and the execution,
delivery and performance of the Successor Agency Agreement.

“Agent Parties” has the meaning specified in Section 10.02(d).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, each Co-Documentation Agent and the Supplemental
Administrative Agents (if any) and the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

3



--------------------------------------------------------------------------------

 

“Agreement Currency” has the meaning specified in Section 10.18.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurodollar Rate or Base Rate
floor, or otherwise, in each case, incurred or payable by the Borrower generally
to all lenders of such Indebtedness; provided that OID and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees and
similar fees (regardless of whether paid in whole or in part to any or all
lenders) or other fees not generally paid to all lenders of such Indebtedness.

“Amended Loan” has the meaning specified in Amendment No. 1.

“Amendment No. 1” means Amendment No. 1 to Amended and Restated Credit
Agreement, dated as of June [●], 2017, among, inter alios, J. Crew Group, Inc.
and the lenders party thereto and acknowledged by WSFS, as Administrative Agent.

“Amendment No. 1 Capital Contribution” means the contribution deemed made by the
Borrower to J. Crew Brand by way of book entry on or prior to the Amendment No.
1 Effective Date with respect to expenses incurred in connection with the
transactions contemplated by Amendment No. 1.

“Amendment No. 1 Consenting Lender” has the meaning assigned to the term
“Consenting Lender” in Amendment No. 1 and shall include any such Person’s
successors and assigns as permitted hereunder, each of which is referred to
herein as an “Amendment No. 1 Consenting Lender”.

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

“Annual Financial Statements” means the audited consolidated balance sheets of
the Company as of the Saturday closest to each of January 31, 2013, 2012 and
2011, and the related consolidated statements of operations, changes in
stockholders’ equity and cash flows for the Company for the fiscal years then
ended.

“Answer and Counterclaim” means the Answer, Affirmative Defenses and
Counterclaim filed by the Administrative Agent in the Specified Liability
Management Transaction Litigation.

“Applicable Discount” has the meaning specified in Section 2.03(a)(iv)(C)(2).

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

“Applicable Rate” means

(a)with respect to the Initial Loans (including the Initial Loans of the
Amendment No. 1 Consenting Lenders prior to the Amendment No. 1 Effective Date),
a percentage per annum equal to the applicable percentage per annum set forth
below determined by reference to Moody’s corporate family rating of Chinos
Intermediate Holdings A, Inc. (or if Chinos Intermediate Holdings A, Inc. is not
rated, alternatively, the Borrower or any direct or indirect parent of the
Borrower) as publically announced by Moody’s:



4



--------------------------------------------------------------------------------

 

Applicable Rate

Pricing Level

Moody’s Corporate Family Rating

Eurodollar
Rate

Base
Rate

1

B1 or better

2.75%

1.75%

2

less than B1

3.00%

2.00%

 

(b)with respect to the Amended Loans, from and after the Amendment No.1
Effective Date, a percentage per annum equal to the applicable percentage per
annum set forth below determined by reference to Moody’s corporate family rating
of Chinos Intermediate Holdings A, Inc. (or if Chinos Intermediate Holdings A,
Inc. is not rated, alternatively, the Borrower or any direct or indirect parent
of the Borrower) as publically announced by Moody’s:

Applicable Rate

Pricing Level

Moody’s Corporate Family Rating

Eurodollar Rate

Base Rate

1

B1 or better

2.97%

1.97%

2

less than B1

3.22%

2.22%

 

(c)with respect to the New Loans, from and after the Amendment No.1 Effective
Date, (i) 9.00% per annum, payable in cash and (ii) 3.00% per annum, payable in
kind (this clause (ii), the “PIK Interest”).

Any increase or decrease in the Applicable Rate resulting from a change in
Moody’s corporate family rating shall become effective as of the first Business
Day immediately following the public announcement of such a change by Moody’s.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Arrangers” means Bank of America, N.A. and Goldman Sachs Bank USA, each in its
capacity as a joint lead arranger under this Agreement.

“Asset Sale Proceeds Pledged Account” means an account held at, and subject to
the sole dominion and control of, the Collateral Agent.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D -D-1 or any other form approved by the Administrative
Agent.

“Assigned Marks” means (a) the “Assigned Marks” as defined in the Initial IP
Assignment Agreements (as in effect as of the Amendment No. 1 Effective Date)
and (b) the “Assigned Marks” as defined in the Additional IP Assignment
Agreements (as in effect as of the Amendment No. 1 Effective Date).

5



--------------------------------------------------------------------------------

 

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.03(a)(iv); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Available Amount” means, at any time (the “Reference Date”), the sum of:

(a) $65,000,000; plus

(a)(i) prior to the Amendment No. 1 Effective Date, $65,000,000 (which amount
shall be deemed to have been used in its entirety as of the Amendment No. 1
Effective Date) and (ii) from and after the Amendment No. 1 Effective Date, $0;
plus

(b)an amount equal to Cumulative Consolidated Net Income (which shall not in any
event be less than zero); plus

(c)(c)the amount of any capital contributions or Net Cash Proceeds from
Permitted Equity Issuances (or issuances of debt securities that have been
converted into or exchanged for Qualified Equity Interests) (other than any
capital contribution comprising all or a portion of the Madewell Business)
received or made by the Borrower (or any direct or indirect parent thereof and
contributed by such parent to the Borrower) during the period from and including
the Business Day immediately following the ClosingAmendment No.1 Effective Date
through and including the Reference Date; plusminus

(d)

to the extent not (A) included in clause (a) above or (B) already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment, the aggregate amount of all cash dividends and
other cash distributions received by the Borrower or any Restricted Subsidiary
from any Minority Investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Closing Date
through and including the Reference Date; plus

(e)

to the extent not (A) included in clause (a) above or (B) already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment, the aggregate amount of all cash repayments of
principal received by the Borrower or any Restricted Subsidiary from any
Minority Investments or Unrestricted Subsidiaries during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date in respect of loans or advances made by the
Borrower or any Restricted Subsidiary to such Minority Investments or
Unrestricted Subsidiaries; plus

6



--------------------------------------------------------------------------------

 

(f)

to the extent not (A) included in clause (a) above, (B) already reflected as a
return of capital with respect to such Investment for purposes of determining
the amount of such Investment or (C) required to be applied to prepay Loans in
accordance with Section 2.03(b)(ii), the aggregate amount of all Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary in connection
with the sale, transfer or other disposition of its ownership interest in any
Minority Investment or Unrestricted Subsidiary during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date; minus

(d)(g)the aggregate amount of (i) any Investments made pursuant to
Sections 7.02(c)(iv)(B)(y), 7.02(i)(B)(ii) and 7.02(n)(ii), (ii) any Restricted
Payment made prior to the Amendment No.1 Effective Date pursuant to Section
7.06(k)(ii) orand (iii) any payment made pursuant to Section 7.12(a)(i)(E)(2),
in each case, during the period commencing on the Closing Date and ending on the
Reference Date (and, for purposes of this clause (fd), without taking account of
the intended usage of the Available Amount on such Reference Date in the
contemplated transaction).

“Available Incremental Amount” has the meaning specified in Section 2.12(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Adjusted Eurodollar Rate on such day for an Interest
Period of one (1) month plus 1.00% (or, if such day is not a Business Day, the
immediately preceding Business Day).  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.  

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.03(a)(iv)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.03(a)(iv)(C).

7



--------------------------------------------------------------------------------

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.03(a)(iv)(D).

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan, means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eEurodollar market.

“Call Right Agreement” means the Call Right Agreement dated as of the Amendment
No. 1 Effective Date between the Administrative Agent and the IPCO Notes
Trustee, which Call Right Agreement shall contain a call right in favor of the
Lenders (other than Affiliated Lenders) to purchase the IPCO Notes substantially
consistent with the “Call Right” described in the Confidential Offering
Memorandum and Consent Solicitation Statement relating to the Offer to Exchange
13% Senior Secured Notes due 2021 of the IPCO Notes Issuers for Holdco Notes
(the “Offering Memorandum”), such terms as may be necessary to give effect to
the terms of the Call Right Agreement described in the Offering Memorandum and
other customary terms.

“Canadian Dollars” means Canadian dollars, the lawful currency of Canada.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent, including the Asset Sale Proceeds
Pledged Account.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a)(a)Dollars, Euros or Canadian Dollars;

(b)(b)in the case of any Foreign Subsidiary that is a Restricted Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business and not for speculation;

8



--------------------------------------------------------------------------------

 

(c)(c)readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of 12 months or less from the date of acquisition;

(d)(d)certificates of deposit, time deposits and eEurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000;

(e)(e)repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above or clause (g) below entered into with any financial
institution meeting the qualifications specified in clause (d) above;

(f)(f)commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency)
and in each case maturing within 12 months after the date of creation thereof;

(g)(g)marketable short-term money market and similar highly liquid funds having
a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(h)(h)readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 12 months or less from the date of acquisition;

(i)(i)Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
and

(j)(j)investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (i) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (a) through (j) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (a)
through (j) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a) above,
provided that such amounts are converted into Dollars as promptly as practicable
and in any event within ten (10) Business Days following the receipt of such
amounts.

9



--------------------------------------------------------------------------------

 

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Causes of Action” has the meaning specified in Section 10.25(c).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Laws relating thereto,
all interpretations and applications thereof and any compliance by a Lender with
any request or directive relating thereto and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall, in each case for purposes of this Agreement, be
deemed to be adopted subsequent to the date hereof.

“Change of Control” means the earliest to occur of:

(a)(a)(i)  (i)  at any time prior to the consummation of a Qualifying IPO, the
Permitted Holders ceasing to own, in the aggregate, directly or indirectly,
beneficially and of record, at least a majority of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings; or

(ii)(ii)at any time upon or after the consummation of a Qualifying IPO, (1) any
Person (other than a Permitted Holder) or (2) Persons (other than one or more
Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under such Act), directly or indirectly, of Equity Interests representing more
than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings and the
percentage of aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests of Holdings beneficially owned, directly or indirectly, in the
aggregate by the Permitted Holders;

10



--------------------------------------------------------------------------------

 

unless, in the case of either clause (a)(i) or (a)(ii) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of Holdings; or

(b)(b)any “Change of Control” (or any comparable term) in any document
pertaining to the ABL Facilities; or

(c)(c)the Borrower ceases to be a direct wholly owned Subsidiary of Holdings (or
any Successor Holdings or successor under 7.04(a)).

“Chinos Holdings Charter” means the Fourth Amended and Restated Certificate of
Incorporation of Chinos Holdings, Inc., a Delaware corporation, as in effect on
the date hereof.

“Claims” has the meaning specified in the definition of “Environmental Claim”.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Loans, Amended
Loans, New Loans, Incremental Loans, Replacement Loans, Other Loans or Extended
Loans, (b) any Commitment, refers to whether such Commitment is a Commitment in
respect of Initial Loans or Amended Loans, New Commitments, Other Term
Commitments (and, in the case of an Other Term Commitment, the Class of Loans to
which such commitment relates), or a Commitment in respect of a Class of Loans
to be made pursuant to an Incremental Amendment, an amendment providing for
Replacement Loans or an Extension Offer and (c) any Lender, refers to whether
such Lender has a Loan or Commitment with respect to a particular Class of Loans
or Commitments.  Other Term Commitments, Other Loans, Incremental Loans,
Replacement Loans and Extended Loans that have different terms and conditions
shall be construed to be in different Classes.

“Closing Date” means the first date on which all the conditions precedent in
Sections 4.01 and 4.02 are satisfied or waived in accordance with Section 10.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” means each of HSBC Securities (USA) Inc., Wells Fargo
Bank, N.A., Mizuho Corporate Bank, Limited and Sumitomo Mitsui Banking
Corporation, each as a Co-Documentation Agent under this Agreement.

“Co-Investor” means any of (a) the assignees, if any, of the equity commitments
of any Sponsor who become holders of Equity Interests in the Borrower (or any of
the direct or indirect parent companies of the Borrower) on the Original Closing
Date in connection with the acquisition of the Company by the Sponsor and (b)
the transferees, if any, that acquire, within 90 days of the Original Closing
Date, any Equity Interests in the Borrower (or any of the direct or indirect
parent companies of the Borrower) held by any Sponsor as of the Original Closing
Date.

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)(a)the Collateral Agent shall have received each Collateral Document required
to be delivered pursuant to Section 6.11 or Section 6.13 at such time, duly
executed by each Loan Party party thereto;

11



--------------------------------------------------------------------------------

 

(b)(b)all Obligations shall have been unconditionally guaranteed by Holdings,
each Restricted Subsidiary of the Borrower that is a wholly owned Material
Domestic Subsidiary and not an Excluded Subsidiary including those that are
listed on Schedule I hereto (each, a “Guarantor”), and any Restricted Subsidiary
of the Borrower that Guarantees any Indebtedness incurred by the Borrower
pursuant to the ABL Facilities (or is a co-borrower with the Borrower
thereunder), any Junior Financing or any Credit Agreement Refinancing
Indebtedness (or, in each case, any Permitted Refinancing thereof) shall be a
Guarantor hereunder;

(c)(c)the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject to non-consensual Liens permitted by
Section 7.01) in (i) all the Equity Interests of the Borrower, (ii) all Equity
Interests of each direct, wholly owned Domestic Subsidiary (other than a
Domestic Subsidiary described in the following clause (iii)(A)) that is directly
owned by the Borrower or any Subsidiary Guarantor and (iii) 65% of the issued
and outstanding Equity Interests of (A) each wholly owned Domestic Subsidiary
that is directly owned by the Borrower or by any Subsidiary Guarantor and that
is a disregarded entity for United States Federal income tax purposes
substantially all of the assets of which consist of Equity Interests in one or
more Foreign Subsidiaries and (B) each wholly owned Foreign Subsidiary that is
directly owned by the Borrower or by any Subsidiary Guarantor;

(d)(d)except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with the
United States Patent and Trademark Office or United States Copyright Office) in
substantially all tangible and intangible personal property of the Borrower and
each Guarantor (including accounts (other than deposit accounts, other bank or
securities accounts or any Securitization Assets, but including the Asset Sale
Proceeds Pledged Account), inventory, equipment, investment property, contract
rights, applications and registrations of intellectual property filed in the
United States, other general intangibles, and proceeds of the foregoing), in
each case, with the priority required by the Collateral Documents, in each case
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents; provided that any such security interests in Current
Asset Collateral shall be subject to the terms of the ABL Intercreditor
Agreement;

(e)(e)the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to each Material Real Property listed on Schedule 1.01F or required
to be delivered pursuant to Section 6.11 and 6.13(b) (the “Mortgaged
Properties”) duly executed and delivered by the record owner of such property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid Lien
on the property described therein, free of any other Liens except as expressly
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request, and (iii) such
surveys, abstracts and appraisals and such customary legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, surveys,
abstracts or appraisals with respect to, particular assets if and for so long
as, in the reasonable judgment of the Collateral Agent and the Borrower, the
cost of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance, surveys abstracts or appraisals in respect of such
assets shall be excessive in view of the benefits to be obtained by the Lenders
therefrom.

The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance and surveys with respect to
particular assets (including extensions beyond the

12



--------------------------------------------------------------------------------

 

Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Agents and the
Lenders pursuant to Section 4.01(a)(iv) of the Existing Credit Agreement,
Section 6.11 or 6.13, the Guaranty, the ABL Intercreditor Agreement, the First
Lien Intercreditor Agreement (if any), the Second Lien Intercreditor Agreement
(if any) and each of the other agreements, instruments or documents that creates
or purports to create a Lien or Guarantee in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.04 and (b)
reduced or increased from time to time pursuant to (i) assignments by or to such
Lender pursuant to an Assignment and Assumption, (ii) an Incremental Amendment,
(iii) a Refinancing Amendment or an amendment providing for Replacement Loans or
(iv) an Extension.  The initial amount of each Lender’s Commitment is set forth
on Schedule 2.01 under the caption “Commitment” or, otherwise, in the Assignment
and Assumption, Incremental Amendment, Refinancing Amendment or amendment in
respect of Replacement Loans, pursuant to which such Lender shall have assumed
its Commitment, as the case may be.  The initial aggregate amount of the
Commitments is $1,567,000,000.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of the chief
financial officer (a) certifying as to whether a Default has occurred and is
continuing and, if applicable, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (b) setting forth reasonably
detailed calculations, in the case of financial statements delivered under
Section 6.01(a), beginning with the financial statements for the fiscal year of
the Borrower ending January 31, 2015, of Excess Cash Flow for such fiscal year,
(c) solely in the case of certificates delivered with financial statements
delivered under Section 6.01(a) and commencing with the certificate delivered
pursuant to Section 6.02(a) for the fiscal year ending January 31, 2015, setting
forth a calculation of the Senior Secured Net Leverage Ratio as of the end of
the most recent Test Period and, (d) in the case of financial statements
delivered under Section 6.01(a), and commencing with the certificate delivered
pursuant to Section 6.021(a) for the fiscal year ending January 31, 2015,
setting forth a reasonably detailed calculation of the Net Cash Proceeds
received during the applicable period by or on behalf of, Holdings or any of its
Restricted Subsidiaries in respect of any Disposition subject to prepayment
pursuant to Section 2.03(b)(ii)(A) and the portion of such Net Cash Proceeds
that has been invested or are intended to be reinvested in accordance with
Section 2.03(b)(ii)(B). and (e) in the case of certificates delivered with
financial statements delivered under Section 6.01(a) and 6.01(b), commencing
with the certificate delivered pursuant to

13



--------------------------------------------------------------------------------

 

Section 6.02(a) for the fiscal quarter ending November 2, 2019, setting forth a
calculation of the Financial Covenant Total Leverage Ratio as of the end of the
most recent Test Period.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and the Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents, amounts related to current or deferred
taxes based on income or profits, assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments, and excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to the Original Transaction or any consummated
acquisition.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (A) the current portion of any Funded Debt, (B)
the current portion of interest, (C) accruals for current or deferred taxes
based on income or profits, (D) accruals of any costs or expenses related to
restructuring reserves, (E) revolving loans, swingline loans and letter of
credit obligations under the ABL Facilities or any other revolving credit
facility, (F) the current portion of any Capitalized Lease Obligation, (G)
deferred revenue arising from cash receipts that are earmarked for specific
projects, (H) liabilities in respect of unpaid earn-outs and (I) the current
portion of any other long-term liabilities, and, furthermore, excluding the
effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Original Transaction or any consummated acquisition.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person, including the amortization of deferred financing fees or costs
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a)(a)increased by (without duplication):

(i)(i)provision for taxes based on income or profits or capital, plus franchise
or similar taxes and foreign withholding taxes, of such Person for such period
deducted in computing Consolidated Net Income, plus

(ii)(ii)(A) total interest expense of such Person for such period (including, to
the extent deducted in the calculation of Consolidated Net Income, interest
expense payable in respect of any IPCO Intercompany Debt) and (B) bank fees and
costs of surety bonds, in each case under this clause (B), in connection with
financing activities and, in each case under clauses (A) and (B), to the extent
the same was deducted in computing Consolidated Net Income, plus

(iii)(iii)Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income, plus

(iv)(iv)any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred hereunder including a
refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions,

14



--------------------------------------------------------------------------------

 

including such fees, expenses or charges related to the Original Transaction or
the Transaction, in each case, deducted in computing Consolidated Net Income,
plus

(v)(v)the amount of any restructuring charge or reserve deducted in such period
in computing Consolidated Net Income, including any one-time costs incurred in
connection with (A) Permitted Acquisitions or (B) the closing of any Stores or
distribution centers; plus

(vi)(vi)the amount of costs relating to pre-opening and opening costs for
Stores, signing, retention and completion bonuses, costs incurred in connection
with any strategic initiatives, transition costs, consolidation and closing
costs for Stores and costs incurred in connection with non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs), and
new systems design and implementation costs and project start-up costs in an;
provided that the aggregate amount for all items added to Consolidated EBITDA
pursuant to this clause (vi) not to, together with (A) any amounts added to
Consolidated EBITDA pursuant to clause (x) below and (B) any amounts added to
Consolidated EBITDA pursuant to Section 1.08(c), shall not exceed (1)
$2530,000,000 in any Test pPeriod of four-consecutive fiscal quarters,occurring
prior to, or ending on or about February 1, 2020 and (II) $15,000,000 in any
Test Period thereafter; plus

(vii)(vii)any other non-cash charges including any write offs or write downs
reducing such Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (1) the Borrower may determine not to add back such non-cash
charge in the current period and (2) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
plus

(viii)(viii)the amount of any minority interest expense deducted in calculating
Consolidated Net Income, plus

(ix)(ix)the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period under the Sponsor Management Agreement or otherwise to
the Sponsors to the extent permitted under Section 7.08 and deducted in such
period in computing Consolidated Net Income, plus

(x)(x)the amount of net cost savings and synergies (other than any of the
foregoing related to Specified Transactions) projected by the Borrower in good
faith to result from actions taken or expected to be taken no later than twelve
(12) months after the end of such period (calculated on a pro forma basis as
though such cost savings and synergies had been realized on the first day of the
period for which Consolidated EBITDA is being determined), net of the amount of
actual benefits realized during such period from such actions; provided that (A)
such cost savings and synergies are reasonably identifiable and factually
supportable, and (B) the aggregate amount of cost savings and synergies added to
Consolidated EBITDA pursuant to this clause (x) for any Test Period shall not
exceed the greater of (x, together with (1) any amounts added to Consolidated
EBITDA pursuant to clause (vi) above, and (2) any amounts added to Consolidated
EBITDA pursuant to Section 1.08(c)), shall not exceed (I) $30,000,000 in any
Test Period occurring prior to, or ending on or about February 1, 2020 and (II)
$3015,000,000 in andy (y) 10% of Consolidated

15



--------------------------------------------------------------------------------

 

EBITDA for such Test Period (calculated prior to giving effect to any adjustment
pursuant to this clause (x)),thereafter; plus

(xi)(xi)the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing, plus

(xii)(xii)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back, plus

(xiii)(xiii)any costs or expenses incurred by the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests), in each case, solely to the extent that such
cash proceeds are excluded from the calculation of the Available Amount, plus

(xiv)(xiv)any net loss from disposed or discontinued operations or from
operations expected to be disposed of or discontinued within twelve months after
the end of such period, plus;

(xv)the amount of any license fee paid or accrued in accordance with the IPCO
Trademark License Agreements for such period;

(b)(b)decreased by (without duplication):

(i)(i)any non-cash gains increasing Consolidated Net Income of such Person for
such period, excluding any gains that represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period (other than
such cash charges that have been added back to Consolidated Net Income in
calculating Consolidated EBITDA in accordance with this definition), plus

(ii)(ii)any non-cash gains with respect to cash actually received in a prior
period unless such cash did not increase Consolidated EBITDA in such prior
period, plus

(iii)(iii)any net income from disposed or discontinued operations or from
operations expected to be disposed of or discontinued within twelve months after
the end of such period.

“Consolidated Financial Covenant Debt” means, as of any date of determination,
(a)(i) Consolidated Total Debt as of such date plus (ii) the aggregate
outstanding principal amount of Indebtedness of the IPCO Notes Issuers, J. Crew
Brand Intermediate and its Subsidiaries owing under the IPCO Notes Indentures as
of such date.

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt, minus (b) an aggregate amount of cash and Cash Equivalents (in each
case, free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a), (l), (m), (s), (t)(i),
(t)(ii), (u), (y) and (cc)), not exceeding $50,000,000 in the aggregate,
included in the consolidated balance

16



--------------------------------------------------------------------------------

 

sheet of the Borrower and the Restricted Subsidiaries as of such date, excluding
cash and Cash Equivalents which are listed as “Restricted” on such balance
sheet.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

(a)(a)any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses, and Transaction
Expenses, relocation costs, integration costs, facility consolidation and
closing costs (other than with respect to Stores), severance costs and expenses
and one-time compensation charges, shall be excluded,

(b)(b)the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period, whether effected through a
cumulative effect adjustment or a retroactive application in each case in
accordance with GAAP,

(c)(c)effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Original Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(d)(d)any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded,

(e)(e)any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded,

(f)(f)the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period (subject in the case of dividends, distributions or other payments made
to a Restricted Subsidiary to the limitations contained in clause (g) below),

(g)(g)solely for the purpose of determining the Available Amount, the Net Income
for such period of any Restricted Subsidiary (other than any Subsidiary
Guarantor) shall be excluded to the extent the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Borrower will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

17



--------------------------------------------------------------------------------

 

(h)(h)(i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Swap Contracts and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including the net loss or gain (A) resulting from Swap Contracts
for currency exchange risk and (B) resulting from intercompany Indebtedness) and
all other foreign currency translation gains or losses to the extent such gain
or losses are non-cash items, and (iii) any net after-tax income (loss) for such
period attributable to the early extinguishment or conversion of (A)
Indebtedness, (B) obligations under any Swap Contracts or (C) other derivative
instruments, shall be excluded,

(i)(i)any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

(j)(j)any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded,

(k)(k)to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption shall be excluded, and

(l)(l)any non-cash (for such period and all other periods) compensation charge
or expense, including any such charge or expense arising from the grants of
stock appreciation or similar rights, stock options, restricted stock or other
rights or equity incentive programs shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by, or
to, management of the Borrower or any of its Restricted Subsidiaries in
connection with the Original Transaction, shall be excluded.

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
Consolidated Net Debt that is secured by a Lien on any asset or property of any
Loan Party or any Restricted Subsidiary.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with the Original
Transaction, any Permitted Acquisition or any other Investment permitted
hereunder), consisting of Indebtedness for borrowed money, unreimbursed
obligations in respect of drawn letters of credit, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments; provided that Consolidated Total Debt shall not include (a)
Indebtedness in respect of (i) any Qualified Securitization Financing, (ii) any
letter of credit, except to the extent of unreimbursed obligations in respect of
drawn letters of credit (provided that any unreimbursed amount under commercial
letters of credit shall not be counted as Consolidated Total

18



--------------------------------------------------------------------------------

 

Debt until three (3) Business Days after such amount is drawn (it being
understood that any borrowing, whether automatic or otherwise, to fund such
reimbursement shall be counted)) and (iii) obligations under Swap Contracts or
(b) IPCO Intercompany Debt.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Continuing Lenders” means, the lenders under the Existing Credit Agreement that
become Lenders hereunder; provided that the Continuing Lenders severally agree
to convert on the Closing Date the entire aggregate principal amount of the
Prior Term Loans held by each such Continuing Lender immediately prior to the
Closing Date for and into a like principal amount in Dollars of Initial Loans.

“Contract Consideration” has the meaning specified in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part, any
Class of existing Loans (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Term Debt”); provided that (i) such exchanging,
extending, renewing, replacing or refinancing Indebtedness is in an original
aggregate principal amount not greater than the aggregate principal amount of
the Refinanced Term Debt except by an amount equal to unpaid accrued interest
and premium (including tender premium) thereon plus reasonable upfront fees and
OID on such exchanging, extending, renewing, replacing or refinancing
Indebtedness, plus other reasonable and customary fees and expenses in
connection with such exchange, modification, refinancing, refunding, renewal,
replacement or extension, (ii) such Indebtedness has a maturity date no earlier
than, and a Weighted Average Life to Maturity equal to or greater than, the
Refinanced Term Debt, (iii) the terms and conditions of such Indebtedness
(except as otherwise provided in clause (ii) above and with respect to pricing,
premiums and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Indebtedness, than those applicable to the Loans being
refinanced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness)
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)) and (iv) such
Refinanced Term Debt shall be repaid, defeased or satisfied and discharged, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained.

“Cumulative Consolidated Net Income” means 50% of the Consolidated Net Income of
the Borrower and its Restricted Subsidiaries for the period (taken as one
accounting period) beginning on February 2, 2014 to the end of the last day of
the most recent fiscal quarter or fiscal year, as applicable, for which
financial statements required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b), and the related Compliance Certificate required to be delivered
pursuant to Section 6.02(a), have been received by the

19



--------------------------------------------------------------------------------

 

Administrative Agent, or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit.

“Current Asset Collateral” means all the “ABL Priority Collateral” as defined in
the ABL Intercreditor Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (giving effect to
Section 2.02(c)) plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(j) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within one hundred eighty (180) days following the consummation of the
applicable Disposition).

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.03(a)(iv)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.03(a)(iv)(C) substantially in the form of Exhibit L.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.03(a)(iv)(C)(3).

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.03(a)(iv)(A).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.03(a)(iv)(D)(3).

20



--------------------------------------------------------------------------------

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.03(a)(iv)(B),
Section 2.03(a)(iv)(C) or Section 2.03(a)(iv)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date of the Loans at the time
of issuance; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees of Holdings, the Borrower or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by Holdings, the Borrower or the Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“ECF Percentage” has the meaning specified in Section 2.03(b)(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

21



--------------------------------------------------------------------------------

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Loan
Party or any of its Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings with respect to any
Environmental Liability (hereinafter “Claims”), including (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan or Multiemployer Plan, other
than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) the application for a minimum funding waiver
under Section 302(c) of ERISA

22



--------------------------------------------------------------------------------

 

with respect to a Pension Plan, (g) the imposition of a lien under
Section 303(k) of ERISA with respect to any Pension Plan or (h) a determination
that any Pension Plan is in “at risk” status (within the meaning of Section 303
of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means

(a)(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the ICE Benchmark Administration London Interbank Offered
Rate or such other rate per annum as is widely recognized as the successor
thereto if the ICE Benchmark Administration is no longer making a London
Interbank Offered Rate available (“LIBOR”), as published by Bloomberg (or such
other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the commencement of such Interest Period; and

(b)(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurodollar Rate.

“Euros” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a)(a)the sum, without duplication, of:

(i)(i)Consolidated Net Income of the Borrower for such period,

(ii)(ii)an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for

23



--------------------------------------------------------------------------------

 

potential cash items in any future period and excluding amortization of a
prepaid cash item that was paid in a prior period,

(iii)(iii)decreases in Consolidated Working Capital for such period (other than
(A) any such decreases arising from acquisitions or Dispositions by the Borrower
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting and (B) for any determination of Excess Cash Flow during
any period in which an ABL Block shall exist),

(iv)(iv)an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

(v)(v)the amount deducted as tax expense in determining Consolidated Net Income
to the extent in excess of cash taxes paid in such period, and

(vi)(vi)cash receipts in respect of Swap Contracts during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over

(b)(b)the sum, without duplication, of:

(i)(i)an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by virtue of clauses (a) through (l) of the
definition of Consolidated Net Income,

(ii)(ii)without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
financed with (A) internally generated funds or (B) the proceeds of extensions
of credit under the ABL Facilities or any other revolving credit facility, in
each case, of the Borrower or the Restricted Subsidiaries,

(iii)(iii)the aggregate amount of all principal payments or repurchases of
Indebtedness of the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any mandatory prepayment of Loans pursuant to Section 2.03(b)(ii) to the
extent required due to a Disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase and (C)
the amount of any voluntary prepayments or repurchases of Loans made pursuant to
Section 2.03(a)(iv) (in an amount equal to the discounted amount actually paid
in respect of the principal amount of such Loans) and/or pursuant to Section
10.07(k) on the Amendment No. 1 Effective Date, but excluding (X) all other
prepayments of Loans (other than voluntary prepayments made pursuant to
Section 2.03(a)(iv)), (Y) all prepayments in respect of any revolving credit
facility, except to the extent there is an equivalent permanent reduction in
commitments thereunder and (Z) payments of any subordinated indebtedness except
to the extent permitted to be paid pursuant to Section 7.12(a)) made during such
period, in each case except to the extent financed with the proceeds of other
Indebtedness of the Borrower or the Restricted Subsidiaries,

(iv)(iv)an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions

24



--------------------------------------------------------------------------------

 

in the ordinary course of business) to the extent included in arriving at such
Consolidated Net Income and the net cash loss on Dispositions to the extent
otherwise added to arrive at Consolidated Net Income,

(v)(v)increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),

(vi)(vi)cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries (other than Indebtedness) to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income,

(vii)(vii)without duplication of amounts deducted pursuant to clauses (viii) and
(xi) below in prior fiscal years, the amount of Investments made pursuant to
Sections 7.02(b)(iii), (m) (but excluding such loans and advances in respect of
Sections 7.06(g)(i), (g)(iv) (to the extent the amount of such Investment would
not have been deducted pursuant to this clause if made by the Borrower or a
Restricted Subsidiary) and (k)) and, (n) and (t) and acquisitions made during
such period to the extent that such Investments and acquisitions were financed
with internally generated cash flow of the Borrower and the Restricted
Subsidiaries,

(viii)(viii)the amount of Restricted Payments paid during such period pursuant
to Sections 7.06(f), (g), (h), and (i), (k)(i) and (k)(ii) in each case to the
extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries,

(ix)(ix)the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries from internally generated cash flow of the Borrower
and the Restricted Subsidiaries during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period or are not deducted in calculating Consolidated Net
Income,

(x)(x)the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings, the Borrower and the Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income and such payments
reduced Excess Cash Flow pursuant to clause (b)(iii) above or reduced the
mandatory prepayment required by Section 2.03(b)(i),

(xi)(xi)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

25



--------------------------------------------------------------------------------

 

(xii)(xii)the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and

(xiii)(xiii)cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Foreign Subsidiary of the
Borrower or of any direct or indirect Domestic Subsidiary or Foreign Subsidiary,
(c) any Domestic Subsidiary that is a disregarded entity for United States
Federal income tax purposes substantially all of the assets of which consist
directly or indirectly of Equity Interests in one or more Foreign Subsidiaries,
(d) any Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary, (e) any Subsidiary that is prohibited or restricted by applicable
Law from providing a Guaranty or if such Guaranty would require governmental
(including regulatory) consent, approval, license or authorization, (f) any
special purpose securitization vehicle (or similar entity), including any
Securitization Subsidiary, (g) any Subsidiary that is a not-for-profit
organization, (h) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing the Guaranty shall be excessive in view of the
benefits to be obtained by the Lenders therefrom and (i) each Unrestricted
Subsidiary.

“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereto.

“Extended Loans” has the meaning specified in Section 2.14(a).

“Extending Lender” has the meaning specified in Section 2.14(a).

“Extension” has the meaning specified in Section 2.14(a).

“Extension Offer” has the meaning specified in Section 2.14(a).

“Facility” means the Initial Loans, the Amended Loans, the New Loans, any
Extended Loans, any Incremental Loans, any Replacement Loans or any Other Loans,
as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively the equivalent thereof
(and, in each case, any regulations promulgated thereunder or official
interpretations thereof).

26



--------------------------------------------------------------------------------

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Financial Covenant Total Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Financial Covenant Debt outstanding as of
the last day of such Test Period to (b) Consolidated EBITDA of the Borrower for
such Test Period.

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Pari Passu Secured Refinancing Debt in form and substance
reasonably satisfactory to the Collateral Agent.

“Foreign Casualty Event” has the meaning specified in Section 2.03(b)(v).

“Foreign Disposition” has the meaning specified in Section 2.03(b)(v).

“Foreign Lender” has the meaning specified in Section 3.01(b).

“Foreign Plan” means any material employee benefit plan, program or agreement
maintained or contributed to by, or entered into with, Holdings or any
Subsidiary of Holdings with respect to employees employed outside the United
States (other than benefit plans, programs or agreements that are mandated by
applicable Laws).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

27



--------------------------------------------------------------------------------

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a joinder to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent, and any
such Restricted Subsidiary shall be a Guarantor hereunder for all purposes.

“Guaranty” means (a) the Guaranty, dated as of the Original Closing Date, among
Holdings and the other Guarantors party thereto, and WSFS (as successor in such
capacity to Bank of America), as Administrative Agent and Collateral Agent for
the Secured Parties, attached as Exhibit E hereto, as amended, supplemented or
otherwise modified from time to time, and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 6.11 and clause (b) of the definition
of “Collateral and Guarantee Requirement”.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and infectious or medical wastes regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that is an Agent, a Lender, a Joint Bookrunner or
an Affiliate of any of the foregoing on the Original Closing Date or at the time
it enters into a Secured Hedge Agreement, in its capacity as a party thereto,
whether or not such Person subsequently ceases to be an Agent, a Lender or an
Affiliate of any of the foregoing.

28



--------------------------------------------------------------------------------

 

“Holdco Noteholders” means the holders of the Holdco Notes.

“Holdco Notes” means the notes issued pursuant to the Indenture, dated as of
November 4, 2013, between Chinos Intermediate Holdings A, Inc., as issuer, and
U.S. Bank National Association, as trustee.

“Holdco Notes Remaining Amount” means an amount equal to the sum of (A) the
outstanding principal amount of Holdco Notes not acquired by way of exchange by
J. Crew Brand or J. Crew Brand Corp. on the Amendment No. 1 Effective Date
(which amount shall in no event exceed an amount equal to 5% of the aggregate
principal amount of the Holdco Notes immediately prior to giving effect to the
transactions described in clause (f) of the definition of “Specified Liability
Management Transaction”)) and (B) capitalized interest thereon from the
Amendment No. 1 Effective Date through the scheduled maturity date of the Holdco
Notes at the rate existing as of the Amendment No. 1 Effective Date.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(iv)(C)(3).

“Identified Qualifying Lender” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

“Impacted Loans” has the meaning specified in Section 3.03.

“Incremental Amendment” has the meaning specified in Section 2.12(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.12(a).

“Incremental Loans” has the meaning specified in Section 2.12(a).

“Incremental Repayment Component” has the meaning specified in Section 2.12(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)(a)all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)(b)the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c)(c)net obligations of such Person under any Swap Contract;

(d)(d)all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course of business);

(e)(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development

29



--------------------------------------------------------------------------------

 

bond and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f)(f)all Attributable Indebtedness;

(g)(g)all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include (A) the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Restricted Subsidiaries that are not Loan Parties, exclude
loans and advances made by Loan Parties having a term not exceeding 364 days
(inclusive of any roll over or extensions of terms) and made in the ordinary
course of business solely to the extent that such intercompany loans and
advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral.  The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.  The amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value (as determined by such Person in good faith) of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning specified in Section 10.08.

“Initial Contributed IP Interest” means an undivided 72.04% ownership interest
in the Assigned Marks (as defined in the Initial IP Assignment Agreements as in
effect on the Amendment No. 1 Effective Date).

“Initial IP Assignment Agreements” means (i) the Step 1 Intellectual Property
Assignment Agreement, entered into as of December 5, 2016, by and between
J. Crew International and J. Crew International Cayman Limited, an exempted
company incorporated and J. Crew Cayman, (ii) the Step 2 Intellectual Property
Assignment Agreement, entered into as of December 5, 2016, by and between
J. Crew Cayman and J. Crew Brand Holdings, (iii) the Step 3 Intellectual
Property Assignment Agreement, entered into as of December 5, 2016, by and
between J. Crew Brand Holdings and J. Crew Brand Intermediate, (iv) the Step 4
Intellectual Property Assignment Agreement, entered into as of December 5, 2016,
by and between J. Crew Brand Intermediate and J. Crew Brand and (v) the Step 5
Intellectual Property Assignment Agreement, entered into as of December 5, 2016,
by and between J. Crew Brand and J. Crew Domestic Brand.

“Initial IP Contribution” means the indirect contribution by J. Crew
International of the Initial Contributed IP Interest to J. Crew Domestic Brand
in accordance with the terms of the Initial IP Assignment Agreements.

“Initial Loans” shall mean the term loans made or converted from Prior Term
Loans by the Lenders on the Closing Date to the Borrower pursuant to
Section 2.01.

30



--------------------------------------------------------------------------------

 

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated as of the Original Closing Date, by and among Holdings, the
Borrower and each Restricted Subsidiary party thereto, attached as Exhibit J
hereto, as amended, supplemented or otherwise modified from time to time.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each January, April, July
and October and the applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable Lender, twelve
months (or such period of less than one month as may be consented to by each
applicable Lender), as selected by the Borrower in its Committed Loan Notice;
provided that:

(a)(a)any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b)(b)any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c)(c)no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person (excluding, in the case of the Borrower and its Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business) or (c) the purchase or other acquisition (in
one transaction or a series of transactions, including without limitation by
merger or otherwise) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent changes in the
value of such Investment, net of any return representing a return of capital
with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” has the meaning specified in Section 5.15.

“IPCO Entity” means J. Crew Brand Holdings, J. Crew Brand Intermediate, J. Crew
Brand, J. Crew Domestic Brand, J. Crew Brand Corp. and/or J. Crew International
Brand.

31



--------------------------------------------------------------------------------

 

“IPCO Intercompany Debt” means any Indebtedness incurred by the Borrower in
reliance on, and subject to the terms of, Section 7.03(u).

“IPCO Intercompany Note” means a promissory note substantially in the form of
Annex A-3 to Amendment No. 1.

“IPCO Notes” means (a) the 13% Senior Secured Notes due 2021 and (b) the 13%
Senior Secured New Money Notes due 2021, in each case issued by the IPCO Notes
Issuers.

“IPCO Notes Indentures” means, collectively, (a) the Indenture, dated on or
about the Amendment No. 1 Effective Date, between the IPCO Notes  Issuers, as
issuers, the guarantors party thereto and the IPCO Notes Trustee, with respect
to the 13% Senior Secured Notes due 2021 of the IPCO Notes Issuers, and (b) the
Indenture, dated on or about the Amendment No. 1 Effective Date, between J. Crew
Brand and J. Crew Brand Corp., as issuers, the guarantors party thereto and the
IPCO Notes Trustee, with respect to the 13% Senior Secured New Money Notes due
2021 of the IPCO Notes Issuers.

“IPCO Notes Issuers” means J. Crew Brand and J. Crew Brand Corp.

“IPCO Notes Trustee” means U.S. Bank National Association, as trustee under the
IPCO Notes Indentures.

“IPCO Trademark License Agreements” means, collectively, (a) the Amended and
Restated Intellectual Property License Agreement in the form attached as Annex
A-4 to Amendment No. 1, by and among J. Crew Domestic Brand, as licensor, J.
Crew International, as licensee and a payor, and J. Crew Operating Corp, a
Delaware corporation, as payor, and (b) the Intellectual Property License
Agreement, dated as of the Amendment No. 1 Effective Date, by and among J. Crew
Domestic Brand, as licensor, J. Crew International, as licensee and a payor, and
J. Crew Operating Corp, a Delaware corporation, as payor, in each case, as the
same may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time in a manner that is not restricted by
Section 7.14.

“IRS” means Internal Revenue Service of the United States.

“J. Crew Brand” means J. Crew Brand, LLC, a Delaware limited liability company.

“J. Crew Brand Corp.” means J. Crew Brand Corp., a Delaware corporation.

“J. Crew Brand Holdings” means J. Crew Brand Holdings, LLC, a Delaware limited
liability company.

“J. Crew Brand Intermediate” means J. Crew Brand Intermediate, LLC, a Delaware
limited liability company.

“J. Crew Cayman” means J. Crew International Cayman Limited, an exempted company
incorporated and existing in the Cayman Islands.

“J. Crew Domestic Brand” means J. Crew Domestic Brand, LLC, a Delaware limited
liability company.

“J. Crew International” means J. Crew International, Inc., a Delaware
corporation.

“J. Crew International Brand” means J. Crew International Brand, LLC, a Delaware
limited liability company.

32



--------------------------------------------------------------------------------

 

“Joint Bookrunner” means each of Bank of America, N.A. and Goldman Sachs Bank
USA.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of the Restricted Subsidiaries and (b) any
Person in whom the Borrower or any of the Restricted Subsidiaries beneficially
owns any Equity Interest that is not a Restricted Subsidiary (other than an
Unrestricted Subsidiary).

“Judgment Currency” has the meaning specified in Section 10.18.

“Junior Financing” has the meaning specified in Section 7.12(a)(i).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Other Loan or any Extended Loan, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.  For avoidance of doubt, each
Additional Lender is a Lender to the extent any such Person has executed and
delivered a Refinancing Amendment or an Incremental Amendment, as the case may
be, and to the extent such Refinancing Amendment or Incremental Amendment shall
have become effective in accordance with the terms hereof and thereof, and each
Extending Lender shall continue to be a Lender.  For avoidance of doubt, each
Lender that provides a Replacement Loan is a Lender to the extent any such
Person has executed and delivered an amendment or Assignment and Assumption
providing for Replacement Loans and to the extent such amendment or Assignment
and Assumption shall have become effective in accordance with the terms hereof
and thereof.  For avoidance of doubt, each New Lender is a Lender on and after
the Amendment No. 1 Effective Date.  As of the Closing Date, Schedule 2.01 sets
forth the name of each Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed a Lien.

“Loan” means an extension of credit by a Lender to the Borrower under
Article II.

33



--------------------------------------------------------------------------------

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment, amendment in respect of a Class of
Replacements Loans or Extension Offer and (d) the Collateral Documents.

“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
other Guarantor.

“Madewell Business” means any business conducted by Madewell, Inc., a Delaware
corporation and wholly owned subsidiary of the Borrower, and its Subsidiaries on
the Original Closing Date and any business or other activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses conducted by Madewell,
Inc. on the Original Closing Date, including any trademarks or trade names
exclusively used in the Madewell Business now or in the future but excluding for
the avoidance of doubt any trademarks or trade names owned by the Borrower or
any of its Subsidiaries (other than Madewell, Inc. and its Subsidiaries) on the
Original Closing Date.

“Management Stockholders” means the members of management of Holdings or any of
its Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets,
liabilities (actual or contingent) or financial condition of Holdings and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which any of the Loan Parties is a party or (c) the rights and remedies of
the Lenders, the Collateral Agent or the Administrative Agent under any Loan
Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth in clauses (a) or (b) comprise in the aggregate
more than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for the period of four consecutive
fiscal quarters ending as of the last day of such fiscal quarter, then the
Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement (or such longer period as the Administrative Agent may agree in
its reasonable discretion), (i) designate in writing to the Administrative Agent
one or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to
the extent required such that the foregoing condition ceases to be true and (ii)
comply with the provisions of Section 6.11 applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

34



--------------------------------------------------------------------------------

 

“Material Real Property” means any real property owned by any Loan Party with a
fair market value in excess of $5,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (i) with respect to the Initial Loans, the Amended Loans
and the New Loans that have not been extended pursuant to Section 2.14, the date
that is seven years after the Closing Date (the “Original Loan Maturity Date”),
(ii) with respect to any tranche of Extended Loans, the final maturity date as
specified in the applicable Extension Offer accepted by the respective Lender or
Lenders, (iii) with respect to any Other Loans, the final maturity date as
specified in the applicable Refinancing Amendment, (iv) with respect to any
Replacement Loans, the final maturity date as specified in the applicable
amendment to this Agreement related thereto and (v) with respect to any
Incremental Loans, the final maturity date as specified in the applicable
Incremental Amendment; provided, in each case, that if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
preceding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
November 23, 2010, as amended by Amendment No. 1 dated January 18, 2011, among
Chinos Holdings, Inc., Chinos Acquisition Corporation and the Company.

“Minimum Extension Condition” has the meaning specified in Section 2.14(b).

“Minority Investment” means any Person other than a Subsidiary in which the
Borrower or any Restricted Subsidiary owns any Equity Interests.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Lenders in form and substance reasonably satisfactory to
the Collateral Agent, and any other mortgages executed and delivered pursuant to
Section 6.11.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Cash Proceeds” means:

(a)(a)with respect to the Disposition of any asset by the Borrower or any of the
Restricted Subsidiaries or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries) over (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any

35



--------------------------------------------------------------------------------

 

Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and required to be repaid in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents, the ABL
Facilities Documentation and the Credit Agreement Refinancing Indebtedness), (B)
the out-of-pocket fees and expenses (including attorneys’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually
incurred by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes or distributions made pursuant to
Section 7.06(g)(i) or (g)(iii) paid or reasonably estimated to be payable in
connection therewith (including taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds), (D) in the case of any Disposition
or Casualty Event by a non-wholly owned Restricted Subsidiary, the pro-rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (D)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, and (E) any reserve for adjustment in respect of
(x) the sale price of such asset or assets established in accordance with GAAP
and (y) any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, it being understood that “Net Cash
Proceeds” shall include the amount of any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (E); provided that (x) no net cash proceeds calculated
in accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Cash Proceeds unless such net cash
proceeds shall exceed $10,000,000 and (y) no such net cash proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$30,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and

(b)(b)(i) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary or any Permitted Equity Issuance by the
Borrower or any direct or indirect parent of the Borrower, the excess, if any,
of (A) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance over (B) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by the Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of the Borrower, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
the Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“New Commitment” means, as to each New Lender, its obligation to make a New Loan
to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the New Loan to be made by such New Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.04 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such New Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment or an amendment
providing for Replacement Loans or (iv) an Extension.  The initial amount of
each New Lender’s New Commitment is set forth on Schedule 1 to Amendment No. 1
or, otherwise, in the Assignment and Assumption, Incremental Amendment,
Refinancing Amendment or amendment in respect of Replacement Loans, pursuant to
which such New Lender shall have assumed its New Commitment, as the case may
be.  The initial aggregate amount of the New Commitments on the Amendment No. 1
Effective Date is $30,000,000.

36



--------------------------------------------------------------------------------

 

“New Lender” means any bank, other financial institution, institutional investor
or other investor that is listed on the signature page to Amendment No. 1 as a
“New Lender” and shall include any such Person’s successors and assigns as
permitted hereunder, each of which is referred to herein as an “New Lender”.

“New Loan” means term loans made by the New Lenders to the Borrower on the
Amendment No. 1 Effective Date pursuant to Section 2.01(a).

“Non-Consenting Lender” has the meaning specified in Section 3.07.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Loans made by such Lender.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b)
obligations of any Loan Party arising under any Secured Hedge Agreement other
than Excluded Swap Obligations and (c) Cash Management Obligations.  Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and any of their Subsidiaries to the extent they have
obligations under the Loan Documents) include the obligation (including
guarantee obligations) to pay principal, interest, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document.

“Offered Amount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“Offered Discount” has the meaning specified in Section 2.03(a)(iv)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means March 7, 2011.

“Original Loan Maturity Date” has the meaning specified in the definition of
“Maturity Date”.

“Original Transaction” means the “Transaction” as defined in the Existing Credit
Agreement.

“Other Applicable Indebtedness” has the meaning specified in
Section 2.03(b)(ii)(A).

“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.

37



--------------------------------------------------------------------------------

 

“Other Taxes” has the meaning specified in Section 3.01(f).

“Other Term Commitments” means one or more Classes of Loan commitments hereunder
that result from a Refinancing Amendment.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Lender” has the meaning specified in Section 2.03(a)(iv)(C)(2).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, in
each case to the extent permitted hereunder.

“Permitted Holder” means any of (a) the Sponsor, (b) the Management Stockholders
and (c) the Co-Investors, provided that for purposes of the definition of
“Change of Control” (i) in each of clause (a)(i), the final reference to
Permitted Holders in clause (a)(ii) and the proviso to clause (a), the
Co-Investors shall not constitute Permitted Holders at any time that they hold
voting power equal to more than 20% of the ordinary voting power of all Equity
Interests collectively held by the Sponsor, the Management Stockholders and the
Co-Investors, (ii) in the final reference to Permitted Holders in clause
(a)(ii), the Co-Investors shall not constitute Permitted Holders if they are
part of the “group” referred to in clause (a)(ii)(2) of the definition of
“Change of Control” and (iii) in the parenthetical in each of clauses (a)(ii)(1)
and (2), the Co-Investors shall not constitute Permitted Holders.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior-lien
secured notes or junior-lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior-priority basis with the Obligations and
is not secured by any property or assets of the Borrower or any Subsidiary other
than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) such Indebtedness does not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default)
prior to the Latest Maturity Date at the time such Indebtedness is incurred,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Collateral Agent), (v) such Indebtedness is not guaranteed
by any Subsidiaries other than the Subsidiary Guarantors and (vi) a Senior
Representative acting on behalf of the

38



--------------------------------------------------------------------------------

 

holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of (A) the ABL Intercreditor Agreement and (B) a Second Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Junior Secured Refinancing Debt incurred by the Borrower, then
Holdings, the Borrower, the Subsidiary Guarantors, the Collateral Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
Second Lien Intercreditor Agreement.  Permitted Junior Secured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness does not mature or
have scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default) prior to the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not guaranteed by any Subsidiaries other than the Subsidiary Guarantors and (vi)
a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of (A) the ABL
Intercreditor Agreement and (B) a First Lien Intercreditor Agreement; provided
that if such Indebtedness is the initial Permitted Pari Passu Secured
Refinancing Debt incurred by the Borrower, then the Borrower, Holdings, the
Subsidiary Guarantors, the Collateral Agent and the Senior Representative for
such Indebtedness shall have executed and delivered a First Lien Intercreditor
Agreement.  Permitted Pari Passu Secured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Subsidiary
Guarantor provided that (a) such Indebtedness is unsecured, (b) such
Indebtedness does not mature prior to the date that is one hundred and eighty
one (181) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (c) such Indebtedness has no scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control or asset sale and customary acceleration rights after
an event of default) prior to the date that is one hundred and eighty one (181)
days after the Latest Maturity Date at the time such Indebtedness is incurred,
(d) immediately after giving effect thereto and to the use of the proceeds
thereof, (i) no Default shall exist or result therefrom, (ii) the Total Leverage
Ratio after giving Pro Forma Effect to the incurrence of such Indebtedness is
less than or equal to 6.00:1.00 and (e) such Indebtedness is issued on market
terms for the type of Indebtedness issued and for issuers having a similar
credit profile and in any event (other than pricing, premiums and optional
prepayment or redemption provisions) not materially less favorable to the
Borrower, the Restricted Subsidiaries and the Lenders than the terms and
conditions of this Agreement; provided that a certificate of the Borrower as to
the satisfaction of the conditions described in clause (e) above delivered at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements, shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees).

39



--------------------------------------------------------------------------------

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus reasonable OID and upfront fees plus other fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(b) or, Section 7.03(e) or Section 7.03(s), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e) or Section 7.03(s), at the time thereof,
no Event of Default shall have occurred and be continuing, (d) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is Junior Financing, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, (ii) the terms and conditions (including, if applicable, as
to collateral but excluding as to subordination, pricing, premiums and optional
prepayment or redemption provisions) of any such modified, refinanced, refunded,
renewed or extended Indebtedness, taken as a whole, are not materially less
favorable to the Loan Parties or the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed or
extended and no additional obligors become liable for such Indebtedness, and (e)
in the case of any Permitted Refinancing in respect of the ABL Facilities, such
Permitted Refinancing is secured only by assets pursuant to one or more security
agreements permitted by and subject to the ABL Intercreditor Agreement.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Borrower or any Restricted Subsidiary, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness does not
mature or have scheduled amortization prior to the Latest Maturity Date at the
time such Indebtedness is incurred (other than customary offers to repurchase
upon a change of control or asset sale and customary acceleration rights after
an event of default), and (iv) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors.  Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” has the meaning specified in the definition of “Applicable Rate”.

40



--------------------------------------------------------------------------------

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of their respective ERISA Affiliates.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Prior Term Loans” means all Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement immediately prior to the
refinancing (or, with respect to Loans (as defined in the Existing Credit
Agreement) of Continuing Lenders, conversion) thereof with the proceeds of the
Initial Loans on the Closing Date.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.08.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments and, if applicable and without duplication, Loans under
the applicable Facility or Facilities at such time.

“Projections” shall have the meaning specified in Section 6.01(c).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings (A)
that is not subject to any Guarantee by any Subsidiary of Holdings, (B) that
will not mature prior to the date that is six (6) months after the Latest
Maturity Date in effect on the date of issuance or incurrence thereof, (C) that
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (E) below), (D) that does not require any payments in cash of interest or
other amounts in respect of the principal thereof prior to the earlier to occur
of (1) the date that is four (4) years from the date of the issuance or
incurrence thereof and (2) the date that is ninety-one (91) days after the
Latest Maturity Date in effect on the date of such issuance or incurrence, and
(E) that has mandatory prepayment, repurchase or redemption, covenant, default
and remedy provisions customary for senior discount notes of an issuer that is
the parent of a borrower under senior secured credit facilities, and in any
event, with respect to covenant, default and remedy provisions, no more
restrictive (taken as a whole) than those set forth in this Agreement (other
than provisions customary for senior discount notes of a holding company);
provided that the Borrower shall have delivered a certificate of a Responsible
Officer to the Administrative Agent at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement (and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees));
provided, further, that any such Indebtedness

41



--------------------------------------------------------------------------------

 

shall constitute Qualified Holding Company Debt only if immediately after giving
effect to the issuance or incurrence thereof and the use of proceeds thereof, no
Event of Default shall have occurred and be continuing.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms.  The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualifying Lender” has the meaning specified in Section 2.03(a)(iv)(D)(3).

“Quarterly Financial Statements” means the unaudited condensed consolidated
balance sheets and related statements of income and cash flows of the Company
and its Subsidiaries for the most recent fiscal quarters after the date of the
Annual Financial Statements and ended at least forty‑five five (45) days before
the Closing Date; provided that filing of the required financial statements on
Form 10-K and Form 10-Q by the Company shall satisfy the foregoing requirements
with respect to the Company.

“Refinanced Loans” has the meaning specified in Section 10.01.

“Refinanced Term Debt” has the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.

“Refinancing” has the meaning specified in the preliminary statements hereto.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.13.

“Register” has the meaning specified in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
or controlled affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (c) the respective agents of such Indemnitee or any of
its controlling persons or controlled affiliates, in the case of this clause
(c), acting at the instructions of such Indemnitee, controlling person or such
controlled affiliate; provided that each reference to a controlled affiliate

42



--------------------------------------------------------------------------------

 

or controlling person in this definition shall pertain to a controlled affiliate
or controlling person involved in the negotiation or syndication of the
Facility, the ABL Facilities or the Senior Notes.

“Related Party” means, with respect to any Person, its current and former
Affiliates, managed accounts and funds, shareholders, directors, officers,
employees, subcontractors, advisory board members, consultants, management
companies, fund advisors, agents, principals, partners, trustees, advisors,
representatives and predecessors, successors and assigns, heirs, executors,
estates, servants and nominees of such Person.

“Replacement Loans” has the meaning specified in Section 10.01.

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Loans with the incurrence by the
Borrower or any Subsidiary of any debt financing having an effective interest
cost or weighted average yield (with the comparative determinations to be made
by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurodollar Rate) that is less than the effective
interest cost or weighted average yield (as determined by the Administrative
Agent on the same basis) of such Initial Loans, including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, such Initial Loans or the incurrence of
any Replacement Loans.

“Required Facility Lenders” shall mean, with respect to any Facility on any date
of determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Facility and (ii) the aggregate unused Commitments under such
Facility; provided that, to the same extent set forth in Section 10.07(h) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) outstanding Loans and (b) aggregate unused
Commitments; provided that the Loans of any Affiliated Lender shall in each case
be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Closing Date, any secretary or assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any of its Restricted Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s or Holdings’ stockholders,
partners or members (or the equivalent Persons thereof).

43



--------------------------------------------------------------------------------

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means disbursements and payments in immediately available
funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Junior Secured Refinancing Debt in form and substance
reasonably satisfactory to the Collateral Agent.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank; and designated in writing by the Hedge
Bank and the Borrower to the Administrative Agent as a “Secured Hedge
Agreement”.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank, each Cash Management Bank, the Supplemental
Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.01(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights

44



--------------------------------------------------------------------------------

 

(contingent and other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the board of directors of the Borrower or such other Person (as
provided below) as a Securitization Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by Holdings, the Borrower or any other Subsidiary of the Borrower,
other than another Securitization Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Borrower or any other Subsidiary of the Borrower, other
than another Securitization Subsidiary, in any way other than pursuant to
Standard Securitization Undertakings or (iii) subjects any property or asset of
Holdings, the Borrower or any other Subsidiary of the Borrower, other than
another Securitization Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings, (b) with which none of Holdings, the Borrower or
any other Subsidiary of the Borrower, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms which the Borrower reasonably believes to be no less
favorable to Holdings, the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(c) to which none of Holdings, the Borrower or any other Subsidiary of the
Borrower, other than another Securitization Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.  Any such designation by the board
of directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties party thereto and Bank of America, N.A., as Collateral Agent for
the Secured Parties, on the Original Closing Date, attached as Exhibit F hereto,
as amended, supplemented or otherwise modified from time to time, together with
each other Security Agreement Supplement executed and delivered pursuant to
Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means $400,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2019 and any Registered Equivalent Notes
having substantially identical terms and issued pursuant to the Senior Notes
Indenture in exchange for the initial, unregistered senior unsecured notes.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated March
7, 2011, between the Borrower and Wells Fargo Bank, National Association, as
trustee, as the same may be amended, modified, supplemented, replaced or
refinanced to the extent not prohibited by this Agreement.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Secured Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Net Debt as of the last day of such
Test Period to (b) Consolidated EBITDA of the Borrower for such Test Period.

“Solicited Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.03(a)(iv)(D) substantially in the form of Exhibit N.

45



--------------------------------------------------------------------------------

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit Q, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
exceeds its debts and liabilities, subordinated, contingent or otherwise, (b)
the present fair saleable value of the property of such Person is greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person is not engaged in,
and is not about to engage in, business for which it has unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Discount” has the meaning specified in Section 2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.03(a)(iv)(B)
substantially in the form of Exhibit P.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit R, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.03(a)(iv)(B)(1).

“Specified Discount Proration” has the meaning specified in
Section 2.03(a)(iv)(B)(3).

“Specified Liability Management Transaction Litigation” means J. Crew Group,
Inc. et al v. Wilmington Savings Fund Society, FSB, Index No. 650574/2017 filed
in the Supreme Court for the State of New York.

“Specified Liability Management Transactions” means (a) (i) the transactions
contemplated by the Initial IP Assignment Agreements, including, without
limitation, the Initial IP Contribution, (ii) the release by the Administrative
Agent of its Lien on the Initial Contributed IP Interest, (iii) the transactions
contemplated by the Additional IP Assignment Agreements, including, without
limitation, the Additional IP Contribution, and (iv) the release by the
Administrative Agent of its Lien on the Additional Contributed IP Interest, (b)
the execution, delivery and performance of, and, subject to Section 7.14, any
amendment, restatement, amendment and restatement, supplement or other
modification to, the IPCO Trademark License Agreements, including, without
limitation, the payment of any license fee payable thereunder, (c) the Agency
Transition, (d) the Specified Liability Management Transaction Litigation, (e)
the execution, delivery and performance by the parties thereto of the IPCO Notes
Indentures and the issuance by J. Crew Brand and J. Crew Brand Corp. of the IPCO
Notes, (f) the exchange by certain Holdco Noteholders of their Holdco Notes for
IPCO Notes, 2017 Preferred Stock and 2017 Common Stock, (g) the execution,
delivery and performance of Amendment No.1, the creation of the Amended Loans
and the borrowing of the New Loans, (h) the issuance of, and performance of
obligations with respect to, the 2017 Preferred Stock and the 2017 Common Stock,
(i) the Amendment No. 1 Capital Contribution, (j) the incurrence of any IPCO
Intercompany Debt that is permitted under Section

46



--------------------------------------------------------------------------------

 

7.03(u), (k) the amendment to the Sponsor Management Agreement on or prior to
the Amendment No.1 Effective Date, (l) the formation of a new parent company of
Holdings and contribution by Chinos Intermediate Holdings A, Inc. of the capital
stock of Holdings to such new parent company, (m) in each case, any action or
intermediate transaction necessary to implement or consummate any of the
transactions described in the preceding clauses of this definition and (n) the
payment of fees and expenses incurred in connection with any of the foregoing.

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or
a Store or any Disposition of a business unit, line of business or division or a
Store of the Borrower or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise, or any incurrence or repayment
of Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), Restricted Payment or Incremental Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect”.

“Sponsor” means any of TPG Capital, L.P., TPG Chinos Co-Invest, L.P. (for so
long as TPG Capital, L.P. or any of its Affiliates retains control of the voting
power thereof), Leonard Green & Partners, L.P., LGP Chino Coinvest LLC (for so
long as Leonard Green & Partners, L.P. or any of its Affiliates retains control
of the voting power thereof) and any of their respective Affiliates and funds or
partnerships managed or advised by any of them or any of their respective
Affiliates but not including, however, any portfolio company of any of the
foregoing.  

“Sponsor Management Agreement” means the management services agreement by and
among TPG Capital, L.P. and Leonard Green & Partners, L.P. or certain of the
management companies associated with either of them or their advisors and Chinos
Holdings, Inc., Chinos Intermediate, Inc., a direct Subsidiary of Chinos
Intermediate Holdings A, Inc., Holdings and the Borrower, in the form attached
as Annex A-5 to Amendment No. 1 and as the same may be amended, modified,
supplemented or otherwise modified from time to time in accordance with its
terms, but only to the extent that any such amendment, modification, supplement
or other modification does not, directly or indirectly, increase the obligation
of Holdings, the Borrower or any of its Restricted Subsidiaries to make any
payments thereunder.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors in the
event of either a Change of Control or the completion of a Qualifying IPO.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

47



--------------------------------------------------------------------------------

 

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.

“Submitted Amount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Submitted Discount” has the meaning specified in Section 2.03(a)(iv)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Agency Agreement” means the Agency Resignation, Appointment,
Assignment and Assumption Agreement, dated as of January 29, 2017, among, Bank
of America, as resigning agent, WSFS, as successor agent, and the Borrower.

“Successor Borrower” has the meaning specified in Section 7.04(d).

“Successor Holdings” has the meaning specified in Section 7.04(e).

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon

48



--------------------------------------------------------------------------------

 

one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Syndication Agent” means Goldman Sachs Bank USA, as syndication agent under
this Agreement.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan Refinancing Debt” means (a) Permitted Pari Passu Secured Refinancing
Debt, (b) Permitted Junior Secured Refinancing Debt and (c) Permitted Unsecured
Refinancing Debt and, in each case, any Permitted Refinancing thereof.

“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 4.01(e) or Section 6.01(a) or (b), as
applicable.  A Test Period may be designated by reference to the last day
thereof (i.e., the “February 1, 2014 Test Period” refers to the period of four
consecutive fiscal quarters of the Borrower ended February 1, 2014), and a Test
Period shall be deemed to end on the last day thereof.

“Threshold Amount” means $35,000,000.

“Total Asset Percentage Amount” means $92,291,150.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the most recent Quarterly Financial
Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt as of the last day of such Test Period to (b)
Consolidated EBITDA of the Borrower for such Test Period.

“Total Senior Secured Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Debt outstanding as of the last day of such
Test Period that is secured by a Lien on any property of any Loan Party or any
Restricted Subsidiary to (b) Consolidated EBITDA of the Borrower for such Test
Period.

“Transaction” means, collectively, (a) the execution and delivery of this
Agreement and any other Loan Documents, and the funding of (or, as applicable,
conversion into) the Initial Loans, on the Closing Date, (b) the Refinancing,
(c) the execution and delivery of an amendment to the ABL Facilities
Documentation permitting the Initial Loans under this Agreement, (d) the
consummation of any other transactions in connection with the foregoing and (e)
the payment of the fees and expenses incurred in connection with any of the
foregoing.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Original Transaction, the
Transaction, the Specified Liability Management Transactions, this Agreement,
Amendment No. 1 and the other Loan Documents and the transactions contemplated
hereby and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

49



--------------------------------------------------------------------------------

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (i) each Securitization Subsidiary and (ii) any
Subsidiary of the Borrower designated by the board of directors of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the date
hereof, in each case, until such Person ceases to be an Unrestricted Subsidiary
of the Borrower in accordance with Section 6.14 or ceases to be a Subsidiary of
the Borrower.

“U.S. Lender” has the meaning specified in Section 3.01(d).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Term Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any amortization or prepayments made on such
Applicable Indebtedness prior to the date of the applicable modification,
refinancing, refunding, renewal, replacement or extension shall be
disregarded.  

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) nominal shares issued to foreign nationals
to the extent required by applicable Law) are owned by such Person and/or by one
or more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WSFS” has the meaning specified in the introductory paragraph to this
Agreement.

Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

50



--------------------------------------------------------------------------------

 

(b)(i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii)References in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer (A) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement or (B) to the extent
such references are not present in this Agreement, to the Loan Document in which
such reference appears.

(iii)The term “including” is by way of example and not limitation.

(iv)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e)For purposes of determining compliance with any Section of Article VII, in
the event that any Lien, Investment, Indebtedness, Disposition, Restricted
Payment, Affiliate transaction, Contractual Obligation, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
permitted pursuant to any clause of such Sections, such transaction (or portion
thereof) at any time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time.

Accounting Terms

.  All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing or anything to
the contrary contained herein (including in the definitions of “Capitalized
Lease” and/or “Capitalized Lease Obligation”), in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute Capitalized Leases in conformity with GAAP on the Amendment No.
1 Effective Date shall be considered Capitalized Leases, and all calculations
and determinations under this Agreement or any other Loan Document shall be made
or delivered, as applicable, in accordance therewith.

Rounding

.  Any financial ratios required to be satisfied in order for a specific action
to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

References to Agreements, Laws, Etc.

  Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by any Loan Document; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

51



--------------------------------------------------------------------------------

 

Times of Day; Timing of Payment or Performance

.  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). When the
payment of any obligation or the performance of any covenant, duty or obligation
is stated to be due or performance required on a day which is not a Business
Day, the date of such payment (other than as described in the definition of
Interest Period) or performance shall extend to the immediately succeeding
Business Day.

Available Amount Transactions

.  If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Available Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously, i.e. each transaction must be permitted under the
Available Amount as so calculated.

Pro Forma Calculations

.  (a) (a) Notwithstanding anything to the contrary herein, the Senior Secured
Net Leverage Ratio, the Total Leverage Ratio and, the Total Senior Secured
Leverage Ratio and the Financial Covenant Total Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.08; provided, that
notwithstanding anything to the contrary in clauses (b), (c) or (d) of this
Section 1.08, when calculating (i) the Senior Secured Net Leverage Ratio for
purposes of the definition of “Applicable Rate” and Section 2.03(b)(i) and (ii)
the Financial Covenant Total Leverage Ratio for purposes of Section 7.15, the
events described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(b)For purposes of calculating the Senior Secured Net Leverage Ratio, the Total
Leverage Ratio and, the Total Senior Secured Leverage Ratio and the Financial
Covenant Total Leverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made (i)
during the applicable Test Period or (ii) subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period.  If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.08, then the Senior Secured Net
Leverage Ratio, the Total Leverage Ratio and, the Total Senior Secured Leverage
Ratio and the Financial Covenant Total Leverage Ratio shall be calculated to
give pro forma effect thereto in accordance with this Section 1.08.

(c)(c)Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of cost savings and synergies projected by the Borrower in good faith
to be realized as a result of specified actions taken, committed to be taken or
expected to be taken (calculated on a pro forma basis as though such cost
savings and synergies had been realized on the first day of such period and as
if such cost savings and synergies were realized during the entirety of such
period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
amounts are reasonably identifiable, quantifiable and factually supportable in
the good faith judgment of the Borrower, (B) such actions are taken, committed
to be taken or expected to be taken no later than twelve (12) months after the
date of such Specified Transaction, (C) no amounts shall be added pursuant to
this clause (c) to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, with respect to such period and (D) the aggregate
amount of cost savings and synergies added to Consolidated EBITDA pursuant to
this clause (c) for any such period shall not exceed the greater of (x),
together with any amounts added to Consolidated EBITDA pursuant to clauses

52



--------------------------------------------------------------------------------

 

(a)(vi) and (a)(x) of the definition thereof, shall not exceed (I) $30,000,000
in andy (y) 10% of Consolidated EBITDA for such Test Period (giving pro forma
effect to the relevant Specified Transaction (but not to any cost savings or
synergies))occurring prior to, or ending on or about February 1, 2020 and (II)
$15,000,000 in any Test Period thereafter.  

(d)(d)In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Senior Secured Net Leverage Ratio, the Total Leverage Ratio
and, the Total Senior Secured Leverage Ratio and the Financial Covenant Total
Leverage Ratio, as the case may be (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes), (i) during the applicable Test Period or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Senior Secured Net Leverage Ratio, the Total Leverage Ratio, and
the Total Senior Secured Leverage Ratio and the Financial Covenant Total
Leverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period.

Currency Equivalents Generally

.  

(a)For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

(b)For purposes of determining the Senior Secured Net Leverage Ratio, the Total
Senior Secured Leverage Ratio, the Total Leverage Ratio and the Financial
Covenant Total Leverage Ratio, amounts denominated in a currency other than
Dollars will be converted to Dollars at the currency exchange rates used in
preparing the Borrower’s financial statements corresponding to the Test Period
with respect to the applicable date of determination and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Contracts permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar equivalent of such Indebtedness.

ARTICLE II

The Commitments and Borrowings

SECTION 2.01.The Loans.  

The Loans.

Initial Loans, Amended Loans and New Loans.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make (or convert from Prior
Term Loans, in the case of the Continuing Lenders) to the Borrower a single loan
denominated in Dollars equal to such Lender’s Commitment on the Closing
Date.  On the Amendment No. 1 Effective Date, (i) each Amendment No. 1
Consenting Lender shall be deemed to have converted its Initial Loan into a like
principal amount of Amended Loans and (ii) each New Lender agrees to make to the
Borrower a single Loan denominated in Dollars in an amount equal to such
Lender’s New Commitment on the Amendment No. 1 Effective Date.  Amounts borrowed
under this Section 2.01 and repaid or prepaid may not be reborrowed.  Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b)Special Provisions Relating to Refinancing and Conversion of Prior Term Loans
by, into or with Initial Loans.  Notwithstanding anything to the contrary in
this Agreement,

53



--------------------------------------------------------------------------------

 

(i)on the Closing Date, (A) Initial Loans shall be deemed made as Eurodollar
Rate Loans in an amount equal to the principal amount of the Prior Term Loans
refinanced by Initial Loans pursuant to Section 2.01(a) or, with respect to each
Continuing Lender'’s Prior Term Loans, converted into Initial Loans pursuant to
Section 2.01(a), in each case, that were outstanding as Eurodollar Rate Loans at
the time of such refinancing or conversion, as applicable (such Initial Loans to
correspond in amount to Prior Term Loans so refinanced or converted of a given
Interest Period), (B) Interest Periods for the Initial Loans described in the
immediately preceding clause (b)(i)(A) shall end on the same dates as the
Interest Periods applicable to the corresponding Prior Term Loans described in
the immediately preceding clause (b)(i)(A), and the Eurodollar Rates applicable
to such Initial Loans during such Interest Periods shall be the same as those
applicable to the Prior Term Loans so refinanced or converted, as applicable,
and (C) Initial Loans shall be deemed made as Base Rate Loans in an amount equal
to the principal amount of the Prior Term Loans refinanced by Initial Loans
pursuant to Section 2.01(a) or, with respect to each Continuing Lender's Prior
Term Loans, converted into Initial Loans pursuant to Section 2.01(a), in each
case, that were outstanding as Base Rate Loans at the time of such refinancing
or conversion, as applicable; and

(ii)on the Amendment No. 1 Effective Date, (A) Amended Loans shall be deemed
made as Eurodollar Rate Loans in an amount equal to the principal amount of the
Initial Loans converted into Amended Loans that were outstanding as Eurodollar
Rate Loans at the time of such conversion (such Amended Loans to correspond in
amount to Initial Loans so converted of a given Interest Period), (B) Interest
Periods for the Amended Loans described in the immediately preceding clause
(b)(ii)(A) shall end on the same dates as the Interest Periods applicable to the
corresponding Initial Loans described in the immediately preceding clause
(b)(ii)(A), and the Eurodollar Rates applicable to such Amended Loans during
such Interest Periods shall be the same as those applicable to the Initial Loans
so converted, (C) Amended Loans shall be deemed made as Base Rate Loans in an
amount equal to the principal amount of the Initial Loans converted into Amended
Loans pursuant to Section 2.01(a) that were outstanding as Base Rate Loans at
the time of such conversion and (D) for the avoidance of doubt, the interest
margin in respect of the Amended Loans shall be adjusted as set forth in the
definition of “Applicable Rate”; and

(iii)(ii) no costs shall be payable under Section 3.05 in connection with
transactions consummated under this Section 2.01(b).

Borrowings, Conversions and Continuations of Loans

.  

(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent (provided that the notice in
respect of the initial Borrowing on the Closing Date, or in connection with any
Permitted Acquisition or other acquisition permitted under this Agreement, or in
connection with any Borrowing or Extension, as applicable, under an Incremental
Amendment, Refinancing Amendment or Extension Offer, may be conditioned on, with
respect to the funding of the initial Borrowing under this Agreement, the
closing of the Refinancing or, with respect to any future Borrowing under this
Agreement, such Permitted Acquisition or other acquisition or any such Borrowing
or Extension under an Incremental Amendment, Refinancing Amendment or Extension
Offer, as applicable), which may be given by telephone.  Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing or continuation of
Eurodollar Rate Loans or any conversion of Base Rate Loans to Eurodollar Rate
Loans, and (ii) one (1) Business Day before the requested date of any Borrowing
of Base Rate Loan; provided, that the notice referred to in subclause (i) above
may be delivered no later than one (1) Business Day prior to the Closing Date in
the case of the Initial Loans. or the Amendment No. 1 Effective Date in the case
of Amended Loans and/or New Loans, as applicable.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or

54



--------------------------------------------------------------------------------

 

continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Class and Type of Loans to be borrowed or to which existing Loans are to be
converted and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m., on the Business Day specified in the applicable
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is on the Closing Date, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent or the Required Lenders may require by notice to the
Borrower that no Loans may be converted to or continued as Eurodollar Rate
Loans.

(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.  At any time when Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten (10) Interest Periods in effect unless otherwise agreed between
the Borrower and the Administrative Agent; provided that after the establishment
of any new Class of Loans pursuant to a Refinancing Amendment or Extension, the
number of Interest Periods otherwise permitted by this Section 2.02(e) shall
increase by three (3) Interest Periods for each applicable Class so established.

(f)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

55



--------------------------------------------------------------------------------

 

(g)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (b) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Prepayments

.  

(a)Optional.  

(i)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty (except as provided in Section 2.15 below); provided that (1) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(New York, New York time) (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any partial prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding; and
(3) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid and the payment amount specified in such notice shall be due
and payable on the date specified therein.  The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the Loans pursuant to this Section 2.03(a)
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares; provided, that at the request of the Borrower, in lieu of such
application on a pro rata basis among all Classes of Loans, such prepayment may
be applied to any Class of Loans so long as the Maturity Date of such Class of
Loans (or such Classes of Loans) precedes the Maturity Date of each other Class
of Loans then outstanding or, in the event more than one Class of Loans shall
have an identical Maturity Date, to such Classes on a pro rata basis.

(ii)Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.03(a)(i) if such
prepayment would have resulted from a refinancing of all or any portion of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

56



--------------------------------------------------------------------------------

 

(iii)Voluntary prepayments of any Class of Loans permitted hereunder shall be
applied to the remaining scheduled installments of principal thereof pursuant to
Section 2.05 in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity).

(iv)Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds of Loans under the ABL Facilities are used for this purpose, the
Borrower may prepay the outstanding Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon acquisition by
the Borrower) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) on the following basis:

(A)(A)Any Company Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.03(a)(iv); provided that no Company Party shall initiate any action
under this Section 2.03(a)(iv) in order to make a Discounted Loan Prepayment
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B)(B)(1) (1) Subject to the proviso to subsection (A) above, any Company Party
may from time to time offer to make a Discounted Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Loans subject to such
offer and the specific percentage discount to par (the “Specified Discount”) of
such Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as a separate offer pursuant to the terms of this Section), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such offer shall remain outstanding through the Specified Discount Prepayment
Response Date.  The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Specified Discount Prepayment Response Date”).

(2)(2)Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then

57



--------------------------------------------------------------------------------

 

outstanding Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Loans to be prepaid at such offered discount.  Each acceptance of a
Discounted Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable.  Any Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3)(3)If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Loans pursuant to
this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Company Party of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(C)(C)(1)  (1) Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Loans (the “Discount Range Prepayment Amount”),
the tranche or tranches of Loans subject to such offer and the maximum and
minimum percentage discounts to par (the “Discount Range”) of the principal
amount of such Loans with respect to each relevant tranche of Loans willing to
be prepaid by such Company Party (it being understood that different Discount
Ranges and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as separate offer pursuant to the terms of this Section), (III) the Discount
Range Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each

58



--------------------------------------------------------------------------------

 

such solicitation by the Borrower shall remain outstanding through the Discount
Range Prepayment Response Date.  The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Discount Range Prepayment Response Date”).  Each Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Loans of the applicable tranche or tranches and the maximum aggregate principal
amount and tranches of such Lender’s Loans (the “Submitted Amount”) such Lender
is willing to have prepaid at the Submitted Discount.  Any Lender whose Discount
Range Prepayment Offer is not received by the Auction Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Loan Prepayment of any of its Loans at any discount to their par
value within the Discount Range.

(2)(2)The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C).  The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Loan Prepayment in an aggregate principal amount equal
to the lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Applicable Discount
(each such Lender, a “Participating Lender”).

(3)(3)If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”).  The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount

59



--------------------------------------------------------------------------------

 

Range Prepayment Response Date, notify (I) the relevant Company Party of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration.  Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the relevant Company Party and
Lenders shall be conclusive and binding for all purposes absent manifest
error.  The payment amount specified in such notice to the Company Party shall
be due and payable by such Company Party on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).

(D)(D)(1)  (1) Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Loans (the “Solicited Discounted Prepayment Amount”) and
the tranche or tranches of Loans the Borrower is willing to prepay at a discount
(it being understood that different Solicited Discounted Prepayment Amounts may
be offered with respect to different tranches of Loans and, in such event, each
such offer will be treated as separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date.  The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York time on the third Business
Day after the date of delivery of such notice to such Lenders (the “Solicited
Discounted Prepayment Response Date”).  Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Lender is willing to allow prepayment of its then outstanding Loan
and the maximum aggregate principal amount and tranches of such Loans (the
“Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.

(2)(2)The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date.  Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Company Party (the
“Acceptable Discount”), if any.  If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the

60



--------------------------------------------------------------------------------

 

third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount.  If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3)(3)Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.03(a)(iv)(D).  If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”).  The Company Party will prepay outstanding Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Loans
and the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted

61



--------------------------------------------------------------------------------

 

Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(E)(E)In connection with any Discounted Loan Prepayment, the Company Parties and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary fees and
expenses from a Company Party in connection therewith.

(F)(F)If any Loan is prepaid in accordance with paragraphs (B) through (D)
above, a Company Party shall prepay such Loans on the Discounted Prepayment
Effective Date.  The relevant Company Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments.  The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date.  Each prepayment of the outstanding Loans pursuant to
this Section 2.03(a)(iv) shall be paid to the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, and shall
be applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share.  The aggregate principal amount of the tranches and
installments of the relevant Loans outstanding shall be deemed reduced by the
full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment.  In connection with each prepayment pursuant to this
Section 2.03(a)(iv), the relevant Company Party shall make a representation to
the Lenders that it does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information).

(G)(G)To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.03(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H)(H)Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.03(a)(iv), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

(I)(I)Each of the Company Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.03(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.03(a)(iv) as well as
activities of the Auction Agent.

62



--------------------------------------------------------------------------------

 

(J)(J)Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.03(a)(iv) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b)Mandatory.  

(i)Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall, subject to clause
(b)(v) of this Section 2.03, prepay an aggregate principal amount of Loans equal
to (A) 50% (such percentage as it may be reduced as described below, the “ECF
Percentage”) of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the fiscal year ending January 31, 2015)
minus (B) the sum of (i) all voluntary prepayments of Loans during such fiscal
year pursuant to Section 2.03(a)(i) and (ii) all voluntary prepayments of loans
under the ABL Facilities  or any other revolving credit facilities during such
fiscal year to the extent accompanied by a corresponding permanent reduction in
the commitments under the ABL Facilities or any other revolving credit
facilities, in the case of each of the immediately preceding clauses (i) and
(ii), to the extent such prepayments are not funded with the proceeds of
Indebtedness; provided that (x) the ECF Percentage shall be 25% if the Senior
Secured Net Leverage Ratio for the fiscal year covered by such financial
statements was less than or equal to 3.25 to 1.0 and greater than 2.75 to 1.0
and (y) the ECF Percentage shall be 0% if the Senior Secured Net Leverage Ratio
for the fiscal year covered by such financial statements was less than or equal
to 2.75 to 1.0.

(ii)(A)  (A) If (x) the Borrower or any of its Restricted Subsidiaries Disposes
of any property or assets (other than (X) any Disposition of any property or
assets permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition to the Borrower or a Restricted Subsidiary that is a Guarantor),
(e), (g), (h), (i), (k), (l), (m), (n), (o), (p), (s) and (t) and (Y) so long as
the ABL Credit Agreement is in effect, any Disposition of Current Asset
Collateral) or (y) any Casualty Event occurs, which results in the realization
or receipt by the Borrower or such Restricted Subsidiary of Net Cash Proceeds,
the Borrower shall prepay on or prior to the date which is ten (10) Business
Days after the date of the realization or receipt of such Net Cash Proceeds,
subject to clause (b)(v) of this Section 2.03, an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds realized or received; provided,
that if at the time that any such prepayment would be required, the Borrower is
required to offer to repurchase Permitted Pari Passu Secured Refinancing Debt
(or any Permitted Refinancing thereof that is secured on a pari passu basis with
the Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Disposition or Casualty Event (such
Permitted Pari Passu Secured Refinancing Debt (or Permitted Refinancing thereof)
required to be offered to be so repurchased, “Other Applicable Indebtedness”),
then the Borrower may apply such Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Loans and Other Applicable Indebtedness at such time; provided that the portion
of such net proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such net proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such net proceeds shall be allocated to the Loans in accordance with
the terms hereof) to the prepayment of the Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Loans that would have otherwise been required pursuant to this
Section 2.03(b)(ii)(A) shall be reduced accordingly; provided, further, that to
the extent the holders of Other Applicable Indebtedness

63



--------------------------------------------------------------------------------

 

decline to have such indebtedness repurchased or prepaid, the declined amount
shall promptly (and in any event within ten (10) Business Days after the date of
such rejection) be applied to prepay the Loans in accordance with the terms
hereof; provided, further, that except as provided in Section 7.05(j)(iii), no
prepayment shall be required pursuant to this Section 2.03(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.03(b)(ii)(B).

(B)(B)With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.03(b)(ii)(A)) or any Casualty Event, at the option of
the Borrower, the Borrower may reinvest all or any portion of such Net Cash
Proceeds in assets useful for its business within (x) twelve (12) months
following receipt of such Net Cash Proceeds or (y) if the Borrower enters into a
legally binding commitment to reinvest such Net Cash Proceeds within twelve (12)
months following receipt thereof, within the later of (1) twelve (12) months
following receipt thereof and (2) one hundred and eighty (180) days of the date
of such legally binding commitment; provided that upon receipt of any such Net
Cash Proceeds, the Borrower or applicable Restricted Subsidiary shall deposit
such Net Cash Proceeds into the Asset Sale Proceeds Pledged Account and such Net
Cash Proceeds shall remain in the Asset Sale Proceeds Pledged Account until
reinvested pursuant to this clause (b)(ii)(B) or applied to prepay the Loans in
accordance with this Section 2.03(b) and provided, further, that if any Net Cash
Proceeds are no longer intended to be or cannot be so reinvested at any time
after delivery of a notice of reinvestment election, and subject to clauses (iv)
and (v) of this Section 2.03(b), an amount equal to any such Net Cash Proceeds
shall be applied within five (5) Business Days after the Borrower reasonably
determines that such Net Cash Proceeds are no longer intended to be or cannot be
so reinvested to the prepayment of the Loans as set forth in this Section 2.03.

(iii)If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness (A) not expressly permitted to be incurred or issued pursuant to
Section 7.03 or (B) that constitutes Credit Agreement Refinancing Indebtedness
issued or incurred to refinance any Class (or Classes) of Loans (in whole or in
part), the Borrower shall prepay an aggregate principal amount of Loans equal to
100% of all Net Cash Proceeds received therefrom on or prior to the date which
is five (5) Business Days after the receipt of such Net Cash Proceeds.

(iv)(A) Except as may otherwise be set forth in any Refinancing Amendment,
Extension Offer, amendment relating to any Replacement Loan or any Incremental
Amendment, each prepayment of Loans pursuant to this Section 2.03(b) shall be
applied ratably to each Class of Loans then outstanding (provided, that any
prepayment of Loans with the Net Cash Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced Term
Debt), (B) with respect to each Class of Loans, each prepayment pursuant to
clauses (i) through (iii) of this Section 2.03(b) shall be applied to the next
eight (8) scheduled installments of principal thereof following the date of
prepayment pursuant to Section 2.05 in direct order of maturity and to the
remaining installments pro rata; and (C) each such prepayment shall be paid to
the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.

(v)Notwithstanding any other provisions of this Section 2.03(b), (A) to the
extent that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.03(b)(ii) (a
“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from a
Foreign Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in this Section 2.03(b) but may be retained by the

64



--------------------------------------------------------------------------------

 

applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to the United States (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two (2) Business Days after
such repatriation) applied (net of additional taxes payable or reserved against
as a result thereof) to the repayment of the Loans pursuant to this
Section 2.03(b) to the extent provided herein and (B) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess
Cash Flow would have a material adverse tax cost consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow,
the Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.03(b) (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), (x) the Borrower applies an amount equal to such Net
Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Cash Proceeds or Excess Cash Flow are applied to the repayment of
Indebtedness of a Foreign Subsidiary.

(c)Interest, Funding Losses, Etc.  All prepayments under this Section 2.03 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date prior to the last day of
an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.03, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.03 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.03 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.03.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.03.

Termination or Reduction of Commitments

.  

(a)Optional.  The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent one (1) Business Day prior to the date of termination or
reduction and (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire amount thereof.  Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would

65



--------------------------------------------------------------------------------

 

have resulted from a refinancing of all or any portion of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

(b)Mandatory.  The Commitment of each Lender shall be automatically and
permanently reduced to $0 upon the making of such Lender’s Loans pursuant to
Section 2.01.

SECTION 2.05.Repayment of Loans.  

(a).  The Borrower shall repay to the Administrative Agent for the ratable
account of the Appropriate Lenders (a)holding Initial Loans and Amended Loans,
on the last Business Day of each January, April, July and October, commencing
with July 31, 2014, an aggregate principal amount equal to 0.25% of the
aggregate principal amount of all Initial Loans outstanding on the Closing Date
(including Initial Loans that were subsequently converted to Amended Loans on
the Amendment No. 1 Effective Date) (which payments shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.03) and (b) on.

(b)In addition to the repayment required with respect to the Amended Loans
pursuant to Section 2.05(a) above, the Borrower shall repay to the
Administrative Agent, for the ratable account of the Appropriate Lenders holding
Amended Loans (i) on the date that is one day after the second anniversary of
the Amendment No.1 Effective Date, 1.00% of the aggregate principal amount of
the Amended Loans outstanding on the Amendment No.1 Effective Date and (ii) on
the last Business Day of each January, April, July and October (commencing with
the first such date to occur after the second anniversary of the Amendment No. 1
Effective Date), an additional aggregate principal amount equal to 0.125% of the
Amended Loans outstanding on the Amendment No. 1 Effective Date (in each case,
which payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.03).

(c)The Borrower shall repay to the Administrative Agent, for the ratable account
of the Appropriate Lenders, on the Maturity Date for theany Class of Loans, the
aggregate principal amount of all Loans of such Class outstanding on such date.

Interest

.  

(a)Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b)The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein; it being understood and agreed that on each Interest Payment Date, the
PIK Interest shall be capitalized and added to the outstanding principal balance
of the New Loans.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Fees

.  The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned

66



--------------------------------------------------------------------------------

 

when paid and shall not be refundable for any reason whatsoever (except as
expressly agreed between the Borrower and the applicable Agent).

Computation of Interest and Fees

.  All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 days or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360 day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.10(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Evidence of Indebtedness

.  

(a)The Borrowings made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Payments Generally

.  

(a)All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office for payment and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. (New York, New York time), shall in each case be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

67



--------------------------------------------------------------------------------

 

(b)If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c)Unless the Borrower has notified the Administrative Agent, prior to the date
any payment is required to be made by it to the Administrative Agent hereunder
for the account of any Lender, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to such Lender.  If and to the extent that such payment was
not in fact made to the Administrative Agent in Same Day Funds, then such Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect.

(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e)The obligations of the Lenders hereunder to make Loans are several and not
joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of such of the outstanding Loans or
other Obligations then owing to such Lender.

Sharing of Payments, Etc.

  .  If, other than as expressly provided elsewhere herein, any Lender shall
obtain payment in respect of any principal of or interest on account of the
Loans made by it (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment of principal of or interest on
such Loans, pro rata with each of them; provided that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so

68



--------------------------------------------------------------------------------

 

recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon.  For avoidance of doubt, the provisions of
this paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder.  The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.11 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.11 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.12.Incremental Borrowings.  

(a)The Borrower may at any time or from time to time after the ClosingAmendment
No. 1 Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more additional tranches of Loans (the “Incremental Loans”);
provided that (i) upon the effectiveness of any Incremental Amendment referred
to below, no Default or Event of Default shall exist and (ii) at the time when
any such Incremental Loan is made (and after giving effect thereto), no Default
or Event of Default shall exist.  Each tranche of Incremental Loans shall be in
an aggregate principal amount that is not less than $25,000,000 (provided that
such amount may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence).  Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental Loans
shall not exceed the sum of (Ax) $2070,000,000 in the aggregate pursuant to this
clause (A) or (B) at the Borrower’s option, up to an unlimited amount if, in the
case of this clause (B) only,  the Total Senior Secured Leverage Ratio for the
Test Period immediately preceding the incurrence of such Indebtedness for which
financial statements are available is less than or equal to 3.75 to 1.00
(calculated on a Pro Forma Basis) (the applicable amount under clause (A) or
(B), the “Available Incremental Amount”) (it being understood that Incremental
Loans may be incurred under clause (B) of the Available Incremental Amount
regardless of whether there is capacity under clause (A) thereof, and if both
clauses (A) and (B) are available and the Borrower does not make an election,
the Borrower will be deemed to have elected clause (B)))plus (y) the amount of
any repayment of any Loan made by the Borrower pursuant to Sections 2.05(a)
and/or (b) after the Amendment No. 1 Effective Date (other than any such
repayment made with proceeds of long-term funded Indebtedness (other than
revolving Indebtedness)) (the amount described in this clause (y), the
“Incremental Repayment Component”).  The Incremental Loans (a) shall rank pari
passu in right of payment and of security with the Loans, (b) shall not mature
earlier than the Original Loan Maturity Date and (c) the Weighted Average Life
to Maturity of any Incremental Loans shall be no shorter than that of the
then-existing Loans, (d) subject to clauses (b) and (c) above, the amortization
schedule applicable to any Incremental Loans shall be determined by the Borrower
and the lenders thereunder, (e) the interest rate margin applicable to anysuch
Incremental Loans will be determined by the Borrower and the lenders providing
such Incremental Loans, provided that in the event that the All-In Yield
applicable to suchany Incremental Loans (other than any Incremental Loan
incurred in reliance on the Incremental Repayment Component) exceeds the All-In
Yield of any Class of Loans existing at such time by more than 50 basis points,
then the interest rate margins for each such Class of Loans shall be increased
to the extent necessary so that the All-In Yield of such Loans is equal to the
All-In Yield of such Incremental Loans (other than any Incremental Loan incurred
in reliance on the Incremental Repayment Component) minus 50 basis points, (f)

69



--------------------------------------------------------------------------------

 

the representations and warranties contained in the Loan Documents shall be
accurate in all material respects before and after the effectiveness of any
Incremental Amendment referred to below, and (g) except as otherwise required or
permitted in clauses (a) through (f) above, all other terms of such Incremental
Loans, if not consistent with the terms of the existing Loans, shall be
reasonably satisfactory to the  Administrative Agent.  Any Incremental Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis (except for prepayments pursuant to
Section 2.03(b)(iii)(B))) in any voluntary or mandatory prepayments hereunder,
as specified in the applicable Incremental Amendment.  Each notice from the
Borrower pursuant to this Section shall set forth the requested amount and
proposed terms of the relevant Incremental Loans.  Incremental Loans may be made
by any existing Lender (it being understood that no existing Lender will have an
obligation to make a portion of any Incremental Loan) or by any Additional
Lender on terms permitted in this Section 2.12 and otherwise on terms reasonably
acceptable to the Administrative Agent).  Commitments in respect of Incremental
Loans shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent.  The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.12.  The
effectiveness of (and, in the case of any Incremental Amendment for an
Incremental Loan, the Borrowing under) any Incremental Amendment shall be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such Borrowing” or similar
language in such Section 4.02 shall be deemed to refer to the effective date of
such Incremental Amendment) and such other conditions as the parties thereto
shall agree.  The Borrower shall use the proceeds of the Incremental Loans for
any purpose not prohibited by this Agreement.

(b)This Section 2.12 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.

Refinancing Amendments

.  At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender, Credit Agreement Refinancing Indebtedness in respect
of all or any portion of theany Class of Loans then outstanding under this
Agreement (which for purposes of this Section 2.13 will be deemed to include any
then outstanding Other Loans, Incremental Loans or Extended Loans), in the form
of Other Loans or Other Term Commitments in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu in right of payment and of security with the other Loans and
Commitments hereunder, (ii) will have such pricing, premiums and optional
prepayment or redemption terms as may be agreed by the Borrower and the Lenders
thereof; (iii) will have a maturity date no earlier than, and will have a
Weighted Average Life to Maturity equal to or greater than, the Class of Loans
being refinanced and (iv) will have terms and conditions that are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Credit Agreement Refinancing Indebtedness than those
applicable to the Class of Loans being refinanced; provided, further, that the
terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.  Any Other Loans may participate
on a pro rata basis or on a less than pro rata basis (but not on a greater than
pro rata basis (except for prepayments pursuant to Section 2.03(b)(iii)(B))) in
any voluntary or mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment.  The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably

70



--------------------------------------------------------------------------------

 

satisfactory to the Administrative Agent).  Each Credit Agreement Refinancing
Indebtedness incurred under this Section 2.13 shall be in an aggregate principal
amount that is not less than $100,000,000.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Loans and/or Other Term Commitments).  Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.13.  This Section 2.13
shall supersede any provisions in Section 2.11 or 10.01 to the contrary.

Extensions of Loans

.  

(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Loans with a like Maturity Date on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Loans with the same Maturity Date) and on the same terms to each such
Lender, the Borrower may from time to time with the consent of any Lender that
shall have accepted such offer extend the maturity date of any Loans and
otherwise modify the terms of such Loans of such Lender pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Loans and/or modifying the
amortization schedule in respect of such Loans) (each, an “Extension”, and each
group of Loans as so extended, as well as the original Loans not so extended,
being a “tranche”; any Extended Loans shall constitute a separate tranche of
Loans from the tranche of Loans from which they were converted), so long as the
following terms are satisfied:  (i) no Default shall exist at the time the
notice in respect of an Extension Offer is delivered to the Lenders, and no
Default shall exist immediately prior to or after giving effect to the
effectiveness of any Extended Loans, (ii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower and set forth in the
relevant Extension Offer), the Loans of any Lender (an “Extending Lender”)
extended pursuant to any Extension (“Extended Loans”) shall have the same terms
as the trancheClass of Loans subject to such Extension Offer (except for
covenants or other provisions contained therein applicable only to periods after
the then Latest Maturity Date), (iii) the final maturity date of any Extended
Loans shall be no earlier than the then Latest Maturity Date at the time of
extension and the amortization schedule applicable to Loans pursuant to
Section 2.05 for periods prior to the Original Loan Maturity Date may not be
increased, (iv) the Weighted Average Life to Maturity of any Extended Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Loans extended thereby, (v) any Extended Loans may participate on a pro rata
basis or on a less than pro rata basis (but not on a greater than pro rata basis
(except for prepayments pursuant to Section 2.03(b)(iii)(B))) in any voluntary
or mandatory prepayments hereunder, as specified in the applicable Extension
Offer, (vi) if the aggregate principal amount of Loans (calculated on the face
amount thereof) in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Loans
offered to be extended by the Borrower pursuant to such Extension Offer, then
the Loans of such Lenders shall be extended ratably up to such maximum amount
based on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(vii) all documentation in respect of such Extension shall be consistent with
the foregoing, (viii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower and (ix)  the interest rate margin
applicable to any Extended Loans will be determined by the Borrower and the
lenders providing such Extended Loans.

(b)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.14, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.03 and (ii) any Extension
Offer is required to be in any minimum amount of $25,000,000, provided that the
Borrower may at its election specify as a condition (a “Minimum Extension

71



--------------------------------------------------------------------------------

 

Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Loans of any or all applicable
tranchesClasses be tendered.

(c)The Lenders hereby irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.14.

(d)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.14.

(e)This Section 2.14 shall supersede any provisions in Section 2.11 or 10.01 to
the contrary.

Loan Repricing Protection

.  In the event that, on or prior to the date that is twelve months after the
Closing Date, the Borrower (x) prepays, refinances, substitutes or replaces any
Initial Loans in connection with a Repricing Transaction (including, for
avoidance of doubt, any prepayment made pursuant to Section 2.03(b)(iii) that
constitutes a Repricing Transaction), or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x), a prepayment premium of 1.00% of the aggregate
principal amount of the Initial Loans so prepaid, refinanced, substituted or
replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Initial Loans outstanding
immediately prior to such amendment.  Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Taxes

.  

(a)Except as required by law, any and all payments by the Borrower or any
Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, (i) taxes imposed on or measured by net income
(however denominated, and including branch profits and similar taxes), and
franchise or similar taxes, imposed by the United States, the jurisdiction under
the laws of which it is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (ii) taxes imposed by reason of any connection between such Agent or
Lender and any taxing jurisdiction other than a connection arising solely by
executing or entering into any Loan Document, receiving payments thereunder or
having been a party to, performed its obligations under, or enforced, any Loan
Documents, (iii) subject to Section 3.01(e), any U.S. federal tax that is (or
would be) required to be withheld with respect to amounts payable hereunder in
respect of an Eligible Assignee (pursuant to an assignment under Section 10.07)
on the date it becomes an Eligible Assignee to the extent such tax is in excess
of the tax that would have been applicable had such assigning Lender not
assigned its interest arising under any Loan Document (unless such assignment is
at the express written request of the Borrower) and (iv) any U.S. federal
withholding taxes imposed as a result of the failure of any Agent or Lender to
comply with the provisions of

72



--------------------------------------------------------------------------------

 

Sections 3.01(b) and 3.01(c) (in the case of any Foreign Lender, as defined
below) or the provisions of Section 3.01(d) (in the case of any U.S. Lender, as
defined below), (v) any taxes imposed on any amount payable to or for the
account of any Agent or Lender as a result of the failure of such recipient to
satisfy the applicable requirements under FATCA to establish that such payment
is exempt from withholding under FATCA, (vi) amounts excluded pursuant to
Section 3.01(e) hereto, and (vii) penalties and interest on the foregoing
amounts (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges and liabilities being
hereinafter referred to as “Taxes”).  If the Borrower or a Guarantor is required
to deduct any Taxes or Other Taxes (as defined below) from or in respect of any
sum payable under any Loan Document to any Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01(a)), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower or Guarantor shall make such deductions, (iii) the Borrower or
Guarantor shall pay the full amount deducted to the relevant taxing authority,
and (iv) within thirty (30) days after the date of such payment (or, if receipts
or evidence are not available within thirty (30) days, as soon as practicable
thereafter), the Borrower or Guarantor shall furnish to such Agent or Lender (as
the case may be) the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt has been made available to the
Borrower or Guarantor (or other evidence of payment reasonably satisfactory to
the Administrative Agent).  If the Borrower or Guarantor fails to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence that has been made available to the Borrower or Guarantor, the Borrower
or Guarantor shall indemnify such Agent and such Lender for any incremental
Taxes that may become payable by such Agent or such Lender arising out of such
failure.

(b)To the extent it is legally able to do so, each Agent or Lender (including an
Eligible Assignee to which a Lender assigns its interest in accordance with
Section 10.07) that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each a “Foreign Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent on or prior to the date on
which the Agent or Lender (or Eligible Assignee) becomes a party hereto, two (2)
accurate, complete and original signed copies of whichever of the following is
applicable:  (i) IRS Form W-8BEN certifying that it is entitled to benefits
under an income tax treaty to which the United States is a party; (ii) IRS Form
W-8ECI certifying that the income receivable pursuant to any Loan Document is
effectively connected with the conduct of a trade or business in the United
States; (iii) if the Foreign Lender is not (A) a bank described in
Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder described in
Section 871(h)(3)(B) of the Code, or (C) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d) of the Code, a
certificate to that effect in substantially the form attached hereto as
Exhibit I (a “Non-Bank Certificate”) and an IRS Form W-8BEN, certifying that the
Foreign Lender is not a United States person; (iv) to the extent a Lender is not
the beneficial owner for U.S. federal income tax purposes, IRS Form W-8IMY (or
any successor forms) of the Lender, accompanied by, as and to the extent
applicable, a Form W-8BEN, Form W-8ECI, Non-Bank Certificate, Form W-9, Form
W-8IMY (or other successor forms) and any other required supporting information
from each beneficial owner (it being understood that a Lender need not provide
certificates or supporting documentation from beneficial owners if (x) the
Lender is a “qualified intermediary” or “withholding foreign partnership” for
U.S. federal income tax purposes and (y) such Lender is as a result able to
establish, and does establish, that payments to such Lender are, to the extent
applicable, entitled to an exemption from or, if an exemption is not available,
a reduction in the rate of, U.S. federal withholding taxes without providing
such certificates or supporting documentation); or (v) any other form prescribed
by applicable requirements of U.S. federal income tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.

(c)In addition, each such Lender shall, to the extent it is legally entitled to
do so, (i) promptly submit to the Borrower and the Administrative Agent two (2)
accurate, complete and original signed copies of such other or additional forms
or certificates (or such successor forms or certificates as shall

73



--------------------------------------------------------------------------------

 

be adopted from time to time by the relevant taxing authorities) as may then be
applicable or available to secure an exemption from or reduction in the rate of
U.S. federal withholding tax (A) on or before the date that such Lender’s most
recently delivered form, certificate or other evidence expires or becomes
obsolete or inaccurate in any material respect, (B) after the occurrence of a
change in the Foreign Lender’s circumstances requiring a change in the most
recent form, certificate or evidence previously delivered by it to the Borrower
and the Administrative Agent, and (C) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (ii) promptly notify
the Borrower and the Administrative Agent of any change in the Foreign Lender’s
circumstances which would modify or render invalid any claimed exemption or
reduction.

(d)Each Agent or Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete and
deliver to the Borrower and the Administrative Agent two (2) original copies of
accurate, complete and signed IRS Form W-9 or successor form certifying that
such Agent or Lender is not subject to United States backup withholding tax (i)
on or prior to the Closing Date (or on or prior to the date it becomes a party
to this Agreement), (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any material respect, (iii) after the occurrence of a
change in the Agent’s or Lender’s circumstances requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent, and (iv) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent.

(e)Notwithstanding anything else herein to the contrary (but subject to the
succeeding sentence), if a Lender, Eligible Assignee or Agent is subject to any
U.S. federal tax that is (or would be) required to be withheld with respect to
amounts payable hereunder at a rate in excess of zero percent at the time such
Lender, Eligible Assignee or Agent becomes a party to this Agreement or
otherwise acquires an interest in theany Loan, or pursuant to a law or other
legal requirement in effect at such time (including a law with a delayed
effective date), such tax (including additions to tax, penalties and interest
imposed with respect to such tax) shall be considered excluded from Taxes
(unless and until such time as such Lender, Eligible Assignee or Agent
subsequently provides forms and certifications that establish to the reasonable
satisfaction of Borrower and the Administrative Agent that such Lender, Eligible
Assignee or Agent is subject to a lower rate of tax, at which time tax at such
lower rate (including additions to tax, penalties and interest imposed with
respect to such tax) shall be considered so excluded for periods during which
such forms and certifications remain valid and are sufficient, under the law in
effect at the time such forms and certifications are provided (including any law
with a delayed effective date), to establish that such Lender, Eligible Assignee
or Agent is subject to such lower rate of tax) except, in the case of an
Eligible Assignee, to the extent the Lender’s assignor was entitled to
additional amounts or indemnity payments immediately prior to the assignment
(unless such assignment is made at the express written request of the
Borrower).  Further, the Borrower shall not be required pursuant to this
Section 3.01 to pay any additional amount to, or to indemnify, any Lender,
Eligible Assignee or Agent, as the case may be, to the extent that such Lender,
Eligible Assignee or Agent becomes subject to Taxes subsequent to the Closing
Date (or, if later, the date such Lender, Eligible Assignee or Agent becomes a
party to this Agreement or otherwise acquires an interest in theany Loan) solely
as a result of a change in the place of organization or place of doing business
of such Lender, Eligible Assignee or Agent (or any applicable beneficial owner),
a change in the Lending Office of such Lender or Eligible Assignee (or any
applicable beneficial owner) (other than at the written request of the Borrower
to change such Lending Office), a change that results in such Lender or Eligible
Assignee (or any applicable beneficial owner) being described in clauses (A),
(B) or (C) of Section 3.01(b)(iii) or otherwise as a result of any change in the
circumstances of such Lender, Eligible Assignee or Agent, other than a Change in
Law, occurring after the date that such Lender, Eligible Assignee or Agent
becomes a party to this Agreement or otherwise acquires an interest in theany
Loan.

(f)The Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise, property, intangible or mortgage
recording taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(including

74



--------------------------------------------------------------------------------

 

additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Assignment and Assumption, grant of a
participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document,
except to the extent that any such change is requested in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(f) being
hereinafter referred to as “Other Taxes”).

(g)If any Taxes or Other Taxes are directly asserted against any Agent or Lender
with respect to any payment received by such Agent or Lender in respect of any
Loan Document, such Agent or Lender may pay such Taxes or Other Taxes and the
Borrower will promptly indemnify and hold harmless such Agent or Lender for the
full amount of such Taxes and Other Taxes (and any Taxes and Other Taxes imposed
on amounts payable under this Section 3.01), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted.  Payments under this Section 3.01(g)
shall be made within ten (10) days after the date Borrower receives written
demand for payment from such Agent or Lender.

(h)A Participant shall not be entitled to receive any greater payment under
Section 3.01 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.

(i)If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or the relevant Agent, as applicable, shall cooperate with the
Borrower in a reasonable challenge of such taxes if so requested by the
Borrower, provided that (a) such Lender or Agent determines in its reasonable
discretion that it would not be prejudiced by cooperating in such challenge, (b)
the Borrower pays all related expenses of such Agent or Lender and (c) the
Borrower indemnifies such Lender or Agent for any liabilities or other costs
incurred by such party in connection with such challenge.

(j)If any Agent or any Lender determines, in its reasonable discretion, that it
has received or is entitled to receive a refund in respect of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or Holdings, as the
case may be or with respect to which the Borrower or Holdings, as the case may
be has paid additional amounts pursuant to this Section 3.01, it shall use
commercially reasonable efforts to obtain such refund (to the extent not yet
received) (provided that doing so would not otherwise materially disadvantage
the Agent or Lender) and it shall promptly remit such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or Holdings, as the case may be under this Section 3.01 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred by the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower or Holdings,
as the case may be, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower or Holdings, as the case
may be (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  The Administrative Agent or such Lender, as the case
may be, shall provide the Borrower with a copy of any notice of assessment or
other evidence reasonably available of the requirement to repay such refund
received from the relevant Governmental Authority (provided that such Lender or
the Administrative Agent may delete any information therein that such Lender or
the Administrative Agent deems confidential in its reasonable discretion).  This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it reasonably deems confidential) to the Borrower, Holdings or
any other Person.

(k)Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (g) with respect to such Lender, it will, if
requested by the Borrower, use

75



--------------------------------------------------------------------------------

 

commercially reasonable efforts (subject to legal and regulatory restrictions)
to mitigate the effect of any such event, including by designating another
Lending Office for any Loan affected by such event and by completing and
delivering or filing any tax-related forms which such Lender is legally able to
deliver and which would reduce or eliminate any amount of Taxes or Other Taxes
required to be deducted or withheld or paid by the Borrower; provided that such
efforts are made at the Borrower’s expense and on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.01(k) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (g).

(l)Notwithstanding any other provision of this Agreement, the Borrower and the
Administrative Agent may deduct and withhold any taxes required by any Laws to
be deducted and withheld from any payment under any of the Loan Documents,
subject to the provisions of this Section 3.01.

(m)With respect to any Lender’s claim for compensation under this Section 3.01,
the Borrower shall not be required to compensate such Lender for any amount
incurred more than one hundred eighty (180) days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(n)The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

Illegality

.  If any Lender reasonably determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate or Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans and shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted Eurodollar
Rate component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Adjusted Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

76



--------------------------------------------------------------------------------

 

Inability to Determine Rates

.  If the Required Lenders reasonably determine that for any reason in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan (in each case with respect to this clause
(a), “Impacted Loans”), (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Administrative Agent or the Required Lenders
determine that the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Adjusted Eurodollar Rate component of the Base
Rate, the utilization of the Adjusted Eurodollar Rate component in determining
the Base Rate shall be suspended, in each case until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Required Lenders have made the
determination described in clause (a) of this Section 3.03, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans (it being understood and
agreed that in no event shall such alternative rate be any higher than the Base
Rate at such time), in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this Section or (2) the Administrative Agent notifies the
Borrower, or the Required Lenders notify the Administrative Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans.

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

.  

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii)subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Taxes covered
by Section 3.01 and any taxes and other amounts described in clauses (i) through
(vii) of the first sentence of Section 3.01(a) that are imposed with respect to
payments for or on account of any Agent or any Lender under any Loan Document,
and except for Other Taxes); or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender that is not otherwise accounted for in the definition of Adjusted
Eurodollar Rate or this clause (a);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, from time to time within fifteen (15) days after demand
by such Lender setting forth in reasonable detail such increased costs (with a

77



--------------------------------------------------------------------------------

 

copy of such demand to the Administrative Agent), the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender reasonably determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by it to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent),the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

Funding Losses

.  Upon written demand of any Lender (with a copy to the Administrative Agent)
from time to time, which demand shall set forth in reasonable detail the basis
for requesting such amount, the Borrower shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day prior to the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)any assignment of a Eurodollar Rate Loan on a day prior to the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 3.07;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

78



--------------------------------------------------------------------------------

 

Matters Applicable to All Requests for Compensation

.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material economic, legal or regulatory
respect

(b)Suspension of Lender Obligations.  If any Lender requests compensation by the
Borrower under Section 3.04, the Borrower may, by notice to such Lender (with a
copy to the Administrative Agent), suspend the obligation of such Lender to make
or continue Eurodollar Rate Loans from one Interest Period to another Interest
Period, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.  

(c)Conversion of Eurodollar Rate Loans.  If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders are outstanding, such Lender’s Base
Rate Loans shall be automatically converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Eurodollar Rate Loans, to the
extent necessary so that, after giving effect thereto, all Loans of a given
Class held by the Lenders of such Class holding Eurodollar Rate Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Pro Rata Shares.

Replacement of Lenders under Certain Circumstances

.  If (i) any Lender requests compensation under Section 3.04 or ceases to make
Eurodollar Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Non-Consenting Lender or (iv) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.07), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to one or more Eligible Assignees that shall assume such obligations
(any of which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.07(b)(iv);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(c)such Lender being replaced pursuant to this Section 3.07 shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans, and (ii)

79



--------------------------------------------------------------------------------

 

deliver any Notes evidencing such Loans to the Borrower or Administrative Agent
(or a lost or destroyed note indemnity in lieu thereof); provided that the
failure of any such Lender to execute an Assignment and Assumption or deliver
such Notes shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register and
the Notes shall be deemed to be canceled upon such failure;

(d)the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;

(e)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(f)such assignment does not conflict with applicable Laws.

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Survival

.  All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent or the Collateral Agent.

ARTICLE IV

Conditions Precedent to Borrowings

Conditions to Initial Borrowing

.  The obligation of each Lender to make a Borrowing hereunder on the Closing
Date is subject to satisfaction of the following conditions precedent, except as
otherwise agreed between the Borrower and the Administrative Agent or as
otherwise set forth in Section 6.16 and on Schedule 1.01A:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i)executed counterparts of (x) this Agreement from the Borrower and Holdings
and (y) a consent and reaffirmation from each Subsidiary Guarantor in form and
substance reasonably satisfactory to the Administrative Agent;

(ii)a Note executed by the Borrower in favor of each Lender that has requested a
Note at least two (2) Business Days in advance of the Closing Date;

80



--------------------------------------------------------------------------------

 

(iii)certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank (it being agreed that this condition has been
satisfied by delivery of the Pledged Equity and related stock powers previously
delivered to the Collateral Agent pursuant to the Existing Credit Agreement);

(iv)evidence that all other actions, recordings and filings that the
Administrative Agent and the Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(v)such certificates of good standing from the applicable secretary of state of
the state of organization of each Loan Party, certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party on the Closing Date;

(vi)an opinion from Ropes & Gray LLP, New York counsel to the Loan Parties
substantially in the form of Exhibit G;

(vii)a solvency certificate from the chief financial officer of the Borrower
(after giving effect to the Transaction) substantially in the form attached
hereto as Exhibit K;

(viii)evidence that all insurance (including title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that the Collateral Agent has been named as loss payee and/or additional
insured, as applicable, under each insurance policy with respect to such
insurance as to which the Collateral Agent shall have requested to be so named,
including (i) standard flood hazard determination forms with respect to each
Mortgaged Property and, (ii) if any Mortgaged Property is located in a special
flood hazard area, (x) notices to (and confirmations of receipt by) the Borrower
as to the existence of  a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (y) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent; and

(ix)copies of a recent Lien and judgment searches in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties;

(b)All fees and expenses required to be paid hereunder and invoiced at least two
(2) Business Days before the Closing Date shall have been paid in full in cash.

(c)Prior to or substantially simultaneously with the initial Borrowings on the
Closing Date, the Borrower shall have executed and delivered an amendment to the
ABL Credit Agreement to the ABL Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, permitting, among other
things, the incurrence of the Initial Loans hereunder.

(d)Prior to or substantially simultaneously with the initial Borrowing on the
Closing Date, the Borrower shall have taken all other necessary actions such
that, after giving effect to the Transaction, (i) Holdings, the Borrower and the
Restricted Subsidiaries shall have outstanding no material Indebtedness for
borrowed money or preferred Equity Interests other than Indebtedness permitted
by Section 7.03 and (ii) the Borrower shall have outstanding no Equity Interests
(or securities convertible into or

81



--------------------------------------------------------------------------------

 

exchangeable for Equity Interests or rights or options to acquire Equity
Interests) other than common stock owned by Holdings.

(e)The Arrangers shall have received (i) the Annual Financial Statements and
(ii) the Quarterly Financial Statements.

(f)The Arrangers shall have received at least five (5) days prior to the Closing
Date all documentation and other information reasonably requested in writing by
them at least ten (10) Business Days prior to the Closing Date in order to allow
the Arrangers and the Lenders to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(g)Since February 2, 2013, there shall not have been any effect, change, event
or occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.

(h)The Refinancing shall have been consummated or shall be consummated
substantially concurrently with the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Conditions to All Borrowings

.  The obligation of each Lender to honor a Committed Loan Notice (other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type or
a continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a)the representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Borrowing; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that, any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates;

(b)no Default or Event of Default shall exist or would result from such proposed
Borrowing; and

(c)the Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

Each Committed Loan Notice (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the condition specified in Section 4.02(a) has been satisfied on
and as of the date of the applicable Borrowing.

82



--------------------------------------------------------------------------------

 

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Existence, Qualification and Power; Compliance with Laws

.  Each Loan Party and each of its Restricted Subsidiaries that is a Material
Subsidiary (a) is a Person duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (b) has
all corporate or other organizational power and authority to (i) own its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing (to the extent such concept exists) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

Authorization; No Contravention

.  (a)  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action.  (b) Neither the execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party nor the consummation of the Transaction will (i) contravene
the terms of any of such Person’s Organization Documents, (ii) result in any
breach or contravention of, or the creation of any Lien upon any of the property
or assets of such Person or any of the Restricted Subsidiaries (other than as
permitted by Section 7.01) under (A) any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (B) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any applicable Law; except with respect to
any breach, contravention or violation (but not creation of Liens) referred to
in clauses (ii) and (iii), to the extent that such breach, contravention or
violation would not reasonably be expected to have a, individually or in the
aggregate, Material Adverse Effect.

Governmental Authorization

.  No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (i) filings necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
that have been duly obtained, taken, given or made and are in full force and
effect and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Binding Effect

.  This Agreement and each other Loan Document has been duly executed and
delivered by each Loan Party that is party thereto.  This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity and principles of good
faith and fair dealing.

Financial Statements; No Material Adverse Effect

.

(a)The Annual Financial Statements and the Quarterly Financial Statements fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the dates

83



--------------------------------------------------------------------------------

 

thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, (A) except as otherwise expressly noted therein and (B) subject, in the
case of the Quarterly Financial Statements, to changes resulting from normal
year-end adjustments and the absence of footnotes.

(b)Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(c)All Projections delivered pursuant to Section 6.01 have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time made, it being understood that projections
as to future events are not to be viewed as facts and actual results may vary
materially from such forecasts.

Litigation

.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrower, overtly threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, by or against Holdings, the
Borrower or any of the Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect.

Labor Matters

.  Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:  (a) there are no strikes or other labor
disputes against any of the Borrower or its Subsidiaries pending or, to the
knowledge of the Borrower, threatened and (b) since March 7, 2011, hours worked
by and payment made based on hours worked to employees of each of the Borrower
or its Subsidiaries have not been in material violation of the Fair Labor
Standards Act or any other applicable Laws dealing with wage and hour matters.

Ownership of Property; Liens

.  Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except for Liens permitted
by Section 7.01 and except where the failure to have such title or other
interest would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Environmental Matters

.  

(a)Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each Loan Party and each of its
Subsidiaries is in compliance with all Environmental Laws in all jurisdictions
in which each Loan Party and each of its Subsidiaries, as the case may be, is
currently doing business (including having obtained all Environmental Permits)
and (ii) none of the Loan Parties or any of their respective Subsidiaries has
become subject to any pending, or to the knowledge of the Borrower, threatened
Environmental Claim or any other Environmental Liability.

(b)None of the Loan Parties or any of their respective Subsidiaries has treated,
stored, transported or disposed of Hazardous Materials at or from any currently
or formerly operated real estate or facility relating to its business in a
manner that would reasonably be expected to have a Material Adverse Effect.

Taxes

.  Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrower and its
Subsidiaries have timely filed all Federal and state and other tax returns and
reports required to be filed, and have timely paid all Federal and state and
other taxes, assessments, fees and other governmental charges (including
satisfying its withholding tax obligations) levied or imposed on their
properties, income or assets or otherwise due and payable, except those which
are being contested in good faith by appropriate actions diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.

84



--------------------------------------------------------------------------------

 

ERISA Compliance

.  

(a)Except as set forth in Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state Laws.

(b)(i) No ERISA Event has occurred within the one-year period prior to the date
on which this representation is made or deemed made; (ii) no Pension Plan has
failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) none of the Loan Parties or any of their respective ERISA Affiliates
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) none of the Loan Parties or any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4242 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) and no such Multiemployer Plan
is expected to be in reorganization, insolvent or endangered or critical status,
except, with respect to each of the foregoing clauses of this Section 5.11(b),
as would not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

(c)Except where noncompliance or the incurrence of a material obligation would
not reasonably be expected to result in a Material Adverse Effect, each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and neither Holdings nor any Subsidiary has incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan.

Subsidiaries

.  As of the Closing Date, neither Holdings nor any other Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.12, and all
of the outstanding Equity Interests in Holdings, the Borrower and the
Subsidiaries have been validly issued and are fully paid and (if applicable)
nonassessable, and all Equity Interests owned by Holdings or any other Loan
Party are owned free and clear of all security interests of any Person except
(i) those created under the Collateral Documents, under the ABL Facilities
Documentation (which Liens shall be subject to the ABL Intercreditor Agreement)
or under any documentation governing Permitted Pari Passu Secured Refinancing
Debt or Permitted Junior Secured Refinancing Debt (or any permitted secured
Permitted Refinancing of any of the foregoing) (which Liens shall be subject to
the First Lien Intercreditor or the Second Lien Intercreditor Agreement, as
applicable) and (ii) any nonconsensual Lien that is permitted under
Section 7.01.  As of the Closing Date, Schedule 5.12 (a) sets forth the name and
jurisdiction of each Subsidiary, (b) sets forth the ownership interest of
Holdings, the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement.

Margin Regulations; Investment Company Act

.  

(a)As of the Closing Date, none of the Collateral is Margin Stock.  No Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of any Borrowings will
be used for any purpose that violates Regulation U.

(b)Neither the Borrower nor any Guarantor is an “investment company” under the
Investment Company Act of 1940.

85



--------------------------------------------------------------------------------

 

Disclosure

.  None of the information and data heretofore or contemporaneously furnished in
writing by or on behalf of any Loan Party to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make such information and data (taken as a whole), in the light of the
circumstances under which it was delivered, not materially misleading; it being
understood that for purposes of this Section 5.14, such information and data
shall not include projections and pro forma financial information or information
of a general economic or general industry nature.

Intellectual Property; Licenses, Etc.

  The Borrower and the Restricted Subsidiaries have good and marketable title
to, or a valid license or right to use, all patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how database
rights, rights of privacy and publicity, licenses and other intellectual
property rights (collectively, “IP Rights”) that are necessary for the operation
of their respective businesses as currently conducted and as proposed to be
conducted, except where the failure to have any such rights, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  To the knowledge of the Borrower, the operation of the respective
businesses of the Borrower or any of its Subsidiaries as currently conducted
does not infringe upon, misuse, misappropriate or violate any rights held by any
Person except for such infringements, misuses, misappropriations or violations
individually or in the aggregate, that would not reasonably be expected to have
a Material Adverse Effect.  No claim or litigation regarding any IP Rights is
pending or, to the knowledge of the Borrower, threatened against any Loan Party
or Subsidiary, that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Solvency

.  On the Closing Date after giving effect to the Transaction, the Borrower and
its Restricted Subsidiaries, on a consolidated basis, are Solvent.

Subordination of Junior Financing

.  The Obligations are “Designated Senior Debt”, “Senior Debt”, “Senior
Indebtedness”, “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any indenture or document governing
any applicable Junior Financing Documentation in respect of Indebtedness that is
subordinated in right of payment to the Obligations.

USA PATRIOT Act

.  To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Collateral Documents

.  Except as otherwise contemplated hereby or under any other Loan Documents,
the provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to Collateral Agent of any Pledged Debt and any Pledged
Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by Section 7.01 and subject to the ABL
Intercreditor Agreement) on all right, title and interest of the respective Loan
Parties in the Collateral described therein.

86



--------------------------------------------------------------------------------

 

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each of Holdings and the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the
Restricted Subsidiaries to:

Financial Statements

.  Deliver to the Administrative Agent for prompt further distribution to each
Lender each of the following and shall take the following actions:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ended
February 1, 2014), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year together with related notes thereto and management’s discussion and
analysis describing results of operations, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of KPMG LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except as may be
required as a result of (x) the impending maturity of any ABL Facility or (y)
any prospective “Event of Default” under, and as defined in, the ABL Credit
Agreement with respect to any financial covenant thereunder);

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ending May 3, 2014), a condensed
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (i) condensed consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) condensed consolidated statements of cash flows for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject to normal year-end adjustments and the absence of footnotes,
together with management’s discussion and analysis describing results of
operations;

(c)within ninety (90) days after the end of each fiscal year of the Borrower
(beginning with the fiscal year ended February 1, 2014), a reasonably detailed
consolidated budget for the following fiscal year as customarily prepared by
management of the Borrower for its internal use (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected
operations or income and projected cash flow and setting forth the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that actual results may vary from such Projections and that
such variations may be material;

(d)simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the

87



--------------------------------------------------------------------------------

 

adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements; and

(e)quarterly, at a time mutually agreed with the Administrative Agent that is
promptly before (but not earlier than three Business Days before, unless
otherwise approved by the Administrative Agent) or after the delivery of the
information required pursuant to clause (a) above and the information delivered
pursuant to clause (b) above for each fiscal quarter, participate in a
conference call for Lenders to discuss the financial condition and results of
operations of the Borrower and its Subsidiaries for the most recently-ended
fiscal period.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that directly or
indirectly holds all of the Equity Interests of the Borrower or (B) the
Borrower’s or such entity’s Form 10-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to each of clauses (A) and (B), (i) to the
extent such information relates to a parent of the Borrower, such financial
statements are accompanied by unaudited consolidating information that explains
in reasonable detail the differences between the information relating to the
Borrower (or such parent), on the one hand, and the information relating to the
Borrower and its consolidated Restricted Subsidiaries on a standalone basis, on
the other hand and (ii) to the extent such financial statements are in lieu of
financial statements required to be provided under Section 6.01(a), such
materials are, to the extent applicable, accompanied by a report and opinion of
KPMG LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit (except as may be required as a
result of (x) the impending maturity of any ABL Facility or (y) any prospective
“Event of Default” under, and as defined in, the ABL Credit Agreement with
respect to any financial covenant thereunder).

Any financial statements required to be delivered pursuant to Sections 6.01(a)
or (b) shall not be required to contain all purchase accounting adjustments
relating to the Original Transaction to the extent it is not practicable to
include any such adjustments in such financial statements.

Certificates; Other Information

.  Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a)no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) (but only with respect to fiscal years ending on
or after February 1, 2014) and (b), a duly completed Compliance Certificate
signed by the chief financial officer of the Borrower;

(b)promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports, proxy statements and registration
statements which Holdings or the Borrower or any Restricted Subsidiary files
with the SEC or with any Governmental Authority that may be substituted therefor
or with any national securities exchange, as the case may be (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8), and in any case not otherwise required to
be delivered to the Administrative Agent pursuant to any other clause of this
Section 6.02;

(c)promptly after the furnishing thereof, copies of any material statements or
material reports furnished to any holder of any class or series of debt
securities of any Loan Party having an aggregate outstanding principal amount
greater than the Threshold Amount or pursuant to the terms of the ABL Credit
Agreement or the Senior Notes Indenture, in each case, so long as the aggregate
outstanding principal

88



--------------------------------------------------------------------------------

 

amount thereunder is greater than the Threshold Amount and not otherwise
required to be furnished to the Administrative Agent pursuant to any other
clause of this Section 6.02;

(d)together with the delivery of the financial statements pursuant to
Section 6.01(a) (but only with respect to fiscal years ending after February 1,
2014) and the related Compliance Certificate pursuant to Section 6.02(a), (i) a
report setting forth the information required by Section 3.03(c) of the Security
Agreement (or confirming that there has been no change in such information since
the Closing Date or the date of the last such report), (ii) a description of
each event, condition or circumstance during the last fiscal quarter covered by
such Compliance Certificate requiring a mandatory prepayment under
Section 2.03(b) and (iii) a list of each Subsidiary of the Borrower that
identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or a
confirmation that there is no change in such information since the later of the
Closing Date and the date of the last such list; and

(e)promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
may from time to time on its own behalf or on behalf of any Lender reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.

89



--------------------------------------------------------------------------------

 

Notices

.  Promptly after a Responsible Officer obtains actual knowledge thereof, notify
the Administrative Agent:

(a)of the occurrence of any Default; and

(b)of (i) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority, (ii) the filing or
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws or in respect of IP Rights, the occurrence of any
noncompliance by any Loan Party or any of its Subsidiaries with, or liability
under, any Environmental Law or Environmental Permit, or (iii) the occurrence of
any ERISA Event that, in any such case referred to in clauses (i), (ii) or
(iii), has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

Payment of Obligations

.  Timely pay, discharge or otherwise satisfy, as the same shall become due and
payable, all of its obligations and liabilities in respect of taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, except, in each case, to the extent (i) any such
tax, assessment, charge or levy is being contested in good faith and by
appropriate actions for which appropriate reserves have been established in
accordance with GAAP or (ii) the failure to pay or discharge the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Preservation of Existence, Etc.

  (a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and (b) take all
reasonable action to obtain, preserve, renew and keep in full force and effect
its the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except in
the case of clause (a) or (b) to the extent (other than with respect to the
preservation of the existence of Holdings and the Borrower) that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article VII.

Maintenance of Properties

.  Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment used in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and casualty or condemnation excepted.

Maintenance of Insurance

.  Maintain with insurance companies that the Borrower believes (in the good
faith judgment of its management) are financially sound and reputable at the
time the relevant coverage is placed or renewed, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons, and will furnish to the Lenders,
upon written request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.  Each such policy of insurance
shall as appropriate, (i) name the Collateral Agent, on behalf of the Lenders,
as an additional insured thereunder as its interests may appear and/or (ii) in
the case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Lenders as the
loss payee thereunder.

90



--------------------------------------------------------------------------------

 

Compliance with Laws

.  Comply in all material respects with its Organizational Documents and the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its business or property, except
if the failure to comply therewith would not reasonably be expected individually
or in the aggregate to have a Material Adverse Effect.

Books and Records

.  Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP shall
be made of all material financial transactions and matters involving the assets
and business of Holdings, the Borrower or such Restricted Subsidiary, as the
case may be.

Inspection Rights

.  Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice.  The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants.  Notwithstanding anything to the contrary in this Section 6.10,
none of the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

Covenant to Guarantee Obligations and Give Security

.  At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent or
the Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a)(x) upon the formation or acquisition of any new direct or indirect wholly
owned Material Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party, the designation in
accordance with Section 6.14, of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary or any Subsidiary
becoming a wholly owned Material Domestic Subsidiary, (y) upon the acquisition
of any material assets by the Borrower or any other Loan Party or (z) with
respect to any Subsidiary at the time it becomes a Loan Party, for any material
assets held by such Subsidiary (in each case, other than assets constituting
Collateral under a Collateral Document that becomes subject to the Lien created
by such Collateral Document upon acquisition thereof (without limitation of the
obligations to perfect such Lien)):

(i)within forty-five (45) days (or such greater number of days specified below)
after such formation, acquisition or designation or, in each case, such longer
period as the Administrative Agent may agree in its reasonable discretion:

91



--------------------------------------------------------------------------------

 

(A)cause each such Material Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Collateral Agent a description of the Material Real Properties owned by such
Material Domestic Subsidiary in detail reasonably satisfactory to the Collateral
Agent;

(B)within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after such formation, acquisition or
designation, cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Collateral Agent Mortgages with respect to any
Material Real Property, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the Collateral
Agent (consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

(C)cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local law) and instruments evidencing the intercompany Indebtedness held
by such Material Domestic Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent;

(D)within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after such formation, acquisition or
designation, take and cause the applicable Material Domestic Subsidiary and each
direct or indirect parent of such applicable Material Domestic Subsidiary that
is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to take whatever action (including the recording of Mortgages, the
filing of Uniform Commercial Code financing statements and delivery of stock and
membership interest certificates to the extent certificated) may be necessary in
the reasonable opinion of the Administrative Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
Liens required by the Collateral and Guarantee Requirement, enforceable against
all third parties in accordance with their terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law);

(ii)within forty-five (45) days (or within ninety (90) days in the case of
documents listed in Section 6.13(b)) after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request, and

(iii)as promptly as practicable after the reasonable request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, title reports, surveys and environmental
assessment reports provided that the Collateral Agent may in its reasonable
discretion accept any such existing report or survey to the extent prepared as
of a date reasonably satisfactory to the Collateral Agent; provided, however,
that there shall be no obligation to deliver to the Collateral Agent any
environmental assessment report

92



--------------------------------------------------------------------------------

 

whose disclosure to the Collateral Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

(b)(i) the Borrower shall obtain the security interests and Guarantees set forth
on Schedule 1.01A on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01A (or such later date as the
Administrative Agent may agree in its reasonable discretion); and

(ii)after the Closing Date, promptly after the acquisition of any Material Real
Property by any Loan Party other than Holdings, and such Material Real Property
shall not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the Collateral
Agent and will take, or cause the relevant Loan Party to take, the actions
referred to in Section 6.13(b).

Compliance with Environmental Laws

.  Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause any lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and, (c)
in each case to the extent required by applicable Environmental Laws, conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws.

Further Assurances and Post-Closing Conditions

.  Subject to the provisions of the Collateral and Guarantee Requirement and any
applicable limitations in any  Collateral Document and in each case at the
expense of the Loan Parties:

(a)Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent or as may be required by applicable law (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

(b)In the case of any Material Real Property, provide the Collateral Agent with
Mortgages with respect to such owned real property within ninety (90) days (or
such longer period as the Collateral Agent may agree in its reasonable
discretion) of the acquisition of, or, if requested by the Collateral Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

(i)evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the property and/or rights described therein in favor of the Collateral Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent;

(ii)fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction and in amount, reasonably acceptable to
the Collateral Agent (not to exceed the value of the real properties covered
thereby), issued, coinsured and reinsured by title insurers reasonably

93



--------------------------------------------------------------------------------

 

acceptable to the Collateral Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, subject only to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Collateral Agent may reasonably
request and is available in the applicable jurisdiction;

(iii)opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv)such other evidence that all other actions that the Administrative Agent or
Collateral Agent may reasonably deem necessary or desirable in order to create
valid and subsisting Liens on the property described in the Mortgages has been
taken.

Designation of Subsidiaries

.  The board of directors of the Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing, (ii)
other than for purposes of designating a Restricted Subsidiary as an
Unrestricted Subsidiary that is a Securitization Subsidiary in connection with
the establishment of a Qualified Securitization Financing, immediately after
giving effect to such designation, the Total Leverage Ratio for the Test Period
immediately preceding such designation for which financial statements have been
delivered pursuant to Section 6.01 is less than or equal to 6.0 to 1.0
(calculated on a Pro Forma Basis) (and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating satisfaction of such test) and, (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if, after such designation, it
would be a “Restricted Subsidiary” for the purpose of the ABL Facilities, the
Senior Notes, or any other Junior Financing or any other Indebtedness of any
Loan Party and (iv) with respect to the designation of any Restricted Subsidiary
as an Unrestricted Subsidiary after the Amendment No. 1 Effective Date, the
Required Lenders have provided prior written consent to such designation.  The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value as determined by the Borrower in good faith of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and a return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined by the Borrower in good
faith at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

Maintenance of Ratings

.  Use commercially reasonable efforts to maintain (i) a public corporate credit
rating from S&P and a public corporate family rating from Moody’s, in each case
in respect of the Borrower (or, alternatively, any direct or indirect parent
thereof), and (ii) a public rating in respect of the Facility from each of S&P
and Moody’s.

Post-Closing Matters

.  Execute and deliver the documents and complete the tasks set forth on
Schedule 1.01A, in each case within the time limits specified on such Schedule
(or such longer period as the Administrative Agent or the Collateral Agent, as
applicable, may agree in its reasonable discretion).  All conditions precedent,
covenants and representations and warranties contained in this Agreement and the
other Loan Documents shall be deemed modified to the extent necessary to effect
the foregoing (and to permit the taking of the actions described above within
the time periods set forth on Schedule 1.01A); provided that (x) to the extent
any representation and warranty would not be true or any

94



--------------------------------------------------------------------------------

 

provision of any covenant breached because the foregoing actions were not taken
on the Closing Date, the respective representation and warranty shall be
required to be true and correct in all material respects and the respective
covenant complied with at the time the respective action is taken (or was
required to be taken) in accordance with the foregoing provisions of this
Section 6.16 and (y) all representations and warranties and covenants relating
to the Collateral Documents shall be required to be true or, in the case of any
covenant, complied with, immediately after the actions required to be taken by
this Section 6.16 have been taken (or were required to be taken).

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
each of Holdings and the Borrower shall not (and, with respect to Section 7.13,
only Holdings shall not), nor shall Holdings or the Borrower permit any
Restricted Subsidiary to:

Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)Liens created pursuant to any Loan Document;

(b)Liens existing on the date hereof and set forth on Schedule 7.01(b);

(c)Liens for taxes, assessments or governmental charges that are not overdue for
a period of more than thirty (30) days or that are being contested in good faith
and by appropriate actions for which appropriate reserves have been established
in accordance with GAAP;

(d)statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens,
or other customary Liens (other than in respect of Indebtedness) in favor of
landlords, so long as, in each case, such Liens arise in the ordinary course of
business that secure amounts not overdue for a period of more than thirty (30)
days or, if more than thirty (30) days overdue, are unfiled and no other action
has been taken to enforce such Lien or that are being contested in good faith
and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiaries;

(f)deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g)easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and title defects
affecting real property that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the Mortgage Policies accepted by
the Collateral Agent in accordance with this Agreement;

95



--------------------------------------------------------------------------------

 

(h)Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g);

(i)(i) Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(e); provided that (A) such Liens attach concurrently with or within
two hundred and seventy (270) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (B) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (C) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved with the proceeds of such Indebtedness; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and, (ii) Liens on assets
of Restricted Subsidiaries that are Non-Loan Parties securing Indebtedness of
such Restricted Subsidiaries permitted pursuant to Section 7.03(n); and (iii)
Liens securing Indebtedness or other obligations incurred in reliance on
Section 7.03(s); provided that such Liens do not at any time encumber any assets
other than the fixed or capital assets (including real property and improvements
thereon) subject to such Indebtedness or other obligations, replacements
thereof, additions, accessions and improvements thereto and proceeds and
products thereof (including any necessary deposit);

(j)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;

(k)Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

(l)Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

(m)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or
Section 7.02(n) to be applied against the purchase price for such Investment or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(n)Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary incurred pursuant to Sections 7.03(b), (g), (n) or (t);

(o)Liens in favor of the Borrower or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p)Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the date hereof (other than Liens on the Equity

96



--------------------------------------------------------------------------------

 

Interests of any Person that becomes a Restricted Subsidiary); provided that (i)
such Lien does not extend to or cover any other assets or property (other than
the proceeds or products thereof and other than after-acquired property of such
acquired Restricted Subsidiary), and (ii) the Indebtedness secured thereby is
permitted under Section 7.03(e) or (g);

(q)any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases (other than Capitalized Leases) or licenses entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

(r)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;

(s)Liens deemed to exist in connection with Investments in repurchase agreements
under Section 7.02 and reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts maintained in the ordinary course of business and not for speculative
purposes;

(t)Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any of the Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings, the Borrower or any of the Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;

(u)Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(v)ground leases in respect of real property on which facilities owned or leased
by the Borrower or any of its Subsidiaries are located;

(w)purported Liens evidenced by the filing of precautionary Uniform Commercial
Code financing statements or similar public filings;

(x)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(y)Liens securing obligations in respect of Indebtedness permitted under
Section 7.03(r)(i) and obligations in respect of any Secured Hedge Agreement and
any Secured Cash Management Agreement (in each case, as defined in the ABL
Credit Agreement) permitted under Section 7.03(r)(ii) (or, in each case, any
Permitted Refinancing in respect thereof) that are subject to the ABL
Intercreditor Agreement;

(z)Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(aa)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries, taken as a whole;

(bb)the modification, replacement, renewal or extension of any Lien permitted by
clauses (b), (i) and (p) of this Section 7.01; provided that (i) the Lien does
not extend to any additional property other

97



--------------------------------------------------------------------------------

 

than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03(e), and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;

(cc)Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt and
any Permitted Refinancing of any of the foregoing; provided that (x) any such
Liens securing any Permitted Refinancing in respect of Permitted Pari Passu
Secured Refinancing Debt are subject to the ABL Intercreditor Agreement and a
First Lien Intercreditor Agreement and (y) any such Liens securing any Permitted
Refinancing in respect of Permitted Junior Secured Refinancing Debt are subject
to the ABL Intercreditor Agreement and a Second Lien Intercreditor Agreement;

(dd)Liens or rights of setoff against credit balances of the Borrower or any of
its Subsidiaries with Credit Card Issuers or Credit Card Processors (each, as
defined in the ABL Credit Agreement) or amounts owing by such Credit Card
Issuers or Credit Card Processors to the Borrower or any of its Subsidiaries in
the ordinary course of business, but not Liens on or rights of setoff against
any other property or assets of any Borrower or any of its Subsidiaries pursuant
to the Credit Card Agreements (as defined in the ABL Credit Agreement), as in
effect on the date hereof, to secure the obligations of the Borrower or any of
its Subsidiaries to the Credit Card Issuers or Credit Card Processors as a
result of fees and chargebacks;

(ee)Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;

(ff)deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any of its Subsidiaries in the ordinary course of business of
the Borrower and such Subsidiary to secure the performance of the Borrower’s or
such Subsidiary’s obligations under the terms of the lease for such premises;
and

(gg)other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed the greater of
$5025,000,000; and 1.75% of Total Assets, in each case determined as of the date
of incurrence.

(hh)any Lien granted as part of any Specified Liability Management Transaction.

Investments

.  Make or hold any Investments, except:

(a)Investments by Holdings, the Borrower or any of the Restricted Subsidiaries
in assets that are Cash Equivalents;

(b)loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Borrower or any of the Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof; provided that, to the extent such loans or
advances are made in cash, the amount of such loans and advances used to acquire
such Equity Interests shall be contributed to Holdings in cash) and (iii) for
any other purpose, in an aggregate principal amount outstanding under clauses
(i) through (iii) not to exceed $20,000,000;

(c)Investments (i) by (A) Holdings in any Loan Party and (B) the Borrower or any
Restricted Subsidiary that is a Loan Party in the Borrower or any Restricted
Subsidiary that is a Loan Party, (ii) by any Non-Loan Party in any other
Non-Loan Party that is a Restricted Subsidiary, (iii) by any Non-Loan

98



--------------------------------------------------------------------------------

 

Party in the Borrower or any Restricted Subsidiary that is a Loan Party and (iv)
by any Loan Party in any Non-Loan Party that is a Restricted Subsidiary;
provided that (A) any such Investments made pursuant to this clause (iv) in the
form of intercompany loans shall be evidenced by notes that have been pledged
(individually or pursuant to a global note) to the Collateral Agent for the
benefit of the Lenders (it being understood and agreed that any Investments
permitted under this clause (iv) that are not so evidenced as of the Closing
Date are not required to be so evidenced and pledged until the date that is
sixty (60) days after the Closing Date (or such later date as may be acceptable
to the Administrative Agent)) and (B) the aggregate amount of Investments made
pursuant to this clause (iv) after the Amendment No. 1 Effective Date shall not
exceed at any time outstanding the sum of (x) the greater of $1540,000,000 and
4.00% of Total Assets and (y) the Available Amount (if positive) at such time;

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e)Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03 (other
than Section 7.03(c)(ii) or (d)), 7.04 (other than Section 7.04(c)(ii) or (f)),
7.05 (other than Section 7.05(d)(ii) or (e)) and 7.06 (other than
Section 7.06(d) or (g)(iv)), respectively;

(f)Investments existing on the date hereof or made pursuant to legally binding
written contracts in existence on the date hereof, in each case, set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension of any of the foregoing; provided that the amount of any Investment
permitted pursuant to this Section 7.02(f) is not increased from the amount of
such Investment on the Closing Date except pursuant to the terms of such
Investment as of the Closing Date or as otherwise permitted by another clause of
this Section 7.02;

(g)Investments in Swap Contracts permitted under Section 7.03;

(h)promissory notes and other non-cash consideration that is permitted to be
received in connection with Dispositions permitted by Section 7.05;

(i)the purchase or other acquisition of property and assets or businesses of any
Person or of assets constituting a business unit, a line of business or division
of such Person, a Store or Equity Interests in a Person that, upon the
consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that
with respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):

(A)the property, assets and businesses acquired in such purchase or other
acquisition shall constitute Collateral and each applicable Loan Party and any
such newly created or acquired Subsidiary (and, to the extent required under the
Collateral and Guarantee Requirement, the Subsidiaries of such created or
acquired Subsidiary) shall be Guarantors and shall have complied with the
requirements of Section 6.11, within the times specified therein (for the
avoidance of doubt, this clause (A) shall not override any provisions of the
Collateral and Guarantee Requirement, subject to the limit in clause (B) below);

(B)the aggregate amount of Investments made by the Loan Parties in Persons that
do not become Loan Parties shall not exceed at any time outstanding the sum of
(i) the greater of $75,000,000 and 2.50% of Total Assets and (ii) the Available
Amount (if positive) at such time;

99



--------------------------------------------------------------------------------

 

(C)the acquired property, assets, business or Person is in a business permitted
under Section 7.07;

(D)(1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Total Leverage Ratio for the Test Period immediately preceding
such purchase or other acquisition is less than or equal to 6.0 to 1.0
(calculated on a Pro Forma Basis) and, satisfaction of such test shall be
evidenced by a certificate from the Chief Financial Officer of the Borrower
demonstrating such satisfaction calculated in reasonable detail; and

(E)the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(j)(i) Investments made to effect the Original Transaction and (ii) Investments
made in connection with the Specified Liability Management Transactions;

(k)Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with past practices;

(l)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment;

(m)loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such direct or indirect
parent) in accordance with Section 7.06(f) or (g);

(n)other Investments that do not exceed in the aggregate at any time outstanding
after the Amendment No. 1 Effective Date the sum of (i) the greater of
$100,000,000 and 3.25% of Total Assets, determined as of the date of such
Investment, and (ii) so long as no Event of Default shall have occurred and be
continuing or would result from the making of any such Investment, the Available
Amount (if positive) at such time;

(o)advances of payroll payments to employees in the ordinary course of business;

(p)Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings (or any direct or indirect parent
thereof);

(q)Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date
(other than existing Investments in subsidiaries of such Subsidiary or Person,
which must comply with the requirements of Sections 7.02(i) or (n)) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

100



--------------------------------------------------------------------------------

 

(r)Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(s)(i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of a contribution of additional
Securitization Assets or as equity, and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Financing; and

(t)solely to the extent financed with proceeds of IPCO Intercompany Debt
incurred by the Borrower after the Amendment No. 1 Effective Date (which IPCO
Intercompany Debt shall have been funded with proceeds of additional
Indebtedness incurred by the IPCO Notes Issuers under the IPCO Notes Indentures
after the Amendment No. 1 Effective Date), the Borrower may make loans to
Holdings (and Holdings may make loans with the proceeds thereof to any direct or
indirect parent company of Holdings) in an amount not to exceed, together with
the aggregate amount of any Restricted Payments made in reliance on Section
7.06(l), the Holdco Notes Remaining Amount, solely for the purpose of permitting
such parent company to repay, redeem, defease, discharge or otherwise terminate
any Holdco Notes not acquired by exchange by J. Crew Brand or J. Crew Brand
Corp. as of the Amendment No. 1 Effective Date and so long as such Investment is
so applied upon receipt for such purpose.

(t) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Sections 7.02(c)(iv), (i)(B) or (n); and

(u) Investments received in connection with (i) a disposition permitted by
Section 7.05(o) or (ii) any Restricted Payment permitted by Section 7.06(l).

Indebtedness

.  Create, incur, assume or suffer to exist any Indebtedness or issue any
Disqualified Equity Interest, other than:

(a)Indebtedness under the Loan Documents;

(b)(i) Indebtedness existing on the date hereof set forth on Schedule 7.03(b)
and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the date hereof; provided that all such Indebtedness of any Loan
Party owed to any Non-Loan Party shall be subject to the Intercompany
Subordination Agreement;

(c)(i) Guarantees by Holdings, the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any of the Restricted Subsidiaries
otherwise permitted hereunder (except that a Restricted Subsidiary that is not a
Loan Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness
that such Restricted Subsidiary could not otherwise incur under this
Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary of
any Junior Financing shall be permitted unless such Restricted Subsidiary shall
have also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and (ii) any Guaranty by a Loan Party of
Indebtedness of a Restricted Subsidiary that would have been permitted as an
Investment by such Loan Party in such Restricted Subsidiary under
Section 7.02(c);

(d)Indebtedness of the Borrower or any of the Restricted Subsidiaries owing to
the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by

101



--------------------------------------------------------------------------------

 

Section 7.02; provided that all such Indebtedness of any Loan Party owed to any
Person that is not a Loan Party shall be subject to the Intercompany
Subordination Agreement;

(e)(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrower and the Restricted Subsidiaries financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred concurrently with or
within two hundred and seventy (270) days after the applicable acquisition,
construction, repair, replacement or improvement and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions, and, in each case, any
Permitted Refinancing thereof; provided that the aggregate principal amount of
Indebtedness at any one time outstanding incurred pursuant to this clause (e)
shall not exceed the greater of $50,000,000 and 1.75% of Total Assets, in each
case determined at the time of incurrence;

(f)Indebtedness in respect of Swap Contracts designed to hedge against
Holdings’, the Borrower’s or any Restricted Subsidiary’s exposure to interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes and Guarantees
thereof;

(g)Indebtedness (i) of any Person that becomes a Restricted Subsidiary after the
date hereof, which Indebtedness is existing at the time such Person becomes a
Restricted Subsidiary and is not incurred in contemplation of such Person
becoming a Restricted Subsidiary that is non-recourse to the Borrower, Holdings
or any other Restricted Subsidiary (other than any Subsidiary of such Person
that is a Subsidiary on the date such Person becomes a Restricted Subsidiary
after the date hereof) and is either (A) unsecured or (B) secured only by the
assets of such Restricted Subsidiary by Liens permitted under Section 7.01(p)
and, in each case, any Permitted Refinancing thereof, and (ii) of the Borrower
or any Restricted Subsidiary incurred or assumed in connection with any
Permitted Acquisition that is secured only by Liens permitted under
Section 7.01(p) (and any Permitted Refinancing of the foregoing) and so long as
the aggregate principal amount of such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof at any time outstanding
pursuant to clause (g)(ii) does not exceed $50,000,000;

(h)Term Loan Refinancing Debt;

(i)Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(j)Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Holdings (or any direct or
indirect parent thereof) permitted by Section 7.06;

(k)Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case to the extent constituting indemnification
obligations or obligations in respect of purchase price (including earn-outs) or
other similar adjustments;

(l)Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements with
employees incurred by such Person in connection with the Original Transaction
and Permitted Acquisitions or any other Investment expressly permitted
hereunder;

(m)Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

102



--------------------------------------------------------------------------------

 

(n)Indebtedness of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed the greater of
$100,000,000 and 3.25% of Total Assets, in each case determined at the time of
incurrence; provided that a maximum of the greater of $25,000,000 and 1.00% of
Total Assets in aggregate principal amount of such Indebtedness may be incurred
by Non-Loan Parties, in each case determined at the time of
incurrence;$25,000,000;

(o)Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;

(p)Indebtedness incurred by the Borrower or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(q)obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r)(i) Indebtedness in an aggregate principal amount not to exceed $375,000,000
at any time outstanding under the ABL Facilities and (ii) the amount of
obligations in respect of any Secured Hedge Agreement and any Secured Cash
Management Agreement (in each case, as defined in the ABL Credit Agreement) at
any time outstanding and not incurred in violation of Section 7.03(f) and, in
respect of clauses (i) and (ii), any Permitted Refinancing thereof;

(s)[Reserved];Indebtedness in an aggregate outstanding principal amount not to
exceed $30,000,000, consisting of mortgage or similar Indebtedness relating to
one or more distribution centers of the Borrower and/or any Restricted
Subsidiary (including real property and improvements thereon) and any Permitted
Refinancing thereof;

(t)Indebtedness incurred by a Foreign Subsidiary which, when aggregated with the
principal amount of all other Indebtedness incurred pursuant to this clause (t)
and then outstanding, does not exceed $25,000,000;

(u)Permitted Ratio Debt and any Permitted Refinancing thereof; Indebtedness
owing by the Borrower to any IPCO Entity pursuant to the IPCO Intercompany Note
so long as (i) such Indebtedness is unsecured and subordinated to the
Obligations on the terms set forth in the IPCO Intercompany Note, (ii) any
interest payable thereon is paid solely in kind and (iii) the maturity date
thereof is not earlier than the date occurring six months after the Latest
Maturity Date at the time of incurrence;

(v)Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings) to the Borrower or any of the Restricted
Subsidiaries;

(w)Indebtedness in respect of letters of credit issued for the account of any of
the Subsidiaries of Holdings to finance the purchase of inventory so long as (x)
such Indebtedness is unsecured and (y) the aggregate principal amount of such
Indebtedness does not exceed $50,000,000 at any time;

(x)in the case of Holdings, Qualified Holding Company Debt; and

103



--------------------------------------------------------------------------------

 

(y)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

Notwithstanding the foregoing, no Restricted Subsidiary that is a Non-Loan Party
will guarantee any Indebtedness for borrowed money of a Loan Party unless such
Restricted Subsidiary becomes a Guarantor.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

Notwithstanding anything to the contrary contained in this Agreement,
Indebtedness incurred pursuant to the ABL Facilities (and any Permitted
Refinancing thereof) may only be incurred pursuant to Section 7.03(r).

Fundamental Changes

.  Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

(a)Holdings or any Restricted Subsidiary may merge or consolidate with the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person, (y) such merger or consolidation does not result in the
Borrower ceasing to be organized under the Laws of the United States, any state
thereof or the District of Columbia and (z) in the case of a merger or
consolidation of Holdings with and into the Borrower, Holdings shall not be an
obligor in respect of any Qualified Holding Company Debt or other Indebtedness
that is not permitted to be Indebtedness of the Borrower under this Agreement,
shall have no direct Subsidiaries at the time of such merger or consolidation
other than the Borrower and, after giving effect to such merger or
consolidation, the direct parent of the Borrower shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent;

(b)(i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary of the Borrower that is
not a Loan Party, (ii) any Restricted Subsidiary may merge or consolidate with
or into any other Restricted Subsidiary of the Borrower that is a Loan Party,
(iii) any merger the sole purpose of which is to reincorporate or reorganize a
Loan Party in another jurisdiction in the United States shall be permitted and
(iv) any Restricted Subsidiary may liquidate or dissolve or change its legal
form if the Borrower determines in good faith that such action is in the best

104



--------------------------------------------------------------------------------

 

interests of the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders, provided, in the case of clauses (ii) through
(iv), that (A) no Event of Default shall result therefrom, (B) no Change of
Control shall result therefrom and (C) the surviving Person (or, with respect to
clause (iv), the Person who receives the assets of such dissolving or liquidated
Restricted Subsidiary that is a Guarantor) shall be a Loan Party;

(c)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then (i) the transferee must be a Loan Party or (ii) such
Investment must be a permitted Investment in a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e));

(d)so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee of the Obligations shall apply to the Successor Borrower’s
obligations under this Agreement, (D) each Loan Party, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement confirmed that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement, (E) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent)
confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Borrower will
succeed to, and be substituted for, the Borrower under this Agreement;

(e)so long as no Default exists or would result therefrom, Holdings may merge or
consolidate with any other Person; provided that (A) Holdings shall be the
continuing or surviving Person or (B) if the Person formed by or surviving any
such merger, amalgamation or consolidation is not Holdings or is a Person into
which Holdings has been liquidated (any such Person, the “Successor Holdings”)
(A) the Successor Holdings shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Holdings shall expressly assume all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent and (C) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Holdings will succeed to, and be substituted for, Holdings under this Agreement;

(f)so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02 (other than Section 7.02(e));
provided that the continuing or surviving Person shall be the Borrower or a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the applicable requirements of Section 6.11;

105



--------------------------------------------------------------------------------

 

(g)[Reserved]to the extent constituting a merger, dissolution, liquidation,
consolidation or Disposition of all or substantially all of the assets of any
Person, any Specified Liability Management Transaction; and

(h)so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)).

Dispositions

.  Make any Disposition or enter into any agreement to make any Disposition,
except:

(a)Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower and the Restricted Subsidiaries;

(b)Dispositions of inventory and goods held for sale in the ordinary course of
business;

(c)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property; provided that to the extent the property being
transferred constitutes Term Priority Collateral, such replacement property
shall constitute Term Priority Collateral;

(d)Dispositions of property to the Borrower or a Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party (i) the transferee
thereof must be a Loan Party or (ii) such Investment must be a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 7.02 (other than Section 7.02(e));

(e)Dispositions permitted by Sections 7.02 (other than Section 7.02(e)), 7.04
(other than Section 7.04(h)) and 7.06 (other Section 7.06(d)) and Liens
permitted by Section 7.01 (other than Section 7.01(m)(ii));

(f)Dispositions of property pursuant to sale-leaseback transactions; provided
that the Net Cash Proceeds thereof are applied in accordance with
Section 2.03(b)(ii);

(g)Dispositions of Cash Equivalents;

(h)leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and the Restricted Subsidiaries, taken as a whole;

(i)transfers of property subject to Casualty Events upon receipt of the Net Cash
Proceeds of such Casualty Event;

(j)Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition; (ii) with respect to any Disposition pursuant to this clause (j)
for a purchase price in excess of $15,000,000, the Borrower or any of the
Restricted Subsidiaries shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than nonconsensual Liens permitted by Section 7.01
and Liens permitted by Sections 7.01(a), (l), (m), (s), (t)(i), (t)(ii), (u),
(y) and (cc)); provided, however, that for the purposes of this clause (ii), (A)
any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided

106



--------------------------------------------------------------------------------

 

hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by such Restricted Subsidiary
from such transferee that are converted by such Restricted Subsidiary into cash
(to the extent of the cash received) within one hundred and eighty (180) days
following the closing of the applicable Disposition and (C) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value as determined by the Borrower in good faith, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of the greater
of $25,000,000 and 1.00% of Total Assets at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash; and (iii) to the extent the aggregate amount of Net Cash Proceeds received
by the Borrower or a Restricted Subsidiary from Dispositions made pursuant to
this Section 7.05(j) exceeds $100,000,000, all Net Cash Proceeds in excess of
such amount shall be applied to prepay Loans in accordance with
Section 2.03(b)(ii)(A) and may not be reinvested in the business of the Borrower
or a Restricted Subsidiary;

(k)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l)Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(m)any issuance or sale of Equity Interests in, or sale of Indebtedness or other
securities of, an Unrestricted Subsidiary[reserved];

(n)to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of its Restricted Subsidiaries that is not in contravention of
Section 7.07; provided that to the extent the property being transferred
constitutes Term Priority Collateral, such replacement property shall constitute
Term Priority Collateral;

(o)any Disposition of all or any part of the Madewell Business (including by way
of the issuance or disposition of any Equity Interests) so long as immediately
after giving effect to such Disposition the Total Leverage Ratio for the Test
Period immediately preceding such Disposition is less than or equal to 6.0 to
1.0 (calculated on a Pro Forma Basis);[reserved];

(p)the unwinding of any Swap Contract;

(q)sales or other dispositions by the Borrower or any Restricted Subsidiary of
assets in connection with the closing or sale of a Store (including a factory
Store) in the ordinary course of business of the Borrower and its Subsidiaries,
which consist of leasehold interests in the premises of such Store, the
equipment and fixtures located at such premises and the books and records
relating exclusively and directly to the operations of such Store; provided that
as to each and all such sales and closings, (A) no Event of Default shall result
therefrom and (B) such sale shall be on commercially reasonable prices and terms
in a bona fide arm’s length transaction;

(r)bulk sales of other Dispositions of the inventory of a Loan Party not in the
ordinary course of business in connection with Store closings, at arm’s
length;  

107



--------------------------------------------------------------------------------

 

(s)any Disposition of Securitization Assets to a Securitization Subsidiary; and

(t)the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

(u)any Disposition made in connection with any Specified Liability Management
Transaction; and

(v)any agreement to enter into any Disposition (including with respect to the
Madewell Business) that is not otherwise permitted under this Section 7.05;
provided that (i) in no event shall such Disposition be consummated in any
respect unless (A) the Required Lenders (determined in the case of this clause
(v) with respect to an agreement to Dispose of the Madewell Business, by
excluding any Lender from the determination of Required Lenders that is, or is
affiliated with, the proposed purchaser of the Madewell Business) shall have
consented to, or are required to consent as a condition to the consummation of,
such Disposition or (B) upon the consummation of such Disposition, all
Obligations (other than (x) obligations and liabilities under Secured Hedge
Agreements as to which arrangement satisfactory to the applicable Hedge Bank
will be made, (y) Cash Management Obligations as to which arrangements
reasonably satisfactory to the applicable Cash Management Bank will be made and
(z) contingent indemnification obligations not yet accrued and payable) are paid
in full in cash and (ii) no such agreement shall impose a “break-up” or similar
fee or payment on any Loan Party or its Subsidiaries if the relevant Disposition
is not consummated;

provided that (i) notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, in no event shall the Madewell Business be Disposed
of to any Person unless (A) the Required Lenders (determined in the case of
clause (i) of this proviso to Section 7.05 by excluding any Lender from the
determination of Required Lenders that is, or is affiliated with, the proposed
purchaser of the Madewell Business) shall have consented to such Disposition or
(B) upon the consummation of such Disposition, all Obligations (other than (x)
obligations and liabilities under Secured Hedge Agreements as to which
arrangement satisfactory to the applicable Hedge Bank will be made, (y) Cash
Management Obligations as to which arrangements reasonably satisfactory to the
applicable Cash Management Bank will be made and (z) contingent indemnification
obligations not yet accrued and payable) are paid in full in cash, and (ii) any
Disposition of any property pursuant to this Section 7.05 (except pursuant to
Sections 7.05(e), (i), (k), (o) (but only if immediately after giving effect to
such disposition the Total Leverage Ratio for the Test Period immediately
preceding such disposition is less than or equal to 6.0 to 1.0 (calculated on a
Pro Forma Basis)), (p) and (t)p), (t), (u) and/or (v) and except for
Dispositions from the Borrower or a Restricted Subsidiary that is a Loan Party
to the Borrower or a Restricted Subsidiary that is a Loan Party), shall be for
no less than the fair market value of such property at the time of such
Disposition as determined by the Borrower in good faith.  To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and, if requested by the Administrative
Agent, upon the certification by the Borrower that such Disposition is permitted
by this Agreement, the Administrative Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

Restricted Payments

.  Declare or make, directly or indirectly, any Restricted Payment on or after
the Closing Date, except:

(a)each Restricted Subsidiary may make Restricted Payments to the Borrower and
to its other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrower and any of its
other Restricted Subsidiaries and to each other owner of Equity Interests of
such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

108



--------------------------------------------------------------------------------

 

(b)Holdings, the Borrower and each of its Restricted Subsidiaries may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c)Restricted Payments made on the Original Closing Date to consummate the
Original Transaction;

(d)to the extent constituting Restricted Payments, Holdings, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than Section 7.02(e)), 7.04
(other than a merger or consolidation of Holdings and the Borrower) or 7.08
(other than Sections 7.08(a), (j) or (k));

(e)repurchases of Equity Interests in Holdings, the Borrower or any of the
Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants or similar rights if such Equity Interests represent a portion of the
exercise price of such options or warrants or similar rights;

(f)Holdings and the Borrower may pay (or make Restricted Payments to allow
Holdings or any direct or indirect parent thereof to pay) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
Holdings (or of any such direct or indirect parent thereof) held by any future,
present or former employee, director, consultant or distributor (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower (or any direct or indirect
parent of the Borrower) or any of its Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise pursuant
to any employee or director equity plan, employee or director stock option plan
or any other employee or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, director,
consultant or distributor of the Borrower (or any direct or indirect parent of
the Borrower) or any of its Subsidiaries in an aggregate amount together with
the aggregate amount of loans and advances to Holdings made pursuant to
Section 7.02(m) in lieu of Restricted Payments permitted by this clause (f) not
to exceed $15,000,000 (which shall increase to $25,000,000 after consummation of
a Qualifying IPO) in any calendar year prior to giving effect to any amounts
carried over from prior years (with unused amounts in any calendar year being
carried over to the next two succeeding calendar years, including, for the
avoidance of doubt, any unused amounts carried over and available under
Section 7.06(f) of the Existing Credit Agreement as in effect immediately prior
to the Closing Date); provided that such amount in any calendar year may be
increased by an amount not to exceed the cash proceeds of key man life insurance
policies received by the Borrower or its Restricted Subsidiaries after the
Closing Date;

(g)the Borrower may make Restricted Payments to Holdings or to any direct or
indirect parent of Holdings (and Holdings may make Restricted Payments to any
direct or indirect parent of Holdings):

(i)the proceeds of which will be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) the tax liability to each
foreign, federal, state or local jurisdiction in respect of which a
consolidated, combined, unitary or affiliated return is filed by Holdings (or
such direct or indirect parent) that includes the Borrower and/or any of its
Subsidiaries, to the extent such tax liability does not exceed the lesser of (A)
the taxes that would have been payable by the Borrower and/or its Subsidiaries
as a stand-alone group and (B) the actual tax liability of Holdings’
consolidated, combined, unitary or affiliated group (or, if Holdings is not the
parent of the actual group, the taxes that would have been paid by Holdings, the
Borrower and/or the Borrower’s Subsidiaries as a stand-alone group), reduced by
any such taxes paid or to be paid directly by the Borrower or its Subsidiaries;

(ii)the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) its operating costs and
expenses incurred in the

109



--------------------------------------------------------------------------------

 

ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business, attributable to the ownership or operations of the Borrower
and its Subsidiaries;

(iii)the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof which does not own other
Subsidiaries besides Holdings, its Subsidiaries and the direct or indirect
parents of Holdings to pay) (A) franchise taxes and other fees, taxes and
expenses required to maintain its (or any of such direct or indirect parents’)
corporate existence or (B) costs and expenses incurred by it or any of its
direct or indirect parents in connection with such entity being a public
company, including costs and expenses relating to ongoing compliance with
federal and state securities laws and regulations, SEC rules and regulations and
the Sarbanes-Oxley Act of 2002;

(iv)to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings and the
Borrower shall, immediately following the closing thereof, cause (1) all
property acquired (whether assets or Equity Interests) to be contributed to the
Borrower or a Restricted Subsidiary or (2) the merger (to the extent permitted
in Section 7.04) of the Person formed or acquired into the Borrower or a
Restricted Subsidiary in order to consummate such Permitted Acquisition, in each
case, in accordance with the requirements of Section 6.11 and 7.02;

(v)the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) costs, fees and expenses
(other than to Affiliates) related to any unsuccessful equity or debt offering
permitted by this Agreement; and

(vi)(vi)the proceeds of which (A) shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of Holdings or any direct
or indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries or (B) shall be used to make payments permitted
under Sections 7.08(e), (h), (k) and (q) (but only to the extent such payments
have not been and are not expected to be made by the Borrower or a Restricted
Subsidiary);

(h)Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

(i)the declaration and payment of dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parents after the Closing Date, of up to
6% per annum of the net proceeds received by or contributed to the Borrower in
or from any such public offering, other than public offerings with respect to
the Borrower’s common stock registered on Form S−4 or Form S−8;

(j)repurchases of Equity Interests (i) deemed to occur on the exercise of
options by the delivery of Equity Interests in satisfaction of the exercise
price of such options or (ii) in consideration of withholding or similar Taxes
payable by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing),
including deemed repurchases in connection with the exercise of stock options;

(k)to the extent constituting a Restricted Payment, the consummation of the
Specified Liability Management Transactions (it being understood and agreed that
this clause (k) shall not permit the

110



--------------------------------------------------------------------------------

 

Borrower to pay any dividend in respect of the 2017 Preferred Stock or 2017
Common Stock that is not otherwise permitted by the terms of this Agreement);
and

(l)solely to the extent financed with proceeds of IPCO Intercompany Debt
incurred by the Borrower after the Amendment No. 1 Effective Date (which IPCO
Intercompany Debt shall have been funded with proceeds of additional
Indebtedness incurred by the IPCO Notes Issuers under the IPCO Notes Indentures
after the Amendment No. 1 Effective Date), the Borrower may make Restricted
Payments to Holdings (and Holdings may make Restricted Payments with the
proceeds thereof to any direct or indirect parent company of Holdings) in an
amount not to exceed, together with the aggregate amount of any Investment made
in reliance on Section 7.02(t), the Holdco Notes Remaining Amount, solely for
the purpose of permitting such parent company to repay, redeem, defease,
discharge or otherwise terminate any Holdco Notes not acquired by exchange by J.
Crew Brand or J. Crew Brand Corp.as of the Amendment No. 1 Effective Date and so
long as such Restricted Payment is so applied upon receipt for such purpose.

(k) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments (the proceeds of which may be utilized
by Holdings to make additional Restricted Payments) in an aggregate amount,
together with the aggregate amount of prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made pursuant to
Section 7.12(a)(i)(E), not to exceed the sum of (i) the amount by which 2.50% of
Total Assets (determined at the time of such Restricted Payment) exceeds the
Total Asset Percentage Amount minus any Restricted Payments made in reliance on
this clause (k)(i) after the Closing Date and prior to such date of
determination, and (ii) so long as immediately after giving effect to such
Restricted Payment, the Total Leverage Ratio for the Test Period immediately
preceding such purchase or other acquisition for which financial statements are
available is less than or equal to 6.0 to 1.0 (calculated on a Pro Forma Basis)
and satisfaction of such test shall be evidenced by a certificate from the Chief
Financial Officer of the Borrower demonstrating such satisfaction calculated in
reasonable detail, the Available Amount (if positive) at such time; and

(l) so long as immediately after giving effect to such Restricted Payment, the
Total Leverage Ratio for the Test Period immediately preceding such Restricted
Payment is less than or equal to 6.0 to 1.0 (calculated on a Pro Forma Basis)
and satisfaction of such test shall be evidenced by a certificate from the chief
financial officer demonstrating such satisfaction calculated in reasonable
detail, (x) in an aggregate amount not to exceed the Net Cash Proceeds (not
giving effect to the proviso in clause (a) of the definition thereof) from any
Disposition, in whole or in part, of the Madewell Business (including by the
disposition or issuance of Equity Interests evidencing ownership in respect
thereof) or (y) constituting the assets comprising all or any part of the
Madewell Business (including any Equity Interests evidencing ownership in
respect thereof).

Change in Nature of Business

.  Engage in any material line of business substantially different from those
lines of business conducted by Holdings, the Borrower and the Restricted
Subsidiaries on the Closing Date or any business reasonably related or ancillary
thereto.

Transactions with Affiliates

.  Enter into any transaction of any kind with any Affiliate of Holdings or the
Borrower, whether or not in the ordinary course of business, other than:

(a)transactions between or among the Borrower or any of the Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction,

111



--------------------------------------------------------------------------------

 

(b)transactions on terms substantially as favorable to Holdings, the Borrower or
such Restricted Subsidiary as would be obtainable by Holdings, the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate,

(c)(i) the Original Transaction, the Transaction and the payment of fees and
expenses (including the Transaction Expenses) related to the Original
Transaction and the Transaction and (ii) the Specified Liability Management
Transactions,

(d)the issuance of Equity Interests of Holdings to any officer, director,
employee or consultant of the Borrower or any of its Subsidiaries or any direct
or indirect parent of Holdings in connection with the Original Transaction,

(e)the payment of management, consulting, monitoring, advisory and other fees,
indemnities and expenses to the Sponsor pursuant to the Sponsor Management
Agreement (plus any unpaid management, consulting, monitoring, advisory and
other fees, indemnities and expenses accrued in any prior year) and any Sponsor
Termination Fees pursuant to the Sponsor Management Agreement,

(f)employment and severance arrangements between Holdings, the Borrower and the
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements,

(g)the non-exclusive licensing of trademarks, copyrights or other IP Rights in
the ordinary course of business to permit the commercial exploitation of IP
Rights between or among Affiliates and Subsidiaries of Holdings or the Borrower,

(h)the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of Holdings
and the Restricted Subsidiaries or any direct or indirect parent of Holdings in
the ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries,

(i)any agreement, instrument or arrangement as in effect as of the Closing Date
and set forth on Schedule 7.08, or any amendment thereto (so long as any such
amendment is not adverse to the Lenders in any material respect as compared to
the applicable agreement as in effect on the Closing Date),

(j)Restricted Payments permitted under Section 7.06 and any
DispositionInvestment permitted by Section 7.052(ot),

(k)customary payments by the Borrower and any of the Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of Holdings in good
faith,

(l)transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

(m)the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) of the Borrower, any of its Subsidiaries
or any direct or indirect parent

112



--------------------------------------------------------------------------------

 

thereof to the extent otherwise permitted by this Agreement and to the extent
such issuance or transfer would not give rise to a Change of Control,

(n)investments by the Sponsor or the Co-Investors in securities of Holdings, the
Borrower or any of the Restricted Subsidiaries so long as (A) the investment is
being offered generally to other investors on the same or more favorable terms
and (B) the investment constitutes less than 5.0% of the proposed or outstanding
issue amount of such class of securities,

(o)payments to or from, and transactions with, Joint Ventures (to the extent any
such Joint Venture is only an Affiliate as a result of Investments by Holdings
and the Restricted Subsidiaries in such Joint Venture) in the ordinary course of
business to the extent otherwise permitted under Section 7.02,

(p)any Disposition of Securitization Assets or related assets in connection with
any Qualified Securitization Financing,

(q)the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to shareholders of Holdings or any
direct or indirect parent thereof pursuant to the stockholders agreement or the
registration and participation rights agreement entered into on the Closing Date
in connection therewith, and

(r)the payment of any dividend or distribution within sixty (60) days after the
date of declaration thereof, if at the date of declaration (i) such payment
would have complied with the provisions of this Agreement and (ii) no Event of
Default occurred and was continuing.

Burdensome Agreements

.  Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that prohibits, restricts, imposes any
condition on or limits the ability of (a) any Restricted Subsidiary that is not
a Loan Party to make Restricted Payments to (directly or indirectly) or to make
or repay loans or advances to any Loan Party or to Guarantee the Obligations of
any Loan Party under the Loan Documents or (b) any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Lenders with respect to the Facility and the Obligations under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations that:

(i)(x) exist on the date hereof and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii)are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary,

(iii)represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

(iv)are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(a), (l), (m), (s), (t)(i), (t)(ii), (u), (y) and (cc)
and relate to the property subject to such Lien or (y) any Disposition permitted
by Section 7.05 applicable pending such Disposition solely to the assets subject
to such Disposition,

113



--------------------------------------------------------------------------------

 

(v)are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi)are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
and the proceeds and products thereof and, in the case of the ABL Facilities and
any Term Loan Refinancing Debt, permit the Liens securing the Obligations
without restriction (subject to the ABL Intercreditor Agreement),

(vii)are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(viii)comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(e), (g), (h), (o)(i), (r) or
(t) to the extent that such restrictions apply only to the property or assets
securing such Indebtedness,

(ix)are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary,

(x)are customary provisions restricting assignment of any agreement entered into
in the ordinary course of business,

(xi)are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii)are customary restrictions contained in the ABL Credit Agreement, and the
ABL Facilities Documentation, Senior Notes Indenture and the Senior Notes and
any Permitted Refinancing of any of the foregoing,

(xiii)arise in connection with cash or other deposits permitted under
Section 7.01, or

(xiv)comprise restrictions imposed by any agreement governing Indebtedness
entered into after the Original Closing Date and permitted under Section 7.03
that are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder.

Use of Proceeds

.  Use the proceeds of any Borrowing, whether directly or indirectly, in a
manner inconsistent with the uses set forth in the preliminary statements to
this Agreement.

Accounting Changes

.  Make any change in fiscal year; provided, however, that Holdings and the
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, Holdings, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.

114



--------------------------------------------------------------------------------

 

Prepayments, Etc. of Indebtedness

.  

(a)(i) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) the Senior Notes or any otherany Indebtedness of a Loan Party
(except, with respect to Holdings, to the extent such prepayment, redemption,
purchase, defeasance or other satisfaction thereof is funded with a Restricted
Payment permitted under Section 7.06(k)) that is unsecured or subordinated to
the Obligations expressly by its terms (other than Indebtedness among the
Borrower and its Restricted Subsidiaries) (collectively, “Junior Financing”),
except (A) the refinancing thereof with the Net Cash Proceeds of, or in exchange
for, any Permitted Refinancing, to the extent not required to prepay any Loans
pursuant to Section 2.03(b), (B) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (C) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary owed to Holdings, the Borrower or a
Restricted Subsidiary or the prepayment of any other Junior Financing with the
proceeds of any other Junior Financing otherwise permitted by Section 7.03, and
(D) the Refinancing of the Senior Notes and (E) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount, together with the aggregate
amount of Restricted Payments made pursuant to Section 7.06(k), not to exceed
the sum of (1) the amount by which 2.50% of Total Assets (determined at the time
of such prepayment, redemption, purchase, defeasance or other payment) exceeds
the Total Asset Percentage Amount minus any prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made in reliance
on this clause (1) after the Closing Date and prior to such date of
determination, and (2) if the Total Leverage Ratio (after giving effect to such
prepayment, redemption, purchase or defeasance on a Pro Forma Basis) is not
greater than 6.0 to 1.0, and so long as no Default has occurred and is
continuing or would result therefrom, the Available Amount (if positive) at such
time or, (ii) make any payment in violation of any subordination terms of any
Junior Financing Documentation or (iii) make any payment or distribution
(whether principal, interest or otherwise) on the IPCO Intercompany Debt (and
excluding interest that is paid in kind).

(b)Amend, modify or change in any manner materially adverse to the interests of
the Lenders (i) any term or condition of (i) any Junior Financing Documentation
in respect of any Indebtedness having an aggregate outstanding principal amount
of $35,000,000 or more or (ii) the Senior Notes Indenture (in the case of each
of clauses (i) and (ii), other than as a result of a Permitted Refinancing
thereof) without the consent of the Administrative Agent and (ii) any term or
condition of the IPCO Intercompany Note without the consent of the
Administrative Agent.

Holdings

.  In the case of Holdings, conduct, transact or otherwise engage in any
business or operations other than the following (and activities incidental
thereto):  (i) its direct ownership of the Equity Interests of the Borrower and
its indirect ownership of the Equity Interests of the Subsidiaries of the
Borrower, (ii) the maintenance of its legal existence (including the ability to
incur fees, costs and expenses relating to such maintenance), (iii) the
performance of its obligations with respect to the Loan Documents, the ABL
Facilities, any Senior Notes, any Qualified Holding Company Debt, any Permitted
Ratio Debt, any Term Loan Refinancing Debt or the Merger Agreement and the other
agreements contemplated by the Merger Agreement, (iv) any public offering of its
common stock or any other issuance of its Equity Interests or any transaction
permitted under Section 7.04, (v) financing activities, including the issuance
of securities, incurrence of debt, payment of dividends, making contributions to
the capital of its Subsidiaries and guaranteeing the obligations of its
Subsidiaries in each case solely to the extent permitted hereunder, (vi)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Borrower, (vii) holding any cash or
property received in connection with Restricted Payments made by the Borrower in
accordance with Section 7.06 pending application thereof by Holdings, (viii)
providing indemnification to officers and directors and (ix) activities
incidental to the businesses or activities described in clauses (i) to (viii) of
this Section 7.13.

115



--------------------------------------------------------------------------------

 

SECTION 7.14.IPCO Trademark License Agreements.  Amend, modify or waive in any
manner materially adverse to the interests of the Lenders any term or condition
of any IPCO License Agreement without the consent of the Required Lenders.

SECTION 7.15.Financial Covenant.  On the last day of any Test Period (commencing
with the Test Period ending on or about November 2, 2019), the Borrower shall
not permit the Financial Covenant Total Leverage Ratio to exceed the
corresponding ratio set forth below:

Test Period

Financial Covenant Total Leverage Ratio

November 2, 2019

15.0:1.0

February 1, 2020

14.0:1.0

May 2, 2020 and thereafter

13.0:1.0

 

 

ARTICLE VIII

Events of Default and Remedies

Events of Default

.  Each of the events referred to in clauses (a) through (l) of this
Section 8.01 shall constitute an “Event of Default”:

(a)Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b)Specific Covenants.  The Borrower, any Restricted Subsidiary or, in the case
of Section 7.13, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a) or 6.05(a) (solely with respect
to the Borrower) or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be untrue in any material respect when made or
deemed made; or

(e)Cross-Default.  Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (individually or in the aggregate with all other
Indebtedness as to which such a failure shall exist) of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and not
as a result of any default thereunder by any Loan Party),the effect of which
default or other event is to cause, or to permit the holder or holders of

116



--------------------------------------------------------------------------------

 

such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; provided that no such event under the ABL
Facilities shall constitute an Event of Default under this Section 8.01(e) until
the earliest to occur of (x) the date that is thirty (30) days after such event
or circumstance (but only if such event or circumstance has not been waived or
cured), (y) the acceleration of the Indebtedness under the ABL Facilities and
(z) the exercise of any remedies by the ABL Administrative Agent in respect of
any Collateral; or

(f)Insolvency Proceedings, Etc.  Holdings, the Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g)Judgments.  There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or

(h)ERISA.  (i)  An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Loan Party or their respective ERISA Affiliates under Title
IV of ERISA in an aggregate amount which would reasonably be expected to result
in a Material Adverse Effect, (ii) any Loan Party or any of their respective
ERISA Affiliates fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect, or
(iii) with respect to a Foreign Plan a termination, withdrawal or noncompliance
with applicable law or plan terms that would reasonably be expected to result in
a Material Adverse Effect; or

(i)Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or the satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j)Collateral Documents.  (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a

117



--------------------------------------------------------------------------------

 

result of a transaction permitted under Section 7.04 or 7.05) cease to create,
or any Lien purported to be created by any Collateral Document shall be asserted
in writing by any Loan Party not to be, a valid and perfected lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage, or
(ii) any of the Equity Interests of the Borrower ceasing to be pledged pursuant
to the Security Agreement free of Liens other than Liens permitted by the ABL
Intercreditor Agreement, First Lien Intercreditor (if any) and the Second Lien
Intercreditor Agreement (if any) or any nonconsensual Liens arising solely by
operation of Law; or

(k)Junior Financing Documentation.  (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation
governing Junior Financing subordinated in right of payment to the Obligations
under the Loan Documents with an aggregate principal amount of not less than the
Threshold Amount or (ii) the subordination provisions set forth in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than the Threshold Amount shall, in whole or in part, cease
to be effective or cease to be legally valid, binding and enforceable against
the holders of any such Junior Financing, if applicable; or

(l)Change of Control.  There occurs any Change of Control.; or

(m)IPCO Indentures/IPCO Trademark License Agreements.  (i) A default under any
IPCO Notes Indenture occurs which results in the acceleration of the obligations
owing thereunder, (ii) J. Crew International fails to make any payment of the
license fee owing under any IPCO Trademark License Agreement beyond the grace
period applicable thereto or (iii) any IPCO Trademark License Agreement is
terminated; or

(n)Trademark Licenses.  Domestic Brand (or any other IPCO Entity) grants a
license in respect of, or otherwise Disposes of, any Assigned Mark to any Person
other than (i) J. Crew International, (ii) as permitted under the IPCO Trademark
License Agreements or (iii) in the case of a Disposition of any Assigned Mark,
the abandonment or discontinuance of the use or maintenance of such Assigned
Mark to the extent that (A) such Assigned Mark is of de minimis value and (B)
such Assigned Mark is no longer used in, or useful to, the business of Loan
Parties and such abandonment or discontinuance is desirable in the conduct of
its business or the business of the Loan Parties; or

(o)Dispositions of Equity Interests.  (i) J. Crew International makes any
Disposition of the Equity Interests of J. Crew Brand Holdings other than to one
or more Loan Parties, (ii) any IPCO Entity makes any Disposition of the Equity
Interests of any Person that is an issuer or a guarantor in respect of the IPCO
Notes; or

(p)Activities of IPCO Entities.  Any IPCO Entity conducts, transacts or
otherwise engages in any business or operations other than the following (and
activities incidental thereto): (i) its direct ownership of the Equity Interests
of its Subsidiaries, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (iii)
the consummation of the transactions contemplated by and the performance of its
obligations with respect to the IPCO Notes and under the IPCO Trademark License
Agreements and, in each case, the agreements and documentation relating thereto,
(iv) the payment of dividends and making of contributions to the capital of its
Subsidiaries, (v) participating in tax, accounting and other administrative
matters, (vi) providing indemnification to officers

118



--------------------------------------------------------------------------------

 

and directors, (vii) maintaining, enforcing and defending the trademarks
licensed under the IPCO Trademark License Agreements and activities carried out
pursuant to the provisions thereof, (viii) making IPCO Intercompany Debt
available to the Borrower, (ix) holding any cash or property received from its
Subsidiaries or through the activities described in the foregoing clauses (i)
through (viii) and (x) activities incidental to the businesses or activities
described in this clause (p).

Remedies upon Event of Default

.  If any Event of Default occurs and is continuing, the Administrative Agent
may with the consent of, and shall at the request of, the Required Lenders take
any or all of the following actions:

(a)declare Commitments of each Lender to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

Application of Funds

.  After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Obligations under Secured Hedge Agreements and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

119



--------------------------------------------------------------------------------

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

ARTICLE IX

Administrative Agent and Other Agents

Appointment and Authority of the Administrative Agent

.  

(a)Each Lender hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article IX (other than Sections 9.09
and 9.11) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not have rights as a third party beneficiary of
any such provision.

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
and a potential Hedge Bank and/or Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of (and to
hold any security interest created by the Collateral Documents for and on behalf
of or in trust for) such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.  Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto (including the ABL Intercreditor
Agreement), as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.

Rights as a Lender

.  Any Person serving as an Agent (including as Administrative Agent) hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each Person serving as an Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.  The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them.  

Exculpatory Provisions

.  Neither the Administrative Agent nor any other Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, an Agent
(including the Administrative Agent):

120



--------------------------------------------------------------------------------

 

(a)(a)shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties;

(b)(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c)(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (including, without
limitation, compliance with the terms and conditions of Section 10.07(h)(iii)),
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

Reliance by the Administrative Agent

.  

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such

121



--------------------------------------------------------------------------------

 

Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law.

Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Documents by or through
any one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Persons.  The exculpatory provisions of this Article shall apply
to any such sub agent and to the Agent-Related Persons of the Administrative
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents

.  Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

Indemnification of Agents

.  Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand the Administrative Agent and each other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless the Administrative
Agent and each other Agent-Related Person (solely to the extent any such
Agent-Related Person was performing services

122



--------------------------------------------------------------------------------

 

on behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto, provided, further, that the
failure of any Lender to indemnify or reimburse the Administrative Agent shall
not relieve any other Lender of its obligation in respect thereof.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

No Other Duties; Other Agents, Arrangers, Managers, Etc

..  Goldman Sachs Bank USA is hereby appointed Syndication Agent hereunder, and
each Lender hereby authorizes Goldman Sachs Bank USA to act as Syndication Agent
in accordance with the terms hereof and the other Loan Documents.  HSBC
Securities (USA) Inc., Wells Fargo Bank, N.A., Mizuho Corporate Bank, Ltd. and
Sumitomo Mitsui Banking Corporation are each hereby appointed a Co-Documentation
Agent hereunder, and each Lender hereby authorizes each of HSBC Securities (USA)
Inc., Wells Fargo Bank, N.A., Mizuho Corporate Bank, Ltd. and Sumitomo Mitsui
Banking Corporation to act as a Co-Documentation Agent in accordance with the
terms hereof and the other Loan Documents.  Each Agent hereby agrees to act in
its capacity as such upon the express conditions contained herein and the other
Loan Documents, as applicable.  Anything herein to the contrary notwithstanding,
none of the Joint Bookrunners, Arrangers or other Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder and such Persons
shall have the benefit of this Article IX.  Without limiting the foregoing, none
of the Lenders or other Persons so identified shall have or be deemed to have
any agency or fiduciary or trust relationship with any Lender, Holdings, the
Borrower or any of their respective Subsidiaries.  Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.  Each of the Syndication Agent and each Co-Documentation
Agent, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates.  Each of the
Syndication Agent and each Co-Documentation Agent and any other Agent may resign
from such role at any time, with immediate effect, by giving prior written
notice thereof to the Administrative Agent and Borrower.

Resignation of Administrative Agent or Collateral Agent

.  The Administrative Agent or Collateral Agent may at any time give notice of
its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower at all times other than during the existence of an Event
of Default (which consent of the Borrower shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a Lender or a bank with an
office in the United States, or an Affiliate of any such Lender or bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent or Collateral Agent, as
applicable, gives notice of its resignation, then the retiring Administrative
Agent or Collateral Agent, as applicable, may on behalf of the Lenders, appoint
a successor Administrative Agent or Collateral Agent, as

123



--------------------------------------------------------------------------------

 

applicable, meeting the qualifications set forth above; provided that if the
Administrative Agent or Collateral Agent, as applicable, shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or Collateral
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor of such Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (i) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Administrative Agent or
Collateral Agent, as applicable.

Administrative Agent May File Proofs of Claim

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

124



--------------------------------------------------------------------------------

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Collateral and Guaranty Matters

.  Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) irrevocably authorizes the
Administrative Agent and the Collateral Agent, and each of the Administrative
Agent and the Collateral Agent agrees that it will:

(a)release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than (x)
obligations and liabilities under Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made, (y)
Cash Management Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank shall have been made and (z) contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any of its Domestic
Subsidiaries that are Guarantors, (iii) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (c) below;

(b)release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

(c)release any Guarantor from its obligations under the Guaranty if (i) in the
case of any Subsidiary, such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder or (ii) in the case
of Holdings, as a result of a transaction permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the ABL Facilities, any Credit Agreement Refinancing Indebtedness,
the Senior Notes or any other Junior Financing; and

(d)if any Guarantor shall cease to be a Material Subsidiary (as certified in
writing by a Responsible Officer), and the Borrower notifies the Administrative
Agent in writing that it wishes such Guarantor to be released from its
obligations under the Guaranty and provides the Administrative Agent and the
Collateral Agent such certifications or documents as either such Agent shall
reasonably request, (i) release such Subsidiary from its obligations under the
Guaranty and (ii) release any Liens granted by such Subsidiary or Liens on the
Equity Interests of such Subsidiary; provided that no such release shall occur
if such Subsidiary continues to be a guarantor in respect of the ABL Facilities,
any Credit Agreement Refinancing Indebtedness, the Senior Notes or any other
Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.  In each case as specified in this Section 9.11, the applicable
Agent will (and each Lender irrevocably authorizes the applicable Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

125



--------------------------------------------------------------------------------

 

SECTION 9.12.Appointment of Supplemental Administrative Agents.  

(a)It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b)In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c)Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower or Holdings, as applicable, shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

ABL Intercreditor Agreement

.  The entrance into the ABL Intercreditor Agreement by the Administrative Agent
and the Collateral Agent is hereby authorized, approved and ratified in all
respects, and the parties hereto acknowledge that the ABL Intercreditor
Agreement is binding upon them.  Each Lender (a) hereby consents to the
subordination of the Liens on the Current Asset Collateral securing the
Obligations on the terms set forth in the ABL Intercreditor Agreement, (b)
hereby agrees that it will be bound by and will take no actions contrary to the
provisions of the ABL Intercreditor Agreement and (c) hereby authorizes,
approves and ratifies (x) the entrance into the ABL Intercreditor Agreement by
the Administrative Agent and Collateral Agent on the Original Closing Date and
(y) the Administrative Agent and Collateral Agent’s agreement to subject the
Liens on the Collateral securing the Obligations to the provisions of the ABL
Intercreditor Agreement in accordance with its terms.  The foregoing provisions
are intended as an inducement to the ABL Secured Parties (as such term is
defined in the ABL Intercreditor Agreement) to extend credit to the Borrower and
such ABL Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the ABL Intercreditor Agreement.

126



--------------------------------------------------------------------------------

 

Each Lender, by its execution and delivery of this Agreement and its making of
(or, as applicable, conversion into) Initial Loans on the Closing Date and/or
the Amended Loans and/or the New Loans on the Amendment No. 1 Effective Date,
hereby (a) confirms its agreement to the foregoing provisions of this
Section 9.13 and (b) pursuant to Section 5.2(c) of the ABL Intercreditor
Agreement, agrees to be bound by the terms of the ABL Intercreditor Agreement as
a “Term Secured Party” (as defined in the ABL Intercreditor Agreement).

Secured Cash Management Agreements and Secured Hedge Agreements

.  Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

ARTICLE X

Miscellaneous

Amendments, Etc.

  Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, no such amendment, waiver or consent shall:

(a)extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b)postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.05 or 2.06 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;

(c)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby, it being
understood that any change to the definitions of the Senior Secured Net Leverage
Ratio, the Total Leverage Ratio or the Total Senior Secured Leverage Ratio or,
in each case, in the component definitions thereof shall not constitute a
reduction in the rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d)change any provision of Section 2.11 (in a manner that alters the pro rata
sharing of payments contemplated thereby (except in connection with a
transaction otherwise permitted under this

127



--------------------------------------------------------------------------------

 

Agreement)), this Section 10.01 or the definition of “Required Lenders”,
“Required Facility Lenders” or “Pro Rata Share” or any other provision
specifying the number of Lenders or portion of the Loans or Commitments required
to take any action under the Loan Documents, without the written consent of each
Lender affected thereby;

(e)other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender; or

(f)other than in a transaction permitted under Section 7.04 or Section 7.05,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification and (iii) the consent of Required Facility Lenders shall be
required with respect to any amendment that by its terms adversely affects the
rights of Lenders under such Facility in respect of payments hereunder in a
manner different than such amendment affects other Facilities.

Notwithstanding the foregoing,

(a)no Lender consent is required to effect any amendment or supplement to the
ABL Intercreditor Agreement, any First Lien Intercreditor Agreement or any
Second Lien Intercreditor Agreement (i) that is for the purpose of adding the
holders of Permitted Pari Passu Secured Refinancing Debt or Permitted Junior
Secured Refinancing Debt (or a Senior Representative with respect thereto) as
parties thereto, as expressly contemplated by the terms of the ABL Intercreditor
Agreement, such First Lien Intercreditor Agreement or such Second Lien
Intercreditor Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by the ABL
Intercreditor Agreement (or the comparable provisions, if any, of any First Lien
Intercreditor Agreement or any Second Lien Intercreditor Agreement); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable; and

(b)this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower (i)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.  

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Loans (as defined below) to permit the refinancing of
all outstanding Loans of any Class (“Refinanced Loans”) with replacement term
loans (“Replacement Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Loans shall not exceed the aggregate principal amount
of such Refinanced Loans, (b) the All-In Yield with respect to such Replacement
Loans (or similar interest rate spread applicable to such Replacement Loans)
shall not be higher than the All-In Yield for such Refinanced Loans (or similar
interest rate spread applicable to such Refinanced Loans) immediately prior to
such refinancing, (c) the Weighted

128



--------------------------------------------------------------------------------

 

Average Life to Maturity of such Replacement Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Loans at the time of such
refinancing (except by virtue of amortization or prepayment of the Refinanced
Loans prior to the time of such incurrence) and (d) all other terms applicable
to such Replacement Loans shall be substantially identical to, or less favorable
to the Lenders providing such Replacement Loans than, those applicable to such
Refinanced Loans, except to the extent necessary to provide for covenants and
other terms applicable to any period after the Latest Maturity Date of the Loans
in effect immediately prior to such refinancing.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.

Notices and Other Communications; Facsimile Copies

.  

(a)General.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)if to Holdings, the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)Electronic Communication.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other

129



--------------------------------------------------------------------------------

 

communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(d)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Agent-Related Persons or any
Arranger (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Holdings, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(e)Change of Address.  Each of Holdings, the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(f)Reliance by the Administrative Agent.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent
each Lender and the Agent-Related Persons of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

130



--------------------------------------------------------------------------------

 

No Waiver; Cumulative Remedies

.  No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

Attorney Costs and Expenses

.  The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Syndication Agent, each Co-Documentation Agent and the
Arrangers for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereofof the Loan
Documents and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of Shearman &
Sterling LLP (or any replacement therefor), and, if reasonably necessary, one
local counsel in each relevant jurisdiction material to the interests of the
Lenders, taken as a whole, and (b) to pay or reimburse the Administrative Agent
and the Lenders for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of one counsel to the
Administrative Agent and the Lenders taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction and, in the
event of any conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Lenders similarly situated taken as a
whole)).  The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations.  All amounts
due under this Section 10.04 shall be paid promptly following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.  The Borrower and each other Loan Party hereby acknowledge that the
Administrative Agent and/or any Lender may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any of such counsel
based on the fees such counsel may receive on account of their relationship with
the Administrative Agent and/or such Lender, including, without limitation, fees
paid pursuant to this Agreement or any other Loan Document.

Indemnification by the Borrower

.  The Borrower shall indemnify and hold harmless the Agents, each Lender, the
Arrangers and their respective Affiliates, directors, officers, employees,
agents, partners, trustees or advisors and other representatives (collectively
the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (but limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction that
is material to the interest of the Lenders, and solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction to each group
of affected Indemnitees similarly situated taken as a whole) (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or the use or proposed use of the
proceeds therefrom, or (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability arising out of the activities or operations of the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation,

131



--------------------------------------------------------------------------------

 

investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any
affiliate, director, officer, employee or agent of such Indemnitee, (y) a
material breach of any obligations under any Loan Document by such Indemnitee or
of any Related Indemnified Person as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (z) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
under the Facility and other than any claims arising out of any act or omission
of the Borrower or any of its Affiliates.  To the extent that the undertakings
to indemnify and hold harmless set forth in this Section 10.05 may be
unenforceable in whole or in part because they are violative of any applicable
law or public policy, the Borrower shall contribute the maximum portion that it
is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them.  No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date) (other than, in
the case of any Loan Party, in respect of any such damages incurred or paid by
an Indemnitee to a third party).  In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is
consummated.  All amounts due under this Section 10.05 shall be paid within
twenty (20) Business Days after written demand therefor.  The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.  This
Section 10.05 shall not apply to Taxes, or amounts excluded from the definition
of Taxes pursuant to clauses (i) through (vii) of the first sentence of
Section 3.01(a), that are imposed with respect to payments to or for the account
of any Agent or any Lender under any Loan Document, which shall be governed by
Section 3.01.  This Section 10.05 also shall not apply to Other Taxes or to
taxes covered by Section 3.04.

Marshaling; Payments Set Aside

.  None of the Administrative Agent or any Lender shall be under any obligation
to marshal any assets in favor of the Loan Parties or any other party or against
or in payment of any or all of the Obligations.  To the extent that any payment
by or on behalf of the Borrower is made to any Agent or any Lender, or any Agent
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

Successors and Assigns

.  

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings

132



--------------------------------------------------------------------------------

 

nor the Borrower may, except as permitted by Section 7.04, assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (g) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Agent-Related Persons of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)(i)  Minimum Amounts.  

(A)(A)in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000 unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a) or, solely with respect to the Borrower or any
Guarantor, Section 8.01(f) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii)(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Class of Loans or the Class
of Commitment assigned.

(iii)(iii)Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)(A)the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default under Section 8.01(a) or,
solely with respect to the Borrower or any Guarantor, Section 8.01(f), has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is prior to the completion of the primary syndication or the 90th day
after the Closing Date, whichever shall occur first; and

133



--------------------------------------------------------------------------------

 

(B)(B)the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; provided, however, that the consent of the
Administrative Agent shall not be required (x) for any assignment to an
Affiliated Lender or a Person that upon effectiveness of an assignment would be
an Affiliated Lender, except for the separate consent rights of the
Administrative Agent pursuant to clause (h)(iv) of this Section 10.07 or (y) any
assignment made in accordance with Section 10.07(k).

(iv)(iv)Assignment and Assumption.  The parties to each assignment (other than
any assignment consummated in reliance on Section 10.07(k)) shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  All assignments shall be by novation.

(v)(v)No Assignments to Certain Persons.  No such assignment shall be made (A)
to Holdings, the Borrower or any of the Borrower’s Subsidiaries except as
permitted under Section 2.03(a)(iv) or Section 10.07(k), (B) subject to
subsection (h) below, any of the Borrower’s Affiliates or (C) to a natural
person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section (and, in the case of an Affiliated Lender or a
Person that, after giving effect to such assignment, would become an Affiliated
Lender, to the requirements of clause (h) of this Section), from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c)The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall, subject to clause (h) of this Section, be conclusive absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  This Section 10.07(c) and Section 2.09 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

134



--------------------------------------------------------------------------------

 

(d)Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 (other than clause (d) thereof)
that directly affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements of Section 3.01(b) and
(c) or Section 3.01(d), as applicable), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.

(e)Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply and does in fact comply with
Section 3.01 as though it were a Lender.  Each Lender that sells a participation
shall (acting solely for this purpose as a non-fiduciary agent of the Borrower)
maintain a register complying with the requirements of Sections 163(f), 871(h)
and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which is
entered the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  A Lender shall
not be obligated to disclose the Participant Register to any Person except to
the extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.  

(f)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs

135



--------------------------------------------------------------------------------

 

or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 3.01, 3.04 or
3.05), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h)Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to a Person who is or will become, after such
assignment, an Affiliated Lender through (x) Dutch auctions open to all Lenders
in accordance with procedures of the type described in Section 2.03(a)(iv) or
(y) open market purchase on a non-pro rata basis, in each case subject to the
following limitations:

(i)Affiliated Lenders will not receive information provided solely to Lenders by
the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II;

(ii)each Affiliated Lender that (A) purchases any Loans pursuant to this clause
(h) shall represent and warrant to the seller and (B) sells any Loan hereunder
shall represent and warrant to the buyer, in each case, that it does not possess
material non-public information with respect to Holdings and its Subsidiaries or
the securities of any of them that has not been disclosed to the Lenders
generally (other than Lenders who elect not to receive such information);

(iii)(A) the aggregate principal amount of Loans held at any one time by
Affiliated Lenders shall not exceed 2015% of the original principal amount of
all Loans at such time outstanding (but excluding in any event any New Loans)
(such percentage, the “Affiliated Lender Cap”), (B) unless otherwise agreed to
in writing by the Required Lenders, regardless of whether consented to by the
Administrative Agent or otherwise, no assignment which would result in
Affiliated Lenders holding in excess of such Affiliated Lender Cap shall be
effective with respect to such excess amount of the Loans (and such excess
assignment shall be and be deemed null and void); provided that each of the
parties hereto agrees and acknowledges that the Administrative Agent shall not
be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person in connection with any compliance
or non-compliance with this clause (h)(iii) or any purported assignment
exceeding such 2015% limitation or for any assignment being deemed null and void
hereunder and (C) in the event of an acquisition pursuant to the last sentence
of this clause (h) which would result in the Affiliated Lender Cap being
exceeded, the most recent assignment to an Affiliate of the Sponsor involved in
such acquisition shall be unwound and deemed null and void to the extent that
the Affiliated Lender Cap would otherwise be exceeded; and

136



--------------------------------------------------------------------------------

 

(iv)as a condition to each assignment pursuant to this clause (h), (A) the
Administrative Agent shall have been provided a notice in the form of
Exhibit D-2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender, and (without limitation of the provisions of
clause (iii) above) shall be under no obligation to record such assignment in
the Register until three (3) Business Days after receipt of such notice and (B)
the Administrative Agent shall have consented to such assignment (which consent
shall not be withheld unless the Administrative Agent reasonably believes that
such assignment would violate clause (h)(iii) of this Section 10.07).; and

(v)no Affiliated Lender may exercise or participate in the “call right” provided
under the Call Right Agreement.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender.  Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit D-2.

(i)Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to
Section 10.07(j), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or (iii)
directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and:

(A)(A)all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and

(B)(B)all Loans held by Affiliated Lenders shall be deemed to be not outstanding
for all purposes of calculating whether all Lenders have taken any action unless
the action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on other Lenders.

(j)Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Loans held by such
Affiliated Lender in any manner in the Administrative Agent’s sole discretion,
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Loans held by
it as the Administrative Agent directs; provided that such Affiliated Lender
shall be entitled to vote in accordance with its sole discretion (and not in
accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower.

(k)Notwithstanding anything to the contrary in this Agreement, after the Initial
Amendment Effective Time (as defined in Amendment No.1), any Lender may assign
all or a portion of its rights and obligations under this Agreement to the
Borrower, and the Borrower may purchase all or a portion

137



--------------------------------------------------------------------------------

 

of the rights and obligations of any Lender and pay accrued interest in respect
thereof, in each case on a non-pro rata basis, for the purpose of satisfying the
condition set forth in Section 3(b)(viii)(A) of Amendment No. 1; provided that
any Loan purchased by the Borrower in reliance on this Section 10.07(k) shall be
automatically and permanently canceled immediately upon acquisition by the
Borrower.

Confidentiality

.  Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information in accordance with its customary procedures
(as set forth below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be an Additional Lender or (ii) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender) or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than Holdings, the Borrower or any Subsidiary thereof, and which source is
not known by such Agent or Lender to be subject to a confidentiality restriction
in respect thereof in favor of the Borrower or any Affiliate of the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof; it being understood that all information received from Holdings, the
Borrower or any Subsidiary after the date hereof shall be deemed confidential
unless such information is clearly identified at the time of delivery as not
being confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to setoff and apply any and all
deposits (general or special, time or demand, provisional or final, in

138



--------------------------------------------------------------------------------

 

whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Counterparts; Integration; Effectiveness

.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

Electronic Execution of Assignments and Certain Other Documents

.  The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Survival of Representations and Warranties

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

139



--------------------------------------------------------------------------------

 

Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

GOVERNING LAW

.  

(a)THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER
EACH  IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT
OF ANY JUDGMENT.

(c)THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

WAIVER OF RIGHT TO TRIAL BY JURY

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING

140



--------------------------------------------------------------------------------

 

WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Binding Effect

.  This Agreement shall become effective when it shall have been executed by the
Borrower, Holdings and the Administrative Agent and the Administrative Agent
shall have been notified by each Lender that each such Lender has executed it
and thereafter shall be binding upon and inure to the benefit of the Borrower,
Holdings, each Agent and each Lender and their respective successors and
assigns.

Judgment Currency

.  If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from the Borrower in the
Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable Law).

Lender Action

.  Each Lender agrees that it shall not, and hereby waives any right to, take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy or assert any other Cause of Action against any Loan Party under any of
the Loan Documents or the Secured Hedge Agreements (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings or any other
Cause of Action, or otherwise commence any remedial procedures, against
Holdings, the Borrower and/or any of their respective Subsidiaries or parent
companies with respect to any Collateral or any other property of any such Loan
PartyPerson, without the prior written consent of the Administrative Agent
(which shall not be withheld in contravention of Section 9.04), including with
respect to the Specified Liability Management Transactions that are released
pursuant to Section 10.25.  The provisions of this Section 10.19 are for the
sole benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party with respect to the Administrative Agent’s
actions or omissions taken or omitted to be taken pursuant to this Section
10.19.  

Use of Name, Logo, etc.

.  Each Loan Party consents to the publication in the ordinary course by
Administrative Agent or the Arrangers of customary advertising material relating
to the financing transactions contemplated by this Agreement using such Loan
Party’s name, product photographs, logo or trademark.  Such consent shall remain
effective until revoked by such Loan Party in writing to the Administrative
Agent and the Arrangers.

USA PATRIOT Act Notice

.  Each Lender that is subject to the USA PATRIOT Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and

141



--------------------------------------------------------------------------------

 

record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act.  The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

Service of Process

.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and Holdings  acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agents and
the Arrangers are arm’s-length commercial transactions between the Borrower,
Holdings and their respective Affiliates, on the one hand, and the
Administrative Agents and the Arrangers, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agents, the Arrangers and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (B) none of the Agents, the
Arrangers nor any Lender has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Arrangers, the Lender and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings their respective
Affiliates, and none of the Agents, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower, Holdings or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and Holdings hereby waives and releases any claims that it may have
against the Agents, the Arrangers nor any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Amendment and Ratification

.  (a) (a) This Agreement amends and restates in its entirety the Existing
Credit Agreement.

(b)(b)Each Loan Party hereby consents to the amendment and restatement of the
Existing Credit Agreement effected pursuant to the terms of this Agreement and
confirms and agrees that (a) notwithstanding the effectiveness of the amendment
and restatement of the Existing Credit Agreement, the Loan Documents are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, in each case as amended and reaffirmed pursuant to
the terms of this Agreement, and, unless the context otherwise requires, any
reference to the Existing Credit Agreement contained therein shall be deemed to
refer to this Agreement, (b) the Obligations (as defined in the Existing Credit
Agreement) of the Borrower and the other Loan Parties under the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) that remain unpaid and outstanding as of the date of this Agreement
after giving effect to the Transaction shall continue to exist under and be
evidenced by this Agreement and the other Loan Documents and (c) the Collateral
Documents to which such Loan Party is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations.

142



--------------------------------------------------------------------------------

 

SECTION 10.25.Specified Liability Management Transactions.  Notwithstanding
anything to the contrary herein or in any other Loan Document, by accepting the
benefits of this Agreement, each Lender, on behalf of itself and each of its
Related Parties, hereby:

(a)acknowledges and agrees that each Specified Liability Management Transaction
(and any action or intermediate step necessary to consummate any Specified
Liability Management Transaction), whether consummated prior to, on or after the
Amendment No. 1 Effective Date, is permitted under the provisions of this
Agreement and each other Loan Document (and was permitted under the provisions
of this Agreement and each other Loan Document prior to the Amendment No.1
Effective Date);

(b)ratifies each Specified Liability Management Transaction (other than the
Specified Liability Management Transaction Litigation), acknowledges that each
Specified Liability Management Transaction was permitted under the terms of this
Agreement prior to the Amendment No.1 Effective Date and waives any breach or
alleged breach of any provision of this Agreement or any other Loan Document
and/or any Default or Event of Default that arose or is alleged to have arisen
as a result of any Specified Liability Management Transaction, including,
without limitation, any Default or Event of Default alleged in the Answer and
Counterclaim, any Default or Event of Default that could have been alleged in
the Answer and Counterclaim, any Default or Event of Default resulting or
alleged to have resulted from any failure to deliver any notice of any Default
or Event of Default under this Agreement or any other document, any Default or
Event of Default resulting from or alleged to have resulted from the purported
untruth of any representation, warranty, certification or statement of fact made
in any document delivered on or after December 5, 2016 and prior to the date
hereof, any “cross default” and/or any failure to make any payment owing under
Section 10.04 or Section 10.05 of this Agreement on or prior to the date hereof;

(c)directs the Administrative Agent to withdraw and dismiss, with prejudice, any
claim, obligation, suit, judgment, damage, demand, debt, right, cause of action,
loss and/or liability, including any derivative claim (collectively, “Causes of
Action”), alleged (or that could have been alleged with respect to the Specified
Liability Management Transactions) in the Answer and Counterclaim; and

(d)forever releases and discharges Holdings, the Borrower, their respective
Subsidiaries and each of their respective Related Parties from, and waives and
agrees that it will not directly or indirectly, on behalf of itself or any other
Person, support, any Cause of Action asserted or assertable against Holdings,
the Borrower and/or any Subsidiary of any of them and/or any of their respective
Related Parties, whether liquidated or unliquidated, fixed or contingent,
disputed or undisputed, suspected or unsuspected, choate or inchoate, matured or
unmatured, known or unknown, foreseen or unforeseen, existing on the Amendment
No. 1 Effective Date or arising thereafter, in contract or tort, in law or in
equity or pursuant to any other theory that such Person would have been legally
entitled to assert solely based on or otherwise relating to, or in any manner
arising from, in whole or in part, any Specified Liability Management
Transaction (but not any other matter), including, without limitation, any
claim, counterclaim or Cause of Action alleged and/or asserted by WSFS, or that
could have been alleged and/or asserted by WSFS, in the Answer and Counterclaim.

It is understood and agreed for the avoidance of doubt that nothing in this
Section 10.25 or anything else in this Agreement (or Amendment No. 1) shall be
deemed to constitute an admission on the part of Holdings, the Borrower, any of
their respective subsidiaries or any other Person that any Specified Liability
Management Transaction occurring prior to the Amendment No.1 Effective Date gave
rise to any Default or Event of Default under, or any other breach of, this
Agreement or any other Loan Document.

SECTION 10.26.Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding of the parties hereto, each
such party acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

143



--------------------------------------------------------------------------------

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

 

144



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

J. CREW GROUP, INC., as the Borrower

 

By:
Name:
Title:

CHINOS INTERMEDIATE HOLDINGS B, INC., as Holdings

By:
Name:
Title:  

 

1



--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

By:
Name:
Title:

 

 



--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

By:
Name:
Title:

 

 



--------------------------------------------------------------------------------

 

 

[_______], as a Lender

By:
Name:
Title

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Summary report:

Litéra® Change-Pro TDC 7.5.0.185 Document comparison done on 7/13/2017 5:20:33
PM

Style name: Default Style

Intelligent Table Comparison: Active

Original filename: Active_41319609_13_J.Crew A&R TLB Credit Agreement (Execution
Version).DOC

Modified DMS: iw://WEILDMS/WEIL/96171054/6

Changes:

Add

614

Delete

615

Move From

13

Move To

13

Table Insert

3

Table Delete

1

Table moves to

0

Table moves from

0

Embedded Graphics (Visio, ChemDraw, Images etc.)

0

Embedded Excel

0

Format changes

0

Total Changes:

1259

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

ANNEX A-2

FORM OF COMPLIANCE CERTIFICATE

[See attached]

 

 

 

 



--------------------------------------------------------------------------------

 

FORM OF COMPLIANCE CERTIFICATE

[Insert date]

Reference is made to the Amended and Restated Credit Agreement, dated as of
March 5, 2014 (as amended, extended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among J. Crew
Group, Inc., a Delaware corporation (the “Borrower”), Chinos Intermediate
Holdings B, Inc., a Delaware corporation, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and Collateral Agent
(capitalized terms used herein have the meanings attributed thereto in the
Credit Agreement unless otherwise defined herein). Pursuant to Section 6.02(a)
of the Credit Agreement, the undersigned, solely in his/her capacity as the
chief financial officer of the Borrower, certifies as follows:

1.[Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended [●], 201[●], and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, together with related notes thereto and management’s
discussion and analysis describing results of operations, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of KPMG LLP, which report and opinion has been prepared
in accordance with generally accepted auditing standards and is not subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit (except as may be required as a result
of (x) the impending maturity of any ABL Facility or (y) any prospective “Event
of Default” under, and as defined in, the ABL Credit Agreement with respect to
any financial covenant thereunder). [Also attached hereto as Exhibit A are the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.]2 3

2.[Attached hereto as Exhibit A is a condensed consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the fiscal quarter ended [●], and
the related (i) condensed consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and (ii)
condensed consolidated statements of cash flows for the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail
(collectively, the “Financial Statements”), together with management’s
discussion and analysis describing results of operations. Such Financial
Statements fairly present in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end adjustments and the
absence of footnotes. Also attached hereto as Exhibit A are the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.]4

3.[Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 6.01(c) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of

 

2 

Only include if applicable.

3 

To be included if accompanying annual financial statements only.

4 

To be included if accompanying quarterly financial statements only.

 



--------------------------------------------------------------------------------

preparation of such Projections. Actual results may vary from such Projections
and such variations may be material.]5

4.[To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred and is continuing.]
[If unable to provide the foregoing certification, attach an Annex A specifying
the details of the Default that has occurred and is continuing and any action
taken or proposed to be taken with respect thereto.]

5.[Attached hereto as Schedule 1 is a calculation of the Senior Secured Net
Leverage Ratio as of the end of the most recent Test Period, which calculation
is true and accurate on and as of the date of this Certificate.]6

6.[Attached hereto as Schedule 2 are reasonably detailed calculations setting
forth Excess Cash Flow for the most recently ended fiscal year, which
calculations are true and accurate on and as of the date of this Certificate.]7

7.[Attached hereto as Schedule 3 are reasonably detailed calculations, which
calculations are true and accurate on and as of the date of this Certificate, of
the Net Cash Proceeds received during the fiscal year ended [●] by or on behalf
of Holdings or any of its Restricted Subsidiaries  in respect of any Disposition
subject to prepayment pursuant to Section 2.03(b)(ii)(A) of the Credit Agreement
and the portion of such Net Cash Proceeds that has been invested or are intended
to be reinvested in accordance with Section 2.03(b)(ii)(B) of the Credit
Agreement.]8

8.[Attached hereto as Schedule 4 is a calculation of the Financial Covenant
Total Leverage Ratio as of the end of the most recent Test Period, which
calculation is true and accurate on and as of the date of this Certificate.]9

9.[Attached hereto is the information required to be delivered pursuant to
Section 6.02(d) of the Credit Agreement.]10 11

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

5 

To be included only in annual compliance certificate (beginning with the fiscal
year ending February 1, 2014).

6 

To be included only in annual compliance certificate beginning with the annual
compliance certificate for the fiscal year ending January 31, 2015.

7 

To be included only in annual compliance certificate beginning with the annual
compliance certificate for the fiscal year ending January 31, 2015.

8 

To be included in annual compliance certificates beginning with the fiscal year
ending January 31, 2015.

9 

To be included only in compliance certificates beginning with fiscal quarter
ending November 2, 2019.

10 

Items 4-8 may be disclosed in a separate certificate no later than five (5)
business days after delivery of the financial statements pursuant to Section
6.02(a) of the Credit Agreement.

11 

To be included in the annual compliance certificates beginning with the fiscal
year ending January 31, 2015.





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a chief
financial officer of J. Crew Group, Inc., has executed this certificate for and
on behalf of J. Crew Group, Inc., and has caused this certificate to be
delivered as of the date first set forth above.

J. CREW GROUP, INC.

By:
Name:
Title:  Chief Financial Officer

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 1
TO COMPLIANCE CERTIFICATE

(A)Senior Secured Net Leverage Ratio: Consolidated Senior Secured Net Debt to
Consolidated EBITDA

 

(1)Consolidated Senior Secured Net Debt as of [●], 20[●]:

 

(a)Consolidated Net Debt:

 

(i)Consolidated Total Debt

 

(A)At any date of determination, the aggregate principal amount of Indebtedness
of the Borrower and the Restricted Subsidiaries outstanding on such date,
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with the Original Transaction, any Permitted
Acquisition or any other Investment permitted hereunder), consisting of:

 

(1)Indebtedness for borrowed money

$_____________

(2)unreimbursed obligations in respect of drawn letters of credit

$_____________

(3)obligations in respect of Capitalized Leases

$_____________

(4)debt obligations evidenced by promissory notes or similar instruments

$_____________

provided that Consolidated Total Debt shall not include (a) Indebtedness in
respect of (i) any Qualified Securitization Financing, (ii) any letter of
credit, except to the extent of unreimbursed obligations in respect of drawn
letters of credit (provided that any unreimbursed amount under commercial
letters of credit shall not be counted as Consolidated Total Debt until three
(3) Business Days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement shall be
counted)) and (iii) obligations under Swap Contracts or (b) IPCO Intercompany
Debt.

 

Consolidated Total Debt (sum of items (A)(1)(a)(i)(A)(1) through (4))

$_____________

(ii)minus the lesser of (x) an aggregate amount of cash and Cash Equivalents (in
each case, free and clear of all Liens, other than nonconsensual Liens permitted
by Section7.01 of the Credit Agreement and Liens permitted by Sections 7.01(a),
(l), (m), (s), (t)(i), (t)(ii), (u), (y) and (cc) of the Credit Agreement)
included in the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date, excluding cash and Cash Equivalents which are
listed as “Restricted” on such balance sheet (“Unrestricted Cash”) and (y)
$50,000,000

 

Consolidated Net Debt (Consolidated Total Debt minus the lesser of (x)
Unrestricted Cash and (y) $50,000,000)

$_____________

Consolidated Senior Secured Net Debt (Consolidated Net Debt minus Consolidated
Net Debt that is not secured by a Lien on any asset or property of any Loan
Party or any Restricted Subsidiary)


$_____________

(2)Consolidated EBITDA:

 

(a)Consolidated Net Income:

 

(i)the net income (loss) of the Borrower and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP and before any reduction in respect of preferred stock dividends,
excluding, without duplication:

 

(A)any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses, and Transaction
Expenses, relocation costs, integration costs, facility consolidation and
closing costs (other than with respect to Stores), severance costs and expenses
and one-time compensation charges



$_____________

(B)the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP


$_____________

(C)effects of adjustments (including the effects of such adjustments pushed down
to the Borrower and the Restricted Subsidiaries) in such Person's consolidated
financial statements pursuant to GAAP (including in the inventory, property and
equipment, software, goodwill, intangible assets, in-process research and
development, deferred revenue and debt line items thereof) resulting from the
application of  recapitalization accounting or purchase accounting, as the case
may be, in relation to the Original Transaction or any consummated acquisition
or the amortization or write-off of any amounts thereof, net of taxes






$_____________

(D)any net after-tax gains or losses on disposal of disposed or discontinued
operations

$_____________

(E)any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person other than in the ordinary course of
business, as determined in good faith by the Borrower



$_____________

 



--------------------------------------------------------------------------------

(A)Senior Secured Net Leverage Ratio: Consolidated Senior Secured Net Debt to
Consolidated EBITDA

 

(F)the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted

Subsidiary, or that is accounted for by the equity method of accounting,
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to the referent Person or a
Restricted Subsidiary thereof in respect of such period





$_____________

(G)[reserved]

$_____________

(H)(i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Swap Contracts and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including the net loss or gain (A) resulting from Swap Contracts
for currency exchange risk and (B) resulting from intercompany Indebtedness) and
all other foreign currency translation gains or losses to the extent such gain
or losses are non-cash items, and (iii) any net after-tax income (loss) for such
period attributable to the early extinguishment or conversion of (A)
Indebtedness, (B) obligations under any Swap Contracts or (C) other derivative
instruments








$_____________

(I)any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP



$_____________

(J)any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under the Credit Agreement, to the extent actually reimbursed, or, so
long   as the Borrower has made a determination that a reasonable basis exists
for indemnification or reimbursement and only to the extent that such amount is
in fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days)






$_____________

(K)to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption




$_____________

(L)any non-cash (for such period and all other periods) compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs shall be excluded, and any cash charges associated
with the rollover, acceleration or payout of Equity Interests by, or to,
management of the Borrower or any of its Restricted Subsidiaries in connection
with the Original Transaction




$_____________

Consolidated Net Income (item (A)(2)(a)(i) minus the sum of items
(A)(2)(a)(i)(A) through (L))

 

(b)increased by (without duplication):

 

(i)provision for taxes based on income or profits or capital, plus franchise or
similar taxes and foreign withholding taxes, of such Person for such period
deducted in computing Consolidated Net Income


$_____________

(ii)(A) total interest expense of such Person for such period (including, to the
extent deducted in the calculation of Consolidated Net Income, interest expense
payable in respect of any IPCO Intercompany Debt) and (B) bank fees and costs of
surety bonds, in each case under this clause (B), in connection with financing
activities and, in each case under clauses (A) and (B), to the extent the same
was deducted in computing Consolidated Net Income



$_____________

(iii)Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income


$_____________

(iv)any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred under the Credit Agreement
including a refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, including such fees,
expenses or charges related to the Original Transaction or the Transaction, in
each case, deducted in computing Consolidated Net Income




$_____________

(v)the amount of any restructuring charge or reserve deducted in such period in
computing Consolidated Net Income, including any one-time costs incurred in
connection with (A) Permitted Acquisitions or (B) the closing of any Stores or
distribution centers



$_____________





--------------------------------------------------------------------------------

(A)Senior Secured Net Leverage Ratio: Consolidated Senior Secured Net Debt to
Consolidated EBITDA

 

(vi)the amount of costs relating to pre-opening and opening costs for Stores,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, consolidation and closing costs for
Stores and costs incurred in connection with non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs), and
new systems design and implementation costs and project start-up costs ;
provided that the aggregate amount added to Consolidated EBITDA pursuant to this
clause (vi), together with (A) any amounts added to Consolidated EBITDA pursuant
to clause (x) below and (B) any amounts added to

Consolidated EBITDA pursuant to Section 1.08(c), shall not exceed (1)
$30,000,000 in any Test Period occurring prior to, or ending on or about
February 1, 2020 and (II) $15,000,000 in any Test Period thereafter,






$_____________

(vii)any other non-cash charges including any write offs or write downs reducing
such Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (1) the Borrower may determine not to add back such non-cash charge in
the current period and (2) to the extent the Borrower does decide to add back
such non-cash charge, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period)





$_____________

(viii)the amount of any minority interest expense deducted in calculating
Consolidated Net Income

$_____________

(ix)the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period under the Sponsor Management Agreement or otherwise to
the Sponsors to the extent permitted under Section 7.08 of the Credit Agreement
and deducted in such period in computing Consolidated Net Income



$_____________

(x)(x)the amount of net cost savings and synergies (other than any of the
foregoing related to Specified Transactions) projected by the Borrower in good
faith to result from actions taken or expected to be taken no later than twelve
(12) months after the end of such period (calculated on a pro forma basis as
though such cost savings and synergies had been realized on the first day of the
period for which Consolidated EBITDA is being determined), net of the amount of
actual benefits realized during such period from such actions; provided that (A)
such cost savings and synergies are reasonably identifiable and factually
supportable, and (B) the aggregate amount added to Consolidated EBITDA pursuant
to this clause (x), together with (1) any amounts added to Consolidated EBITDA
pursuant to clause (vi) above, and (2) any amounts added to Consolidated EBITDA
pursuant to Section 1.08(c)), shall not exceed (I) $30,000,000 in any Test
Period occurring prior to, or ending on or about February 1, 2020 and (II)
$15,000,000 in any Test Period thereafter;








$_____________

(xi)the amount of loss on sale of receivables, Securitization Assets and related
assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing


$_____________

(xii)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to item (A)(2)(c) below for any
previous period and not added back



$_____________

(xiii)any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests), in each case, solely to the extent that such
cash proceeds are excluded from the calculation of the Available Amount





$_____________

(xiv)any net loss from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period


$_____________

(xv)the amount of any license fee paid or accrued in accordance with the IPCO
Trademark License Agreement for such period

$_____________

(c)decreased by (without duplication):

 

(i)any non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any gains that represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period (other than such
cash charges that have been added back to Consolidated Net Income in calculating
Consolidated EBITDA in accordance with the calculation set forth in this
Schedule 1)




$_____________

(ii)any non-cash gains with respect to cash actually received in a prior period
unless such cash did not increase Consolidated EBITDA in such prior period


$_____________

(iii)any net income from disposed or discontinued operations or from operations
expected to be disposed of or discontinued within twelve months after the end of
such period


$_____________

Consolidated EBITDA (Consolidated Net Income plus the sum of items (A)(2)(b)(i)
through (xiii) minus the sum of items (A)(2)(c)(i) and (ii))


$_____________

Consolidated Senior Secured Net Debt to Consolidated EBITDA

__:1.00

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

SCHEDULE 2
TO COMPLIANCE CERTIFICATE

(B)Excess Cash Flow Calculation

 

(a)the sum, without duplication, of:

 

(i)Consolidated Net Income of the Borrower for such period (the amount set forth
at the end of item (A)(2)(a) in Schedule 1 to this Compliance Certificate)


$_____________

(ii)an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period



$_____________

(iii)decreases in Consolidated Working Capital for such period (other than (A)
any such decreases arising from acquisitions or Dispositions by the Borrower and
the Restricted Subsidiaries completed during such period or the application of
purchase accounting and (B) for any determination of Excess Cash Flow during any
period in which an ABL Block shall exist)



$_____________

(iv)an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income


$_____________

(v)the amount deducted as tax expense in determining Consolidated Net Income to
the extent in excess of cash taxes paid in such period


$_____________

(vi)(i)cash receipts in respect of Swap Contracts during such fiscal year to the
extent not otherwise included in such Consolidated Net Income


$_____________

(b)over, the sum, without duplication of:

 

(i)an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in item (B)(a)(ii)
above) and cash charges excluded by virtue of clauses (a)(i)(A) through
(a)(i)(L) of the definition of Consolidated Net Income




$_____________

(ii)without duplication of amounts deducted pursuant to item (B)(b)(xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
financed with (A) internally generated funds or (B) the proceeds of extensions
of credit under the ABL Facilities or any other revolving credit facility, in
each case, of the Borrower or the Restricted Subsidiaries



$_____________

(iii)the aggregate amount of all principal payments or repurchases of
Indebtedness of the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) the amount
of any mandatory prepayment of Loans pursuant to Section 2.03(b)(ii) of the
Credit Agreement to the extent required due to a Disposition that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase and (C) the amount of any voluntary prepayments or repurchases of Loans
made pursuant to Section 2.03(a)(iv) of the Credit Agreement (in an amount equal
to the discounted amount actually paid in respect of the principal amount of
such Loans) and/or pursuant to Section 10.07(k) on the Amendment No.1 Effective
Date, but excluding (X) all other prepayments of Loans (other than voluntary
prepayments made pursuant to Section 2.03(a)(iv) of the Credit Agreement),
(Y) all prepayments in respect of any revolving credit facility, except to the
extent there is an equivalent permanent reduction in commitments thereunder and
(Z) payments of any subordinated indebtedness except to the extent permitted to
be paid pursuant to Section 7.12(a) of the Credit Agreement) made during such
period, in each case except to the extent financed with the proceeds of other
Indebtedness of the Borrower or the Restricted Subsidiaries











$_____________

(iv)an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income and the net cash loss on Dispositions
to the extent otherwise added to arrive at Consolidated Net Income



$_____________

(v)increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting)



$_____________

(vi)cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income


$_____________

 



--------------------------------------------------------------------------------

(B)Excess Cash Flow Calculation

 

(vii)without duplication of amounts deducted pursuant to items (B)(b)(viii) and
(xi) below in prior fiscal years, the amount of Investments made pursuant to
Sections 7.02(b)(iii), (m) (but excluding such loans and advances in respect of
Sections 7.06(g)(i), (g)(iv) (to the extent the amount of such Investment would
not have been deducted pursuant to this item (B)(b)(vii) if made by the Borrower
or a Restricted Subsidiary) and (k)) and (n)

of the Credit Agreement and acquisitions made during such period to the extent
that such Investments and acquisitions were financed with internally generated
cash flow of the Borrower and the Restricted Subsidiaries






$_____________

(viii)the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f), (g), (h) and (i) of the Credit Agreement in each case to the
extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and the Restricted Subsidiaries



$_____________

(ix)the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries from internally generated cash flow of the Borrower and
the Restricted Subsidiaries during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period or are not deducted in calculating Consolidated Net Income



$_____________

(x)the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by Holdings, the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent such payments are not expensed during such period or are not deducted
in calculating Consolidated Net Income and such payments reduced Excess Cash
Flow pursuant to item (B)(b)(iii) above or reduced the mandatory prepayment
required by Section 2.03(b)(i) of the Credit Agreement





$_____________

(xi)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters








$_____________

(xii)the amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period



$_____________

(xiii)cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income.


$_____________

Excess Cash Flow (the sum of items (B)(a)(i) through (vi) minus the sum of items
(B)(b)(i) through (xiii))

$_____________

 

 

 

 





--------------------------------------------------------------------------------

 

SCHEDULE 3
TO COMPLIANCE CERTIFICATE

 

(C)Net Cash Proceeds

 

(i)the sum of:

 

(A)cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
of the Restricted Subsidiaries)




$_____________

(ii)over the sum of:

 

(A)the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and required to be repaid in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents, the ABL
Facilities Documentation and the Credit Agreement Refinancing  Indebtedness)



$_____________

(B)the out-of-pocket fees and expenses (including attorneys' fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually
incurred by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event



$_____________

(C)taxes or distributions made pursuant to Section 7.06(g)(i) or (g)(iii) of the
Credit Agreement paid or reasonably estimated to be payable in connection
therewith (including taxes imposed on the distribution or repatriation of any
such Net Cash Proceeds)



$_____________

(D)in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro-rata portion of the Net Cash Proceeds thereof
(calculated without regard to this item (C)(ii)(D)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof



$_____________

(E)any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that "Net Cash Proceeds" shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this item
(C)(ii)(E)






$_____________

Net Cash Proceeds (item (C)(i)(A) minus the sum of items (C)(ii)(A) through (E))

$_____________12

Portion of Net Cash Proceeds that has been invested or is intended to be
reinvested in accordance with Section 2.03(b)(ii)(B) of the Credit Agreement


$_____________

 




 

12 

No net cash proceeds calculated in accordance with the above realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $10,000,000. No such net
cash proceeds shall constitute Net Cash Proceeds in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$30,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds).

 



--------------------------------------------------------------------------------

SCHEDULE 4
TO COMPLIANCE CERTIFICATE

(A)Financial Covenant Total Leverage Ratio: Consolidated Financial Covenant Debt
to Consolidated EBITDA

 

(1)Consolidated Financial Covenant Debt as of [●], 20[●]:

 

(a)Consolidated Total Debt (the amount set forth at the end of item
(A)(1)(a)(i)(A) in Schedule 1 to this Compliance Certificate)

 

(b)plus the aggregate outstanding principal amount of Indebtedness of J. Crew
Brand and its subsidiaries owing under the IPCO Notes Indenture

$_____________

Consolidated Financial Covenant Debt


$_____________

(2)Consolidated EBITDA of the Borrower for such period (the amount set forth at
the end of item (A)(2) in Schedule 1 to this Compliance Certificate)

 

Consolidated Financial Covenant Debt to Consolidated EBITDA

__:1.00

 

 

 








--------------------------------------------------------------------------------

ANNEX A-3

FORM OF IPCO INTERCOMPANY NOTE

[See attached]

 





--------------------------------------------------------------------------------

 

[FORM OF]

IPCO INTERCOMPANY NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, J. CREW GROUP, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the applicable lender listed on the
signature page hereto (in such capacity, the “Lender”), in lawful money of the
United States of America, in immediately available funds, at such location as
the relevant Lender may designate, the principal sum of each IPCO Intercompany
Loan (as defined below), including any interest paid in kind pursuant to Section
2 below, in each case on [●] [●], 20[●]13 (the “Termination Date”) and subject
to the terms set forth below.

1.Defined Terms.

(a)“IPCO Intercompany Loan” means any loan made by any Lender to the Borrower
the indebtedness arising out of which is permitted by Section 7.03(u) of the
Term Loan Agreement (as defined below) as in effect on the date hereof.

(b)“Term Loan Agreement” means that certain Amended and Restated Credit
Agreement, dated as of March 5, 2014, by and among, inter alios, Chinos
Intermediate Holdings B, Inc., a Delaware corporation (“Holdings”), the
Borrower, the lenders from time to time party thereto (the “Term Loan Lenders”)
and Wilmington Savings Fund Society, FSB, as administrative agent (as successor
in such capacity to Bank of America, N.A.), the “Term Loan Agent”), as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

(c)“Subordinated Debt” means, for purposes of Section 4 below, any IPCO
Intercompany Loan, including all Indebtednes under this Note.

2.Interest.  From the date hereof until (but not including) the Termination
Date, interest shall accrue on the outstanding principal amount of each IPCO
Intercompany Loan made under this note (this “Note”) for each day on which such
IPCO Intercompany Loan remains outstanding at a rate per annum equal to [●]14%
(the “Interest Rate”).  Interest payable pursuant hereto shall be (a) payable
solely in kind by capitalizing and adding the amount of any interest payment to
the outstanding principal balance of the relevant IPCO Intercompany Loan and (b)
calculated annually as of and payable on the last day of the fourth fiscal
quarter of the Borrower on the basis of a 365/366-day year for the actual number
of days elapsed.  Upon the occurrence and during the continuance of an Event of
Default, the unpaid principal amount of any outstanding IPCO Intercompany Loan
and, to the extent permitted by applicable law, any interest payment or other
amount owed hereunder, shall thereafter bear interest (including post-petition
interest in any proceeding under any applicable bankruptcy law whether or not
allowed in such a proceeding, “Default Interest”) payable on demand at a rate
that is two percent per annum in excess of the Interest Rate otherwise
applicable thereto pursuant to the first sentence of this Section 1 (the
“Default Rate”); it being understood and agreed that any Default Interest shall
be payable solely in kind in the manner described in Section 2(a)
above.  Notwithstanding any provision herein to the contrary, no interest shall
accrue under this Note at a rate in excess of the highest applicable rate

 

13 

To be no earlier than September 5, 2021

14 

Rate to be set to comply with Code Section 482 requirements.





--------------------------------------------------------------------------------

 

permitted by law, and the payment of any interest (including any charge or fee
held by a court to be interest) in excess of such rate shall be refunded to the
Borrower or shall constitute a payment of and be applied to principal owing
hereunder.

3.Prepayment.  Subject to Section 4 below and the terms of the Term Loan
Agreement, any IPCO Intercompany Loan may be prepaid at the option of the
Borrower at any time, from time to time, in whole or in part, together with
accrued but unpaid interest, without premium or penalty, upon giving notice to
the Lender specifying the date and amount of the relevant prepayment and the
IPCO Intercompany Loan to be prepaid.

4.Subordination.Capitalized terms used in this Section 4 but not otherwise
defined herein shall have the meanings assigned to such terms in the Term Loan
Agreement.

(a)Generally.

(i)Each Lender and the Borrower agree that the Subordinated Debt is and shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to the prior payment in full in cash of all Obligations
of the Borrower now or hereafter existing under the Term Loan Agreement and the
other Loan Documents (the “Senior Obligations”), such that the Term Loan Lenders
shall be entitled to be paid Senior Obligations in full in cash before any
Lender is entitled to receive any payment or other distribution on account of
the Subordinated Debt.

(ii)For the purposes of this Note, the Term Loan Obligations shall not be deemed
to have been paid in full until the earlier of: (i) the payment in full in cash
of the Senior Obligations and all other amounts (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Hedge Agreements and Cash Management
Obligations as to which arrangements satisfactory to the applicable Hedge Bank
or Cash Management Bank shall have been made) payable under the Term Loan
Agreement and the other Loan Documents and (ii) the Maturity Date.

(iii)No payments or distribution of any kind or character shall be made by or on
behalf of the Borrower for or on account of any Subordinated Debt, and no Lender
shall take or receive from the Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment of all or any of
the Subordinated Debt until the Senior Obligations shall have been paid in full
in cash; provided that interest on the IPCO Intercompany Loans may be
capitalized and added to the principal amount of the IPCO Intercompany Loans
pursuant to Section 2 above

(b)Insolvency Proceedings.  

(i)In the event of any dissolution, winding up, liquidation, arrangement,
reorganization, adjustment, protection, relief or composition of the Borrower or
its debts, whether voluntary or involuntary, in any bankruptcy, insolvency,
arrangement, reorganization, receivership, relief or other similar case or
proceeding under any Debtor Relief Law or upon an assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of the Borrower
or otherwise, the holders of Senior Obligations shall be entitled to receive

 





--------------------------------------------------------------------------------

 

payment in full in cash of the Senior Obligations before any Lender is entitled
to receive any payment of all or any of the Subordinated Debt, and any payment
or distribution of any kind that otherwise would be payable or deliverable upon
or with respect to the Subordinated Debt in any such case, proceeding,
assignment, marshalling or otherwise (including any payment that may be payable
by reason of any other indebtedness of the Borrower being subordinated to
payment of the Subordinated Debt) shall be paid or delivered directly to the
Term Loan Agent for the account of the holders of Senior Indebtedness for
application (in the case of cash) to, or as collateral (in the case of non-cash
property or securities) for, the payment or prepayment of the Senior Obligations
until the the Senior Obligations shall have been paid in full in cash.

(c)In Furtherance of Subordination.  Each Lender agrees as follows:

(i)If any proceeding referred to in Section 3(b)(i) above is commenced by or
against the Borrower:

(1)the Term Loan Agent is hereby irrevocably authorized and empowered (in its
own name or in the name of each Term Loan Lender, or otherwise), but shall have
no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 3(b)(i) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the Subordinated Debt or enforcing any security interest or
other lien securing payment of the Subordinated Debt) as it may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Term Loan Agent or the Term Loan Lenders hereunder; and

(2)each Lender shall duly and promptly take such action as the relevant Agent
may reasonably request (A) to collect the Subordinated Debt for the account of
the Lenders and to file appropriate claims or proofs or claim in respect of the
Subordinated Debt, (B) to execute and deliver to the Term Loan Agent such powers
of attorney, assignments, or other instruments as the Agent may request in order
to enable the Term Loan Agent to enforce any and all claims with respect to, and
any security interests and other liens securing payment of, the Subordinated
Debt, and (C) to collect and receive any and all payments or distributions which
may be payable or deliverable upon or with respect to the Subordinated Debt.

(ii)All payments or distributions upon or with respect to the Subordinated Debt
which are received by any Lender contrary to the provisions of this Note shall
be received in trust for the benefit of the lenders under the Term Loan
Agreement, shall be segregated from other funds and property held by such Lender
and shall be forthwith paid over to the Term Loan Agent for the account of the
Term Loan Lenders in the same form as so received (with any necessary
indorsement) to be applied (in the case of cash) to, or held as collateral (in
the case of non-cash property or securities) for, the payment or prepayment of
the Senior Obligations in accordance with the terms of the Term Loan Agreement.

 





--------------------------------------------------------------------------------

 

5.Events of Default.  (a)The occurrence of any one or more of the following
events shall constitute an Event of Default (an “Event of Default”) under this
Note:  (i) the failure to pay principal of or interest on this Note when due;
(ii) the commencement of a proceeding against the Borrower for dissolution or
liquidation, or the voluntary or involuntary termination or dissolution of the
Borrower; (iii) insolvency of, the appointment of a custodian, trustee,
liquidator or receiver for any of the property of, an assignment for the benefit
of creditors by, or the filing of a petition under any bankruptcy, insolvency or
debtor’s relief law, or for any readjustment of indebtedness, composition or
extension by or against the Borrower; or (iv) any failure by the Borrower to
perform, or comply with, any material term or condition contained in this Note,
and any breach or default under this Note.  Subject to Section 4 above, the
Borrower agrees that upon an Event of Default under this Note, the unpaid
principal balance of and accrued but unpaid interest on this Note shall
immediately become due and payable after written notice by the Lender to the
Borrower; provided, however, that upon the occurrence of an Event of Default
described in clauses (ii) and (iii) above the unpaid balance and accrued but
unpaid interest shall become due and payable without notice or demand.

6.Bankruptcy. The provisions of this Note are intended to be and shall be
enforceable as a subordination agreement within the meaning of Section 510 of
the Bankruptcy Code.

7.No Waiver.  No failure or delay on the part of the Lender in exercising any
right, power or privilege hereunder, and no course of dealing between the
Borrower and the Lender shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which the Lender would otherwise
have.  No waiver shall be effective except by written agreement of the Borrower
and the Lender.

8.Presentment and Demand.  DEMAND, PRESENTMENT, PROTEST AND NOTICE OF NON
PAYMENT AND PROTEST ARE HEREBY WAIVED BY THE BORROWER AND ANY ENDORSER OF THIS
NOTE

9.Amendment.  This Note may not be amended except by an agreement in writing
signed by the Borrower and each Lender.

10.Severability.  If any term, provision, covenant or restriction of this Note
is held by a court of competent jurisdiction or other tribunal to be invalid,
void, unenforceable or against its regulatory policy, the remainder of the
terms, provisions, covenants and restrictions of this Note shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

11.Governing Law.  This Note shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York, without regard to
principles of conflicts of laws thereof.

12.Counterparts; Binding Effect; Successors and Assigns.  This Note may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  This Note and every part
hereof shall be binding upon the undersigned and their respective successors and
assigns, and shall inure to the benefit of and be enforceable by the Lender and
any of its successors and assigns. Notwithstanding the foregoing, no Lender
shall sell, assign, pledge,

 





--------------------------------------------------------------------------------

 

dispose of or otherwise transfer all or any portion of the Subordinated Debt
(other than any pledge of any Subordinated Debt (including this Note) to secure
the obligations of any Lender under or in connection with any IPCO Notes
Indenture) (i) without giving prior written notice of such action to the Term
Loan Agent and (ii) unless, prior to the consummation of any such action, the
transferee thereof shall execute and deliver to the Term Loan Agent written
confirmation that it is subject to the terms herein and shall have the same
rights, benefits and obligations as a Lender under this Note.

13.Notices.  Any notice, request or other communication required to be given
hereunder, shall be effective when delivered personally, by fax (which is
confirmed) or by overnight courier, addressed to the respective party as
follows:

If to any Lender:

 

If to the Borrower:

c/o J. Crew Brand, LLC

J. Crew Group, Inc.

770 Broadway

770 Broadway

New York, NY  10003

New York, NY  10003

Attention:  Chief Accounting Officer

Attention:  Chief Accounting Officer

 

14.VENUE; CHOICE OF LAW.  THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER
OR THE LENDER ARISING OUT OF OR RELATING HERETO SHALL BE BROUGHT IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, THE BORROWER FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE
OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS PROVIDED
NEXT TO ITS NAME IN SECTION 12; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE BORROWER IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE LENDER RETAINS THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION TO THE
EXTENT THAT THE COURTS SPECIFIED ABOVE DO NOT HAVE SUBJECT MATTER JURISDICTION.

15.WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS NOTE OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL

 





--------------------------------------------------------------------------------

 

DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS NOTE, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 13 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE ADVANCE MADE HEREUNDER.  IN THE EVENT OF LITIGATION,
THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Signature Pages Follow]

 

 

 





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and each Lender have caused this Note to be
duly executed as of the date first written above.

 

J. CREW GROUP, INC., as Borrower


By:  
Name:
Title:


J. CREW BRAND INTERMEDIATE, LLC
J. CREW BRAND, LLC
J. CREW BRAND CORP.
J. CREW DOMESTIC BRAND, LLC
J. CREW INTERNATIONAL BRAND, LLC


By:
Name:
Title:








--------------------------------------------------------------------------------

 

ANNEX A-4

FORM OF IPCO TRADEMARK LICENSE AGREEMENT

[See attached]

 

 





--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

AMENDED AND RESTATED INTELLECTUAL PROPERTY LICENSE AGREEMENT

This Amended and Restated Intellectual Property License Agreement (“Agreement”)
is entered into as of July 13, 2017 (the “Effective Date”), by and among J. Crew
Domestic Brand, LLC, a Delaware limited liability company (“Licensor”), on the
one hand, and J. Crew International, Inc., a Delaware corporation (“Licensee”)
and, in its capacity as the payor pursuant to Sections 2.2, 3.2, 4, 5.1, 5.5,
6.2, 8.1, 12.1, 12.2, and 12.5 of this Agreement, J. Crew Operating Corp., a
Delaware corporation (“Payor”), on the other hand.  Licensor and Licensee are
collectively referred to throughout this Agreement as the “Parties.”

RECITALS

A.  The Parties and Payor are members of a group of affiliated companies engaged
in the design, development, manufacture, marketing, distribution, and sale of
Products (as defined below) and the operation of the Business (as defined
below).

B.On December 5, 2016, Licensee, a wholly-owned subsidiary of Payor, assigned an
undivided 72.04% ownership interest in and to the Licensed Marks (as defined
below), along with the associated goodwill, to Licensor via the following
sequence of drop-down assignments: (i) Licensee to J. Crew International Cayman
Limited; (ii) J. Crew International Cayman Limited to J. Crew Brand Holdings,
LLC; (iii) J. Crew Brand Holdings, LLC to J. Crew Brand Intermediate, LLC; (iv)
J. Crew Brand Intermediate, LLC to J. Crew Brand, LLC; and (v) J. Crew Brand,
LLC to Licensor (collectively, the “2016 Step-Down IP Assignments”).

C.  As a result of the 2016 Step-Down IP Assignments, Licensor and Licensee
jointly owned the Licensed Marks, with Licensor owning an undivided 72.04%
ownership interest in and to the Licensed Marks, and Licensee owning an
undivided 27.96% ownership interest in and to the Licensed Marks.

D. On December 6, 2016, the Parties and Payor entered into an Intellectual
Property License Agreement (the “2016 IP License Agreement”), pursuant to which
Licensor granted to Licensee an exclusive license to the Licensed Marks.

E.Subsequently, on July 13, 2017, Licensee assigned its remaining 27.96%
ownership interest in and to the Licensed Marks, along with the associated
goodwill, to Licensor via the following sequence of drop-down assignments: (i)
Licensee to J. Crew Brand Holdings, LLC; (ii) J. Crew Brand Holdings, LLC to J.
Crew Brand Intermediate, LLC; (iii) J. Crew Brand Intermediate, LLC to J. Crew
Brand, LLC; and (iv) J. Crew Brand, LLC to Licensor (the “2017 Step-Down IP
Assignments”), and as a result of which, Licensor is the sole and exclusive
owner of all rights in and to the Licensed Marks.

F.Subject to the terms and conditions of this Agreement, the Parties and Payor
desire to enter into this Agreement to amend and restate the terms and
conditions of the 2016 IP License Agreement.

G.Subject to the terms and conditions of this Agreement, and as consideration
for the benefits to Payor in accordance with this Agreement, Payor desires to
make, and Licensee desires that Payor make, payments due under this Agreement on
behalf of Licensee.

H.Contemporaneously with this Agreement, the Parties are executing the 2017 IP
License Agreement (as defined below), with this Agreement providing for an
exclusive license from Licensor to Licensee of the 72.04% interest in the
Licensed Marks assigned to Licensor pursuant to the 2016 Step-Down IP
Assignments, and the 2017 IP License Agreement providing for the exclusive
license from Licensor to Licensee for the remaining 27.96% interest in the
Licensed Marks assigned from Licensee to Licensor pursuant to the 2017 Step-Down
IP Assignments. Collectively, this Agreement and the 2017 IP License Agreement
will provide for an exclusive license from Licensor to Licensee of 100% of the
interest in the Licensed Marks.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement, and for good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the Parties and Payor agree as
follows:

1.Definitions.  In this Agreement, the following capitalized terms shall have
the meanings specified in this Section 1.

1.1“2016 IP License Agreement” has the meaning set forth in the Recitals.

1.2“2016 Step-Down IP Assignments” has the meaning set forth in the Recitals.

1.3“2017 IP License Agreement” means that certain 2017 Intellectual Property
License Agreement, entered into contemporaneously with this Agreement, by and
among Licensor, Licensee, and Payor.

1.4“2017 Step-Down IP Assignments” has the meaning set forth in the Recitals.

1.5“ABL Facility” has the meaning set forth in Section 2.1.

1.6“Agreement” has the meaning set forth in the preamble.

1.7 “BAML” has the meaning set forth in Section 2.1.

1.8“Bankruptcy Code” has the meaning set forth in Section 16.4.

1.9“Business” shall mean the specialty retail, fashion design, apparel and
accessories business, including without limitation, the design, development,
manufacture, marketing, distribution, and/or sale of Products under the Licensed
Marks and all brick­and­mortar and online retail activities, operated under the
Licensed Marks.

1.10“Effective Date” has the meaning set forth in the preamble.

1.11“Group” has the meaning set forth in Section 2.1.

1.12“Initial Payments” has the meaning set forth in Section 4.3.

1.13“Initial Term” has the meaning set forth in Section 11.1.

1.14“Licensee” has the meaning set forth in the preamble.

1.15“License Fee” has the meaning set forth in Section 4.1.

1.16“Licensor” has the meaning set forth in the preamble.

1.17“Licensed Marks” shall mean the marks covered by the United States federal
registrations or otherwise listed on Exhibit A, any existing variation of these
marks as used in the United States, all common law rights in the United States
to same, and the associated goodwill.  The Licensed Marks licensed in this
Agreement are identical to those sold, transferred, conveyed, and assigned by
Licensee to Licensor pursuant to the Step-Down IP Assignments.



 



--------------------------------------------------------------------------------

1.18“New Notes” shall mean the 13% Senior Secured Notes due 2021 issued pursuant
to the New Notes Indenture by J.Crew Brand, LLC and J.Crew Brand Corp.

1.19“New Notes Collateral Agent” shall mean the “Collateral Agent” as defined in
the New Notes Indenture.

1.20“New Notes Documents” shall mean the “Notes Documents” as defined in the New
Notes Indenture.

1.21“New Notes Indenture” shall mean the Indenture, dated as of the date hereof,
by and among (i) J.Crew Brand, LLC and J.Crew Brand Corp., as the co-issuers,
(ii) J. Crew Brand Intermediate, LLC, Licensor and J. Crew International Brand,
LLC, as the guarantors, and (iii) U.S. Bank National Association, as trustee and
collateral agent, dated as of the date hereof, relating to the issuance of the
New Notes.

1.22“Ocean Tomo” shall mean Ocean Tomo, LLC, the intellectual capital merchant
bank with corporate offices at 200 West Madison, Chicago, Illinois 60606.

1.23“Payment” has the meaning set forth in Section 4.2.

1.24“Payor” has the meaning set forth in the preamble.

1.25“Parties” has the meaning set forth in the preamble.

1.26“Products” shall mean clothing, apparel, footwear, bags, jewelry,
accessories, and other related goods, including without limitation all goods
covered by the United States federal registrations, applications for federal
registration, or common law rights, for the Licensed Marks, and any other goods
whether now or later marketed, distributed, and/or sold in connection with the
operation of the Business and/or featured on or in any website, catalogue, or
social media platform operated in connection with the Business.

1.27“Services” shall mean the manufacture, distribution, advertising, marketing,
and sale of the Products, retail services for the Business conducted through all
channels of trade, now known or later developed, and the promotion and operation
of the Business and any services ancillary to those operations.

1.28“Step-Down IP Assignments” shall mean, collectively, the 2016 Step-Down IP
Assignments and the 2017 Step-Down IP Assignments.

1.29“Term” has the meaning set forth in Section 11.2.

1.30“Term Loan Facility” has the meaning set forth in Section 2.1.

1.31“Territory” shall mean (i) the United States, including the District of
Columbia and all territories and possessions of the United States of America,
including Puerto Rico and the U.S. Virgin Islands, and (ii) all other
jurisdictions throughout the world solely as necessary to permit Licensee to use
the Licensed Marks in the United States.



 



--------------------------------------------------------------------------------

2.License Grant to Licensed Marks.

2.1Licensor hereby grants to Licensee an exclusive, non-transferrable (except as
expressly permitted by Section 14), sublicensable (solely in accordance with
Section 2.2), royalty-bearing license to use Licensor’s undivided 72.04%
ownership interest in and to the Licensed Marks on the Products and in
connection with the Services and otherwise in the operation of the Business in
the Territory.  The foregoing license is exclusive even as to
Licensor.  Licensor shall not use the Licensed Marks or license others to use
the Licensed Marks in any manner during the Term (except pursuant to the 2017 IP
License Agreement, or as provided in Section 12 and this Section 2.1).  This
Section 2.1 shall not prohibit (a) Licensee from granting an irrevocable,
non-exclusive worldwide license with respect to the Licensed Marks to the
administrative agent or collateral agent (or representative therefor) under (i)
the Amended and Restated Credit Agreement, dated as of March 5, 2014 (as
amended, restated, amended and restated, supplemented, extended, renewed,
refunded, replaced, replaced, or refinanced from time to time in one or more
agreements in each case with the same or new lenders, institutional investors or
agents, the “Term Loan Facility”), among, inter alios, J. Crew Group, Inc., a
Delaware corporation (“Group”), as borrower, the lenders party thereto, and Bank
of America, N.A. (“BAML”), as administrative agent and collateral agent, and
(ii) the Credit Agreement, dated as of March 7, 2011 (as amended, restated,
amended and restated, supplemented, extended, renewed, refunded, replaced,
replaced, or refinanced from time to time in one or more agreements in each case
with the same or new lenders, institutional investors or agents, the “ABL
Facility”), among, inter alios, Group, as borrower, the lenders party thereto
and BAML, as administrative agent and collateral agent, in each case, for the
purposes of enabling the applicable collateral agent (or representative
therefor) to exercise rights and remedies under the applicable collateral
documents and which license is exercisable only during the continuation of an
“event of default” (or similar term) thereunder, and (b) Licensor from granting
an irrevocable, non-exclusive worldwide license with respect to the Licensed
Marks to the New Notes Collateral Agent (or representative therefor) under the
New Notes Documents, for the purposes of enabling the New Notes Collateral Agent
(or representative therefor) to exercise rights and remedies under the
applicable collateral documents and which license is exercisable only during the
occurrence of an “event of default” (or similar term) thereunder.

2.2Licensee may sublicense its rights under the Agreement with the prior written
consent of Licensor; provided that Licensee assumes liability for the
acts/omissions of its sublicensees with respect to their operations pursuant to
this Agreement, and Licensee guarantees payment of the License Fee owed to
Licensor pursuant to this Agreement.  Any sublicense made pursuant to and in
accordance with this Section 2.2 must include a written agreement by the
applicable sublicensee to assume and otherwise comply with all of the
obligations of Licensee hereunder with regard to the Licensed Marks, and any
such sublicense agreement between Licensee and any sublicensee must be approved
in writing by Licensor, which consent will not be unreasonably withheld.

3.Rights to Licensed Marks.

3.1In exchange for the agreements and consideration provided for herein, unless
otherwise specified in and subject to the terms of this Agreement, Licensee has
the exclusive right (even as to Licensor) in the Territory, during the Term, to:
(a) use the Licensed Marks in



 



--------------------------------------------------------------------------------

commerce or otherwise; (b) non-exclusively license others to use the Licensed
Marks; (c) register the Licensed Marks with any federal or state governmental
authority (in accordance with Section 6.1); (d) commence an action for
infringement of or other violation of rights under the Licensed Marks; and (e)
defend and settle any claims that Licensee’s use of the Licensed Marks infringes
or otherwise violates the rights of a third party.  

3.2As between the Parties, and except as provided in this Agreement, Licensee
shall be solely responsible for the payment of all costs associated with its
exercise of the foregoing rights during the Term, including, without limitation,
all costs associated with the operation of the Business under the Licensed
Marks, and the negotiation, implementation, and management of any sublicense of
the Licensed Marks.

4.License Fee; Payment.

4.1License Fee.  Payor, on behalf of Licensee, shall pay to Licensor a forty-two
million five-hundred thousand dollar (USD $42,500,000) license and use fee (the
“License Fee”) during each calendar year, for so long as this Agreement is in
effect and has not expired or been terminated.  Any Payment (as defined below)
due for any partial calendar year of the Term will be prorated. The License Fee
is in consideration for:  (a) the exclusive license to Licensor’s undivided
72.04% ownership interest in and to the Licensed Marks granted to Licensee
pursuant to Section 2; (b) Licensor’s waiver of certain rights to use, license,
register, defend, or enforce the Licensed Marks during the Term; and (c)
Licensor’s acknowledgement that Licensee will enjoy the exclusive rights in and
to the Licensed Marks, subject to the terms of this Agreement and the 2017 IP
License Agreement.  

4.2Payments.  Payor, on behalf of Licensee, shall pay the License Fee in two
equal payments of twenty-one million two hundred fifty thousand dollars (USD
$21,250,000) (each, a “Payment”) to Licensor, which shall be made on March 1,
(which represents the License Fee for the period of September through February
of a fiscal year) and September 1 (which represents the License Fee for the
period of March through August of the fiscal year) of each year during the Term,
beginning March 1, 2018.  The Payment to be made on September 1, 2017 shall be
in an amount of five million eight hundred twenty-one thousand nine hundred
seventeen dollars and eighty-one cents (USD $5,821,917.81), as payment for
Licensee’s license and use of the Licensed Marks for the period from the
Effective Date of this Agreement through August 31, 2017.

4.3Initial Payments.  In addition to the Payment obligations set forth above,
Payor, on behalf of Licensee, shall pay to Licensor the following two (2)
payments within five (5) days following the Effective Date of this Agreement:
(i) three million twenty-seven thousand three hundred ninety-seven dollars and
twenty-six cents (USD $3,027,397.26), as payment for Licensee’s license and use
of the Licensed Marks for the period of December 6, 2016 (the date of the 2016
IP License Agreement) through December 31, 2016; and (ii) twenty-two million
four hundred seventy-two thousand six hundred two dollars and seventy-four cents
(USD $22,472,602.74), as payment for Licensee’s license and use of the Licensed
Marks for the period of January 1, 2017 until the Effective Date of this
Agreement (collectively, the “Initial Payments”).  All references to the
“License Fee” and “Payment(s)” throughout this Agreement shall be deemed to
include the Initial Payments.



 



--------------------------------------------------------------------------------

4.4Past Due Payments.  In addition to the other remedies provided for in this
Agreement (and notwithstanding automatic termination of this Agreement pursuant
to Section 12.1), Payor, on behalf of Licensee, shall pay interest on all past
due Payment amounts at a rate of two percent (2%) per month (or the maximum rate
permitted by applicable law, whichever is less), commencing immediately after
the Payment was first due and accruing until the Payment is paid in
full.  Notwithstanding the foregoing, this Section 4.4 shall not limit or amend
the rights of Licensor under Section 12.1 and Section 12.5 of this Agreement
regarding failure by Payor to pay any portion of the License Fee in accordance
with this Section 4.

4.5Costs.  Payor, on behalf of Licensee, shall pay all costs relating to or
arising out of the collection of any delinquent License Fee amount, including,
but not limited to, any and all collection fees, collection agency fees,
reasonable attorneys’ fees, accountants’ fees, court costs, and expenses.

4.6Additional Payor Obligations.  In addition to payment of the License Fee
pursuant to this Section 4 (including payment of interest on past due Payments
pursuant to Section 4.4 and costs pursuant to Section 4.5), Payor shall also be
responsible for and shall make all payments on behalf of Licensee under Sections
2.2, 3.2, 4, 5.1, 5.5, 6.2, and 8.1 of this Agreement.

5.Ownership of the Licensed Marks and Quality Control for the Licensed Marks.

5.1The Parties and Payor acknowledge that the Licensed Marks are owned in their
entirety by Licensor.  Licensee and Payor acknowledge and agree that all
goodwill arising through the licensed use by Licensee of the Licensed Marks
shall inure solely to Licensor’s benefit, and that Licensee and/or Payor shall
obtain no proprietary or other rights in or to the Licensed Marks by virtue of
any use or exploitation Licensee may make thereof.  Licensee and/or Payor will
not at any time do or suffer to be done by any act, anything which will in any
way impair Licensor’s rights to any Licensed Marks.  Licensee agrees that in
using the Licensed Marks it will neither gain nor represent in any way that it
has any right or title in or to the Licensed Marks (other than as granted
hereunder).

5.2Licensee and/or Payor shall neither challenge nor assist any third party to
challenge (a) Licensor’s ownership interest in the Licensed Marks, (b) the
validity of the Licensed Marks, or (c) the United States federal registrations
or applications for federal registration for the Licensed Marks, whether in
existence as of the Effective Date or thereafter.  Licensee and/or Payor will
not assist any third party, directly or indirectly, in infringing any of the
Licensed Marks or in the defense of any suit or action against any third party
relating to infringement of any of the Licensed Marks.  For the avoidance of
doubt, nothing in this Section 5.2 limits the general provisions of Section 5.1
or Section 5.4 in any way.

5.3All Products and Services offered by Licensee under the Licensed Marks in the
Territory during the Term shall conform to standards of quality at least
comparable to that of the Products and Services offered under the Licensed Marks
as of the Effective Date.  Licensor reserves the right to modify such quality
standards at any time.  Upon Licensor’s written request, Licensee shall, at its
own expense, supply representative samples of the Products (including related
marketing, advertising, and promotional materials) for Licensor’s review and
approval. If Licensor reasonably determines in good faith that Licensee fails to
maintain a consistent level



 



--------------------------------------------------------------------------------

of quality in accordance with the terms of this Agreement, then Licensor shall
notify Licensee in writing of any such alleged deficiencies, and Licensee shall
take commercially-reasonable steps to remedy such deficiencies to Licensor’s
reasonable satisfaction.  Licensor will have the right at reasonable times to
inspect the production, service, retail, or other facilities of Licensee or any
sublicensee for the purpose of determining whether the Licensee or any
sublicensee is adhering to the requirements of this Agreement relating to the
nature and quality of the Products and Services. Licensor hereby designates
Payor to supervise and enforce any action taken with regard to the
above-described quality control activities for the Licensed Marks, and Payor
hereby accepts such designation; provided, however, that Licensor reserves the
right (in its sole discretion) to revoke such designation at any time.

5.4Licensee shall not knowingly take any action with the Licensed Marks that
would adversely affect the Licensed Marks (including the value of the Licensed
Marks), the goodwill associated with the Licensed Marks, and/or the reputation
of Licensor or the Business.  Licensee’s use of the Licensed Marks shall at all
times be in accordance with reasonable trademark, trade dress, and trade name
usage principles and comply with all applicable federal, state, and local laws
and regulations that govern its use of the Licensed Marks and the conduct of the
Business.  

5.5As between the Parties, Licensee shall bear all costs related to correcting
any product defect or related to any recall of Products featuring the Licensed
Marks, whether voluntary or required by a government entity or a court order. If
Licensee determines that a recall of Products is necessary, Licensee shall
notify Licensor within three (3) days of such determination and shall consult
with Licensor, and Licensor must approve (or not expressly object to) all
aspects of Licensee’s handling of such recall, such approval not to be
unreasonably withheld or delayed by Licensor.

6.Registration, Maintenance, and Enforcement of Licensed Marks.

6.1Licensee shall maintain the registrations and prosecute the applications for
registration for the Licensed Marks during the Term, and, subject to its
reasonable business judgment, shall ensure that all post­registration and
prosecution filings and renewal applications, including any prosecution,
registration, renewal, or maintenance fees, required by a government entity or
by applicable law in connection with the foregoing are completed and paid in a
timely manner.  At Licensee’s reasonable request, Licensor shall cooperate with
Licensee to provide information reasonably required by Licensee to submit to the
U.S. Patent and Trademark Office and other relevant offices for such
post­registration and prosecution filings and renewal applications, including,
without limitation, specimens of the Licensed Marks showing current usage of
such marks on the Products and/or in promotion and rendering of the
Services.  At Licensor’s reasonable request, Licensee shall prepare, file, and
prosecute new applications on behalf of Licensor to register the Licensed Marks
with the U.S. Patent and Trademark Office or any applicable government
entity.  Licensee shall keep Licensor fully informed of progress with regard to
the preparation, filing, prosecution, and maintenance of any Licensed Marks in
the Territory, and shall provide Licensor with copies of all documentation
relating to the foregoing.  Licensee may seek additional registrations for the
Licensed Marks outside of the Territory.  Nothing set forth herein shall
prohibit Licensee from filing new applications in its name, so long as such
applications do not diminish the value or validity of the Licensed Marks, or
impair the



 



--------------------------------------------------------------------------------

Licensed Marks as collateral of the New Notes Collateral Agent (or
representative therefor) under the applicable collateral documents.

6.2As between the Parties, and except as provided in this Agreement, Licensee
shall be solely responsible for the payment of all costs associated with the
enforcement, prosecution, and maintenance of the registrations for and
applications for registration of the Licensed Marks, and the enforcement and
defense of the Licensed Marks.  At Licensee’s reasonable expense, Licensor shall
in good faith assist Licensee to fulfill the foregoing responsibilities.

6.3Each Party shall immediately inform the other of any potential infringements,
dilution, or other misuse of any Licensed Mark in the Territory, or use of any
marks or designs confusingly similar to any Licensed Mark, or if either Party
receives notice of any claims from any third party alleging that any Licensed
Mark (or such Party’s use thereof) infringes or otherwise violates the rights of
a third party.  Licensee shall have the right to commence, control, or respond
to any such action or claim, and the authority and sole control of the defense
or settlement of such claim, including the negotiation, litigation, prosecution,
or settlement of any such action or claim, as well as the first right to recover
profits and damages from such actions.   Licensor shall cooperate with all
reasonable requests for assistance by Licensee in connection with the foregoing,
including being named as a party in any related court proceedings.  Licensee
shall provide Licensor copies of all notices, complaints, court proceedings, and
other documentation relating to the foregoing, and Licensor will have the option
to participate in any such proceeding and be represented by counsel of its
choosing at its own cost and expense.

6.4If Licensee fails to bring an action or proceeding with respect to
infringement of the Licensed Marks within ninety (90) days following notice by
Licensor or notice of any alleged third party infringement, dilution, or misuse
of the Licensed Marks or use of confusingly similar marks to any Licensed Mark,
or Licensee requests Licensor assume control of any such action, then Licensor
shall have the right to bring and control any such action, by counsel of its
choosing.  Licensor shall have the right to commence, control, or respond to any
such action or claim, and the authority and sole control of the defense or
settlement of such claim, including the negotiation, litigation, prosecution, or
settlement of any such action or claim, as well as the first right to recover
profits and damages from such actions.  To the extent Licensor assumes such
control, all costs associated with an action shall be at Licensor’s sole
expense.  Licensee shall cooperate with all reasonable requests for assistance
by Licensor in connection with the foregoing, including being named as a party
in any related court proceedings.

7.Representations and Warranties.

7.1Licensor represents and warrants to Licensee that (a) it has good title to
and/or the right to license the Licensed Marks; and (b) except as may be
provided herein, it will not use or otherwise license any other party to use the
Licensed Marks in any way during the Term.

7.2Licensee represents and warrants to Licensor that (a) this Agreement, and the
License Fee to be paid by Payor on behalf of Licensee to Licensor pursuant to
this Agreement, are and will all be for reasonably equivalent value, and are and
will all be made for fair consideration and in good faith; (b) Licensee has and
will have sufficient capital to satisfy its obligations under this Agreement;
(c) Licensee shall use commercially-reasonable efforts to



 



--------------------------------------------------------------------------------

ensure that the Products and Services offered by Licensee under the Licensed
Marks meet and maintain the quality standards set forth in Section 5 of this
Agreement; and (d) Licensee’s use of the Licensed Marks shall not be in conflict
with any other agreement.

7.3Each Party represents and warrants to the other Party, that:  (a) it is duly
authorized and licensed to do business and carry out its obligations under this
Agreement; (b) it has full power and authority to enter into this Agreement and
the execution, delivery, and performance of this Agreement has been authorized
by all necessary corporate action; (c) it has obtained all third party consents
required to enter into this Agreement and none of the execution, delivery, or
performance of this Agreement will conflict with or constitute a breach of its
certificate of incorporation, charter, or by­laws; (d) this Agreement is valid
and enforceable in accordance with its terms, including under federal trademark
law and other applicable law, and no Party shall challenge the validity or
enforceability of this Agreement; and (e) the provisions of this Agreement are
not and were not intended to hinder, delay, or defraud any creditor.

8.Indemnification.

8.1Licensee agrees to protect, indemnify, and hold harmless Licensor and its
parent and affiliates, and their directors, officers, employees, licensees,
agents, representatives, successors, and assigns (collectively, the “Indemnified
Parties”), from and against any and all claims, suits, actions, or allegations
brought or asserted by a third party (each, a “Claim”) and any resulting
liabilities, judgments, costs, and expenses, including reasonable attorneys’
fees, arising out of or related to: (a) Licensee’s use or any use by any
sublicensee of Licensee of the Licensed Marks pursuant to this Agreement;
(b) Licensee’s breach of its representations, warranties, and other obligations
under this Agreement; and (c) Licensee’s or any of its sublicensees’
manufacture, distribution, advertising, marketing, and sale of the Products,
provision of the Services, and operation of the Business, including without
limitation any personal injury claims or product liability claims related to the
foregoing; provided, however, that Licensee shall not be obligated to protect,
indemnify, and hold harmless the Indemnified Parties from and against Claims,
resulting liabilities, judgments, costs, and expenses, including reasonable
attorneys’ fees, arising out of or related to, Licensor’s fraud, gross
negligence, or bad faith.  Licensee shall keep Licensor fully informed of the
status and progress with regard to any Claim, and shall provide Licensor with
copies of all documentation relating to the foregoing.

8.2Licensor shall promptly notify Licensee upon the assertion of any Claim
against an Indemnified Party, and shall give Licensee a reasonable opportunity
to defend and/or settle the Claim at its own expense.  Licensee shall have the
sole right to designate the counsel to handle any such defense and/or settlement
negotiations, and the Indemnified Parties shall provide Licensee with such
assistance as it may reasonably request in order to ensure a proper and adequate
defense of a Claim.  Any settlement of a Claim must be approved in writing by
Licensor (such approval not to be unreasonably withheld, conditioned, or
delayed) prior to the execution of any settlement agreement.

9.Disclaimer of Warranties.  Licensor licenses the Licensed Marks to Licensee
“as is.”  Licensor makes no warranties of any kind, express or implied, in
relation to the Licensed Marks.  Without limiting the foregoing, Licensor
expressly disclaims any and all implied warranties of merchantability, fitness
for a particular purpose, and non­infringement.



 



--------------------------------------------------------------------------------

10.Further Assurances.  Each of Licensor, Licensee, and Payor shall promptly
execute, acknowledge, and deliver, at the reasonable request of another party to
this Agreement, such additional documents, instruments, conveyances, and
assurances and take such further actions as such other Party may reasonably
request to carry out the provisions of this Agreement and to give effect to the
transactions contemplated by this Agreement.

11.Term.

11.1This Agreement will remain in effect from the Effective Date and will
continue for a period of ten (10) years (the “Initial Term”) unless terminated
earlier by one of the Parties, as permitted by and in accordance with Section
12.

11.2At the end of the Initial Term, the term of the Agreement shall
automatically renew for successive one (1) year periods (the Initial Term and
all such renewal periods, collectively referred to as the “Term”) unless a Party
provides written notice of non­renewal to the other at least sixty (60) days
prior to the applicable renewal date.

12.Termination and Events of Default.

12.1If Payor fails to pay any portion of the License Fee or make any other
payment as required by this Agreement, within three (3) days after Payor and
Licensee have received written notice from Licensor of such failure, then
Licensor may immediately terminate this Agreement upon written notice to
Licensee.

12.2Subject to Section 12.1 above, which covers Licensor’s right to terminate
this Agreement for a failure by Payor to pay any portion of the License Fee or
make any other payment as required by this Agreement, Licensor may terminate
this Agreement immediately upon written notice to Licensee in the event that
Licensee fails to cure a material breach of this Agreement within thirty (30)
days after Licensee has received written notice from Licensor of such
breach.  Any failure by Licensee to comply with the quality control provisions
included in Section 5 of this Agreement shall be deemed a material breach of
this Agreement.  In the event any material breach cannot be cured within thirty
(30) days, except for non-payment by Payor that must be cured within three (3)
days after Payor has received written notice of such breach, and so long as
Licensee is making reasonable efforts to implement a cure, the cure period will
be automatically extended by a reasonable amount of time to permit such cure (if
a cure is feasible).  

12.3The Parties may terminate this Agreement by mutual consent.  Licensee shall
not otherwise have any right to terminate this Agreement under this Section 12.

12.4Notwithstanding the foregoing, Licensor may not terminate this Agreement
under Sections 12.1 or 12.2 or consent to termination under Section 12.3 without
the written consent of the New Notes Collateral Agent.  

12.5If this Agreement is terminated pursuant to Sections 12.1, 12.2, or 12.3,
then (w) all rights of Licensee and its affiliates (other than Licensor) under
this Agreement shall automatically and immediately cease, (x) all rights of
Licensee under Section 6 regarding registration, maintenance, and enforcement of
the Licensed Marks will automatically and immediately revert to Licensor and
Licensor shall have the exclusive right and authority, in its



 



--------------------------------------------------------------------------------

sole discretion, to make decisions and take all actions with respect to
registration, enforcement, and maintenance of the Licensed Marks, (y) all
sublicenses granted by Licensee and its affiliates pursuant to Section 2.2 shall
automatically and immediately terminate, and (z) Licensee and Payor, and their
affiliates (except for Licensor), shall immediately cease using in any manner
the Licensed Marks.  Licensee and Payor agree that upon termination of this
Agreement pursuant to Sections 12.1, 12.2, or 12.3, they and their affiliates
(except for Licensor) shall have no rights to use the Licensed Marks in any
manner and, as between Licensor and Licensee, Licensor shall have the exclusive
rights to use, license, sublicense, and otherwise exploit, in any manner, the
Licensed Marks and may freely assign or transfer such exclusive rights.

12.6This Agreement shall automatically and immediately terminate if the 2017 IP
License Agreement terminates or is terminated for any reason.

13.Effects of Termination. In the event of any expiration or termination of this
Agreement, the following provisions of this Agreement shall survive: Sections 1,
6, 7, 8, 9, 10, 12.5, 13, 15, and 16.  In addition, any payment obligations that
have accrued under this Agreement (including with respect to any License Fee or
Payment pursuant to Section 4) shall remain in full force and effect until they
are satisfied in full.

14.Assignment.  Licensor may not assign, transfer, delegate, or otherwise
dispose of (i) any and all of its rights and/or responsibilities under this
Agreement or (ii) any of its right, title, or interest in and to the Licensed
Marks to any person in each case without the prior written consent of Licensee
(such consent not to be unreasonably withheld or delayed).  Except as otherwise
permitted in this Agreement, Licensee may not assign, transfer, delegate, or
otherwise dispose of any of its rights or obligations under this Agreement
without Licensor’s prior written consent (such consent not to be unreasonably
withheld or delayed); provided, however, that a merger, consolidation,
combination, or restructuring involving Licensee or a change in control of
Licensee shall not be deemed to be an assignment of this Agreement.
Notwithstanding the foregoing, Licensor and Licensee shall be permitted to
pledge their respective rights under this Agreement as collateral to secure
their respective obligations in respect of any financing arrangement (including,
in the case of Licensee, the Term Loan Facility and/or the ABL Facility; and in
the case of Licensor, the New Notes Indenture). Any assignment, delegation,
and/or pledge in violation of this provision or Section 2.2 will be without
force or effect.  The Agreement shall be binding upon and shall inure to the
benefit of the Parties and their successors and permitted assigns, each of which
must agree in writing to be bound by the Agreement.

15.Confidentiality.  

15.1Confidential Information.  “Confidential Information” means information
disclosed by one Party hereunder to the other in connection this Agreement, or
by Payor on either Party’s behalf, which information is or should be reasonably
understood to be confidential or proprietary to the disclosing Party or Payor,
including product designs, costs, unpublished marketing, sales and financial
information, product and business plans, projections, and marketing
data.  Confidential Information will not include information that is: (a)
already lawfully known to or independently developed by the receiving party; (b)
disclosed in published materials without a breach of this Agreement; (c)
generally known to the public without a breach



 



--------------------------------------------------------------------------------

of this Agreement; or (d) lawfully obtained from any third party who was not
under an obligation to keep such information confidential.

15.2Obligation.  Neither Party nor Payor will (a) disclose any Confidential
Information of the other Party or Payor to any third party, or (b) fail to take
all reasonable measures to maintain the confidentiality of Confidential
Information in its possession or control, which measures shall in no event be
less than the measures it uses to maintain the confidentiality of its own
information of similar importance.  Notwithstanding the foregoing, a Party or
Payor may disclose another’s Confidential Information to investors and legal and
financial advisors who are subject to confidentiality restrictions not less
restrictive than those in this Agreement; provided, however, that Party or Payor
shall be liable to the other Party or Payor for any breach of the
confidentiality obligations of such investors, legal, and/or financial advisors,
and to the extent reasonably necessary to comply with a court order or
government order to which the disclosing party is subject, provided that prior
to such disclosure of Confidential Information, the disclosing party will
provide the party whose Confidential Information is to be disclosed prompt
notice of the anticipated disclosure so that party can take all necessary
measures to prevent the disclosure and/or maintain the confidentiality of such
information.  A Party or Payor may also disclose Confidential Information in
areas specifically required to meet General Accepted Accounting Principles
(GAAP) or Securities Exchange Commission (SEC) filing requirements or the
listing requirements of any securities exchange on which the capital stock of
either Party or Payor is traded or any automated quotation system.  

16.Miscellaneous.

16.1Notices.  All notices given pursuant to this Agreement shall be in writing
and either (a) delivered personally, (b) delivered or mailed by registered or
certified mail, postage prepaid, or (c) sent by a nationally-recognized
overnight delivery or courier service, with delivery charges prepaid, and proof
of delivery or receipt requested, as follows:

To Licensee:

J. Crew International, Inc.
770 Broadway, 10th Floor
New York, NY 10003
Attn: Maria Di Lorenzo, SVP, General Counsel & Secretary
E-mail: Maria.DiLorenzo@jcrew.com

To Licensor:

J. Crew Domestic Brand, LLC
770 Broadway, 10th Floor
New York, NY 10003
Attn: Vincent Zanna, Senior Vice President, Finance & Treasurer
E-mail: Vincent.Zanna@jcrew.com

To Payor:

J. Crew Operating Corp.
770 Broadway, 10th Floor
New York, NY 10003




 



--------------------------------------------------------------------------------

Attn: Jeremy Brooks, VP, Chief Accounting Officer
E-mail: Jeremy.Brooks@jcrew.com

All notices as required hereunder shall be effective upon the earlier of (x)
delivery, (y) three days after the mailing, or (z) the next business day if sent
by overnight courier.

16.2Third-Party Beneficiaries.  This Agreement is for the sole benefit of the
Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
party or entity any legal or equitable right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement.

16.3Choice of Law; Choice of Forum.  This Agreement, and any dispute arising
from this Agreement or the subject matter of this Agreement, shall be governed
by the laws of the State of New York, without regard to its conflicts of law
principles, and the federal and state courts in the State of New York shall be
the exclusive jurisdiction for resolving all disputes relating to this
Agreement.  The Parties and Payor submit to the jurisdiction of such courts over
such a dispute and waive any objection to the propriety or convenience of venue
in such courts.

16.4365(n) Acknowledgment.  The Parties and Payor agree that section 365(n) of
title 11 of the United States Code (as amended, the “Bankruptcy Code”) shall
apply to the Licensee; provided, however, that in the event a court determines
that section 365(n) of the Bankruptcy Code does not apply to the Licensee, the
Parties and Payor agree that, following a material breach of this Agreement by
the Licensor, the Licensee may continue to use the Licensed Marks if and only if
the Licensee continues to pay the Licensor the License Fee and otherwise comply
with its obligations under this Agreement.

16.5No Construction.  The Parties and Payor have participated in the negotiation
and drafting of this Agreement, and in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
collectively by the Parties and Payor, and no presumption or burden of proof
shall arise favoring or disfavoring any Party or Payor by virtue of the
authorship of any provisions of this Agreement.

16.6Amendment.  This Agreement may only be amended, supplemented, or modified,
and any of the terms, covenants, representations, warranties, or conditions may
only be waived, by a written amendment executed by both Parties and Payor, or in
the case of a waiver, by the Party waiving compliance.  No waiver by either
Party of any breach of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
Agreement.

16.7Severability.  If any provision of this Agreement or the application of any
such provision to any person, entity, or circumstance is held invalid, illegal,
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement or the application of such provision to any other persons,
entities, or circumstances and, to the extent permissible under applicable law,
any such invalid, illegal, or unenforceable provision shall be deemed amended
lawfully to conform with the intent of the Parties and Payor.



 



--------------------------------------------------------------------------------

16.8Integration.  This Agreement (including any amendments and exhibits hereto),
together with the 2017 IP License Agreement (and any amendments and exhibits
thereto), constitutes the entire agreement between the Parties and Payor with
respect to its subject matter, and supersedes all prior and/or contemporaneous
oral or written negotiations, offers, representations, warranties, and
agreements with respect to this subject matter.

16.9Counterparts.  This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
taken together shall have been shown to have been executed by each Party and
Payor and delivered to the others.

[Signature Page Follows]

 



 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties and Payor have executed this Agreement effective
as of the Effective Date.

J. Crew Domestic Brand, LLC, as Licensor


Name:Vincent Zanna
Title:Senior Vice President, Finance & Treasurer
Date:

J. Crew International, Inc., as Licensee


Name:Maria Di Lorenzo
Title:SVP, General Counsel & Secretary
Date:

J. Crew Operating Corp., as Payor, for the purposes of Sections 2.2, 3.2, 4,
5.1, 5.5, 6.2, 8.1, 12.1, 12.2, and 12.5 of this Agreement


Name:Jeremy Brooks
Title:VP, Chief Accounting Officer
Date:

 

 

 

[Signature Page to Amended and Restated Intellectual Property License Agreement]

 



--------------------------------------------------------------------------------

 

Exhibit A

Licensed Marks

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

1035

25

86/028914

8/5/2013

4485298

2/18/2014

REGISTERED

United States

770

25

85/711415

8/23/2012

4437416

11/19/2013

REGISTERED

United States

770/ BEHIND THE LINE

41

85/251885

2/25/2011

4292872

2/19/2013

REGISTERED

United States

COOPER'S PICKS

35

77/912929

1/15/2010

4112314

3/13/2012

REGISTERED

United States

CREW

25

76/014732

3/31/2000

2431701

2/27/2001

REGISTERED

United States

CREW

25

73/465087

2/10/1984

1348064

7/9/1985

REGISTERED

United States

CREWCUTKIDS.COM

35

85/507623

1/3/2012

4175704

7/17/2012

REGISTERED

United States

CREWCUTS

14

86/261689

4/24/2014

4652335

12/9/2014

REGISTERED

United States

CREWCUTS

18, 26, 35

78/568692

2/16/2005

3163866

10/24/2006

REGISTERED

United States

CREWCUTS

25

78/417243

5/12/2004

3107778

6/20/2006

REGISTERED

United States

CREWCUTS (Stylized) and Elephant Design

[g201707182035252881108.jpg]

14, 16, 18, 25,

26

77/806117

8/17/2009

4172027

7/10/2012

REGISTERED

United States

CREWCUTS BABY

25

85/480131

11/23/2011

4466938

1/14/2013

REGISTERED

[Signature Page to Amended and Restated Intellectual Property License Agreement]

 



--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

DISCOVERED FOUND BY US, COLLECTED BY YOU

35

86/008893

7/12/2013

4485018

2/18/2014

REGISTERED

United States

EXPLORE WITHOUT FOOTPRINTS

25

77/840535

10/2/2009

3958772

5/10/2011

REGISTERED

United States

FACTORY FIRST

35

85/906005

4/16/2013

4432553

11/12/2013

REGISTERED

United States

GARMENTS FOR GOOD

18, 25, 35

85/880500

3/19/2013

4664331

12/30/2014

REGISTERED

United States

GARMENTS OF DISTINCTION

18, 25, 35

85/978316

12/28/2011

4293520

2/19/2013

REGISTERED

United States

GARMENTS OF DISTINCTION

25

85/505020

12/28/2011

4488944

2/25/2014

REGISTERED

United States

GIFT (BETTER) GUIDE

35

86/677799

6/29/2015

4935632

4/12/2016

REGISTERED

United States

IN GOOD COMPANY

35

85/274606

3/23/2011

4028920

9/20/2011

REGISTERED

United States

J. CREW

09, 14, 18, 21, 24 25 35

86/332488

7/9/2014

4882454

1/5/2016

REGISTERED

United States

J. CREW

09, 16, 20, 21, 28

85/880520

3/19/2013

4598134

9/2/2014

REGISTERED

United States

J. CREW

09, 35

85/533440

2/3/2012

4190784

8/14/2012

REGISTERED

United States

J. CREW

14

75/706289

5/14/1999

2462509

6/19/2001

REGISTERED

United States

J. CREW

18, 25, 42

73/411551

1/31/1983

1308888

12/11/1984

REGISTERED

United States

J. CREW

24, 26

86/125862

11/21/2013

4756806

6/16/2015

REGISTERED

B-

 



--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

J. CREW

25

77/588472

10/8/2008

3737898

1/12/2010

REGISTERED

United States

J. CREW

35

78/652755

6/17/2005

3098101

5/30/2006

REGISTERED

United States

J. CREW

35

85/322183

5/16/2011

4144171

5/15/2012

REGISTERED

United States

J. CREW

35

75/676905

4/8/1999

2351667

5/23/2000

REGISTERED

United States

J. CREW

36

77/616884

11/18/2008

3622997

5/19/2009

REGISTERED

United States

J. CREW (Script)

[g201707182035253501109.jpg]

09, 14, 18, 25, 35, 36

86/677826

6/29/2015

4935633

4/12/2016

REGISTERED

United States

J. CREW (Script)

[g201707182035253531110.jpg]

41

85/820382

1/10/2013

4368617

7/16/2013

REGISTERED

United States

J. CREW BABY

25, 35

86/125852

11/21/2013

4709191

3/24/2015

REGISTERED

United States

J. CREW BABY (Stylized) and Heart Design

[g201707182035253601111.jpg]

25

86/125859

11/21/2013

4717463

4/7/2015

REGISTERED

United States

J. CREW COLLECTION

25, 35

86/468931

12/2/2014

4781357

7/28/2015

REGISTERED

B-

 



--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

J. CREW FACTORY

35

85/067511

6/21/2010

4084606

1/10/2012

REGISTERED

United States

J. CREW LOGO

[g201707182035253721112.jpg]

14, 18, 25, 35, 36

77/968500

3/25/2010

3870032

11/2/2010

REGISTERED

United States

J. CREW LOGO

[g201707182035253761113.jpg]

14, 18, 25, 35, 36

77/968500

3/25/2010

3870032

11/2/2010

REGISTERED

United States

J. CREW MERCANTILE

14, 18

86/128624

11/25/2013

 

 

FILED

United States

J. CREW MERCANTILE

25

86/285414

5/19/2014

 

 

FILED

United States

J. CREW MERCANTILE

35

86/977125

11/25/2013

4838476

10/20/2015

REGISTERED

United States

J. CREW MERCANTILE (Stylized)

[g201707182035253881114.jpg]

35

86/768910

9/25/2015

4895913

2/2/2016

REGISTERED

United States

J. CREW STYLE GUIDE

35

85/624083

5/14/2012

4261541

12/18/2012

REGISTERED

United States

J. CREW UNTUCKED

25

78/496989

10/8/2004

3240424

5/8/2007

REGISTERED

United States

JACK KNOWS BEST

35

77/864918

11/4/2009

4063886

11/29/2011

REGISTERED

United States

JENNA'S PICKS

35

77/877636

11/20/2009

4063897

11/29/2011

REGISTERED

B-

 



--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

just ask . . . (Stylized)

[g201707182035254081115.jpg]

35

77/494034

6/9/2008

3687101

9/22/2009

REGISTERED

United States

LANGHAM

25

85/564356

3/8/2012

4377858

7/30/2013

REGISTERED

United States

LIQUOR STORE

25

85/527759

1/27/2012

4378453

8/6/2013

REGISTERED

United States

LIQUOR STORE

35

85/785465

11/21/2012

4364847

7/9/2013

REGISTERED

United States

LUDLOW

25

85/489549

12/7/2011

4541406

6/3/2014

REGISTERED

United States

LUDLOW

25, 35

85/954939

6/10/2013

4863587

12/1/2015

REGISTERED

United States

MAX THE MONSTER

14, 16, 18, 21, 25

86/769340

9/25/2015

 

 

FILED

United States

No. 2 PENCIL

25

85/564253

3/8/2012

4330455

5/7/2013

REGISTERED

United States

Oarsman Design

[g201707182035254301116.jpg]

25

85/391104

8/5/2011

4178184

7/24/2012

REGISTERED

United States

POINT SUR

25

86/060718

9/10/2013

4964942

5/24/2016

REGISTERED

United States

RAIL & WHARF

18

85/558996

3/2/2012

4451917

12/17/2013

REGISTERED

United States

STONEHALL

25

85/564347

3/8/2012

4400987

9/10/2013

 

B-

 



--------------------------------------------------------------------------------

 

COUNTRY

MARK

CLASS

APPLN.NO.

APPLN.DATE

REG. NO.

REG. DATE

STATUS

United States

Sustainability Logo

[g201707182035254471117.jpg]

35

85/349465

6/17/2011

4140322

5/8/2012

REGISTERED

United States

THE LUDLOW SHOP

35, 40

85/646852

6/8/2012

4382298

8/13/2013

REGISTERED

United States

VERY PERSONAL STYLIST

45

85/574397

3/20/2012

4530114

5/13/2014

REGISTERED

United States

WALLACE & BARNES

18, 25, 35

85/802214

12/13/2012

4530503

5/13/2014

REGISTERED

United States

WALLACE & BARNES GARMENTS OF DISTINCTION NEW YORK (Stylized) and design

[g201707182035254591118.jpg]

18, 25, 35

85/840229

2/4/2013

4413912

10/8/2013

REGISTERED

United States

WE KNOW YOU'RE OUT THERE

35

85/612919

5/1/2012

4355256

6/18/2013

REGISTERED

United States

WEAR YOUR SHADE!

25

85/880047

3/19/2013

4421722

10/22/2013

REGISTERED

United States

WEDGEWOOD TRENCH

25

85/564361

3/8/2012

4351192

6/11/2013

REGISTERED

 

 

 

 




B-

 



--------------------------------------------------------------------------------

 

ANNEX A-5

FORM OF SPONSOR MANAGEMENT AGREEMENT

[See attached]

 

B-

 



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT

This Amended and Restated Management Services Agreement (the “Agreement”) is
entered into as of July [●], 2017 by and among Chinos Holdings, Inc., a Delaware
corporation (“Holdings”), J. Crew Group, Inc., a Delaware corporation (“Group”),
Chinos Intermediate Holdings A, Inc. (“Intermediate A”), [Newco], a Delaware
corporation (“[Newco]”) and Chinos Intermediate Holdings B, Inc. (“Intermediate
B” and, together with Group and [Newco], the “Companies”).

WHEREAS, Group (as successor to Chinos Acquisition Corp.), Holdings,
Intermediate A, Intermediate B, TPG Capital, L.P. (“TPG”) and Leonard Green &
Partners, L.P. (“LGP”) are parties to the Management Services Agreement dated
March 7, 2011 (“Original Agreement”), pursuant to which TPG and LGP provided
certain management, advisory and consulting services to the Companies; and

WHEREAS, the Companies, Intermediate A, TPG, LGP and Holdings desire to amend
and restate the Original Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

1.Services.  Holdings hereby agrees that, during the term of this Agreement (the
“Term”), it will provide to the Companies, to the extent mutually agreed by the
Companies and Holdings, by and through itself and/or Holdings’ successors,
assigns, affiliates, officers, employees and/or representatives and third
parties (collectively hereinafter referred to as the “Holdings Designees”), as
Holdings in its sole discretion may designate from time to time, management,
advisory and consulting services in relation to the affairs of the
Companies.  Such management, advisory and consulting services shall include,
without limitation:

(a)advice in connection with the negotiation and consummation of agreements,
contracts, documents and instruments necessary to provide the Companies with
financing on terms and conditions satisfactory to the Companies;

(b)advice in connection with acquisition, disposition and change of control
transactions involving any of the Companies or any of their direct or indirect
subsidiaries or any of their respective successors;

(c)financial, managerial and operational advice in connection with the
Companies’ day-to-day operations, including, without limitation, advice with
respect to the development and implementation of strategies for improving the
operating, marketing and financial performance of the Companies and/or their
respective subsidiaries; and

(d)such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as Holdings and the Companies may from time to time
agree in writing.

Holdings or Holdings Designees will devote such time and efforts to the
performance of the services contemplated hereby as Holdings deems reasonably
necessary or appropriate; provided, however, that no minimum number of hours is
required to be devoted by Holdings or any Holdings Designee on a weekly,
monthly, annual or other basis.  The Companies acknowledge that Holdings’ or
Holdings Designees’ services are not exclusive to the Companies or their
respective subsidiaries and that Holdings and each Holdings Designee may render
similar services to other persons and entities.  Holdings and the Companies
understand



--------------------------------------------------------------------------------

 

that the Companies or their respective subsidiaries may at times engage one or
more investment bankers or financial advisers to provide services in addition
to, but not in lieu of, services provided by Holdings and the Holdings Designees
under this Agreement; provided that any such engagement will be made pursuant to
the terms of the Amended and Restated Principal Investors Stockholders’
Agreement, dated as of July [●], 2017, among the Companies, certain affiliates
of TPG and LGP and certain other parties (as may be further amended from time to
time, the “Stockholders’ Agreement”).  In providing services to the Companies or
their respective subsidiaries, Holdings and Holdings Designees will act as
independent contractors, and it is expressly understood and agreed that this
Agreement is not intended to create, and does not create, any partnership,
agency, joint venture or similar relationship and that no party has the right or
ability to contract for or on behalf of any other party or to effect any
transaction for the account of any other party.

2.Payment of Fees.

(a)Subject to Section 3, during the Term, the Companies, jointly and severally,
will pay to Holdings an aggregate annual retainer fee (the “Advisory Fee”) equal
to the greater of (i) 0.4% of the Annual Revenue for such fiscal year and (ii)
$8,000,000, as compensation for the services provided by Holdings or the
Holdings Designees under this Agreement, which shall be paid as follows: (x) on
a quarterly basis in advance, on each January 31, April 30, July 31 and October
31 occurring during the Term of this Agreement, 25% of the Advisory Fee then
payable if the Advisory Fee were determined only pursuant to clause (ii) of this
Section 2(b) and (y) within 90 days following each January 31, the excess, if
any, of the Advisory Fee for the fiscal year ended on such January 31 over the
quarterly payments already made in respect of such fiscal year in accordance
with clause (x).  Payment of any applicable amount to Holdings following the end
of any applicable twelve (12) month period shall be made within three (3)
business days after such amount is finally determined.  For the purposes of this
Agreement, “Annual Revenue” shall mean, for any applicable fiscal year, the
aggregate of all amounts which would be included as revenue on the consolidated
financial statements of Holdings and its subsidiaries for such period, in each
case determined in accordance with generally accepted accounting principles in
the United States, consistently applied.

(b)During the Term, Holdings (or Holdings Designees) will advise the Companies
in connection with the consummation of any financing or refinancing (equity or
debt), dividend, recapitalization, acquisition, disposition and spin-off or
split-off transactions involving the Companies or any of their direct or
indirect subsidiaries (however structured), and, subject to Section 3, the
Companies will pay to Holdings an aggregate fee (the “Subsequent Fee”) in
connection with each such transaction equal to customary fees charged by
internationally-recognized investment banks for serving as a financial advisor
in similar transactions, such fee to be due and payable for the foregoing
services at the closing of such transaction.

(c)Each payment made pursuant to this Section 2 will be paid by wire transfer of
immediately available funds to the accounts specified on Schedule 1 hereto, or
to such other account(s) as Holdings may specify to the Companies in writing
prior to such payment.

(d)The Companies shall be entitled to deduct and withhold from the amounts
otherwise payable hereunder such amounts as are required to be deducted and
withheld under applicable law.  Any amounts so withheld or deducted shall be
treated for the purposes of this Agreement as paid to Holdings in respect of
which such withholding or deduction was made.



--------------------------------------------------------------------------------

 

3.Deferral.  Any fee (or portion thereof) that would have been payable to
Holdings pursuant to Section 2 above absent such payment constituting, resulting
in or giving rise (as reasonably determined by the Companies) to a breach or
violation of the terms or provisions of, or result in a default under, any
guarantee, financing or security agreement, indenture or document entered into
by the Company or any of its subsidiaries and in effect on such date in respect
of indebtedness for borrowed money or debt security (the “Financing Documents”)
applicable to the Companies (the “Deferred Fees”) will accrue upon the
immediately succeeding period in which such amounts could, consistent with the
Financing Documents, be paid, and will be paid in such succeeding period (in
addition to such other amounts that would otherwise be payable at such time) in
the manner set forth in Section 2.  

4.Term.  This Agreement will continue in full force and effect until December
31, 2021; provided that this Agreement shall be automatically extended each
December 31 for an additional year; provided, further, that this Agreement (x)
may be terminated at any time upon the mutual agreement of Holdings, the
Companies and, for so long as any shares of the non-convertible series A
preferred stock of Holdings (the “Series A Preferred”) remain outstanding, the
holders of not less than sixty-six percent (66%) of the outstanding Series A
Preferred, (y) shall terminate automatically immediately prior to the earlier of
(i) the consummation by any of the Companies, one or more of their subsidiaries
or any of their successors of an IPO (as such term is defined in the
Stockholders’ Agreement) or (ii) the consummation of a Sale, in each case,
unless otherwise agreed by Holdings, and, in each case, if no shares of the
Series A Preferred remain outstanding or the Series A Preferred is redeemed in
full in connection with such IPO or Sale, and (z) shall immediately terminate
with respect to Holdings upon the disposition of all Company Shares held by
Holdings and Holdings’ affiliates, if no shares of the Series A Preferred remain
outstanding or the Series A Preferred is redeemed in full in connection with
such disposition.  For the avoidance of doubt, termination of this Agreement
will not relieve a party from liability for any breach of this Agreement on or
prior to such termination.  In the event of a termination of this Agreement,
subject to Section 3, the Companies will pay Holdings (i) all unpaid Advisory
Fees (pursuant to Section 2(b) above), Subsequent Fees (pursuant to Section 2(c)
above), Deferred Fees (pursuant to Section 3 above) and Reimbursable Expenses
(pursuant to Section 5(a) below) due with respect to periods prior to the date
of termination plus (to the extent applicable) and (ii) solely in the event of a
termination of this Agreement as a result of an IPO or a Sale where, in each
case, affiliates of the TPG and LGP continue to directly or indirectly hold at
least ten percent (10%) of the equity securities of the Companies upon the
closing of such transaction, an amount not to exceed the sum of the net present
values (using discount rates equal to the then yield on U.S. Treasury Securities
of like maturity) of the Advisory Fees that would have been payable with respect
to the period from the date of termination until three years after the date of
such termination (such amount, the “Accelerated Fee”); provided, that the
Company will only pay the Accelerated Fee to the extent the Series A Preferred
is redeemed in full in connection with such IPO or Sale.  In the event of an IPO
or Sale that, in either case, includes non-cash consideration, Holdings may
elect to receive all or any portion of any amounts payable pursuant to this
Agreement as a result of such IPO or Sale in the form of such non-cash
consideration, valued at the sale price.  All of Section 4 through Section 14
will survive termination of this Agreement with respect to matters arising
before or after such termination (whether in respect of or relating to services
rendered during or after the Term).  Each payment made pursuant to this Section
4 will be paid by wire transfer of immediately available funds to the accounts
specified on Schedule 1 hereto, or to such other account(s) as



--------------------------------------------------------------------------------

 

Holdings may specify to the Companies in writing prior to such payment.  For the
purposes of this Agreement, “Sale” means a transfer or issuance of equity
securities of any of the Companies (including by way of a merger, consolidation,
amalgamation, share exchange or other form of similar business combination), in
a single or series of related transactions, resulting in a person or persons
other than the existing stockholders owning, directly or indirectly, a majority
of the voting power of the applicable Company, upon the consummation of such
transfer or issuance, or the sale of all or substantially all of the assets of
any of the Companies.

5.Expenses; Indemnification.

(a)Expenses.  Subject to Section 3, the Companies, jointly and severally, will
pay to Holdings on demand all documented Reimbursable Expenses whether incurred
prior to or following the date of this Agreement.  As used herein, “Reimbursable
Expenses” means (i) all reasonable out-of-pocket expenses by Holdings to the
extent arising from the services provided by Holdings or the Holdings Designees
to the Companies or any of their affiliates from time to time (including,
without limitation, all travel related expenses), (ii) all reasonable
out-of-pocket legal expenses incurred by Holdings, its affiliates or the
Holdings Designees in connection with the enforcement of rights or taking of
actions under this Agreement, and (iii) all other reasonable expenses incurred
by Holdings, its affiliates or the Holdings Designees on behalf of the Companies
in connection with their management and operations, whether incurred prior to or
following the date of this Agreement.  

(b)Indemnity and Liability.  The Companies, jointly and severally, will
indemnify, exonerate and hold Holdings, the Holdings Designees and each of their
respective partners, shareholders, members, affiliates, associated investment
funds, directors, officers, fiduciaries, managers, controlling persons,
employees and agents and each of the partners, shareholders, members,
affiliates, associated investment funds, directors, officers, fiduciaries,
managers, controlling persons, employees and agents of each of the foregoing
(collectively, the “Indemnitees”), each of whom is an intended third party
beneficiary of this Agreement, free and harmless from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages and costs
and out-of-pocket expenses in connection therewith (including without limitation
reasonable attorneys’ fees and expenses) incurred by the Indemnitees or any of
them before or after the date of this Agreement (collectively, the “Indemnified
Liabilities”), arising out of any action, cause of action, suit, arbitration,
investigation or claim (whether between the relevant Indemnitee and any of the
Companies or involving a third party claim against the relevant Indemnitee)
arising out of, or in any way relating to (i) this Agreement, any transaction to
which any of the Companies is a party or (ii) operations of, or services
provided by any of Holdings or the Holdings Designees to, the Companies, or any
of their respective affiliates from time to time; provided that the foregoing
indemnification rights will not be available to the extent that any such
Indemnified Liabilities arose on account of such Indemnitee’s gross negligence
or willful misconduct; and provided, further, that if and to the extent that the
foregoing undertaking may be unavailable or unenforceable for any reason, each
of the Companies hereby agrees to make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.  For purposes of this Section 5(b), none of the
circumstances described in the limitations contained in the two provisos in the
immediately preceding sentence will be deemed to apply absent a final
non-appealable judgment of a court of competent jurisdiction to such effect, in
which case to the extent any such limitation is so



--------------------------------------------------------------------------------

 

determined to apply to any Indemnitee as to any previously advanced indemnity
payments made by the Companies, then such payments will be promptly repaid by
such Indemnitee to the Companies without interest.  The rights of any Indemnitee
to indemnification hereunder will be in addition to any other rights any such
person may have under any other agreement or instrument referenced above or any
other agreement or instrument to which such Indemnitee is or becomes a party or
is or otherwise becomes a beneficiary or under law or regulation; provided that
(i) the Companies hereby agree that they are the indemnitors of first resort
under this Agreement and under any other applicable indemnification agreement
(i.e., their obligations to Indemnitees under this Agreement or any other
agreement or undertaking to provide advancement and/or indemnification to such
Indemnitees are primary and any obligation of Holdings (or any affiliate thereof
other than a Company) to provide advancement or indemnification for the
Indemnified Liabilities incurred by Indemnitees are secondary), and (ii) if
Holdings (or any affiliate thereof) pays or causes to be paid, for any reason,
any amounts otherwise indemnifiable hereunder or under any other indemnification
agreement (whether pursuant to contract, by-laws or charter) with any
Indemnitee, then (x) Holdings (or such affiliate, as the case may be) shall be
fully subrogated to all rights of such Indemnitee with respect to such payment
and (y) the Companies shall fully indemnify, reimburse and hold harmless
Holdings (or such other affiliate) for all such payments actually made by
Holdings (or such other affiliate) and irrevocably waive, relinquish and release
Holdings for contribution, subrogation or any other recovery of any kind in
respect of any advancement of expenses or indemnification hereunder.

6.Disclaimer and Limitation of Liability; Opportunities.

(a)Disclaimer; Standard of Care.  Neither Holdings nor any of the Holdings
Designees makes any representations or warranties, express or implied, in
respect of the services to be provided by Holdings or the Holdings Designees
hereunder.  In no event will Holdings, the Holdings Designees or related
Indemnitees be liable to the Companies or any of their respective affiliates for
any act, alleged act, omission or alleged omission that does not constitute
gross negligence or willful misconduct of Holdings or the Holdings Designees as
determined by a final, non-appealable determination of a court of competent
jurisdiction.

(b)Limitation of Liability.  In no event will Holdings, the Holdings Designees
or any of their respective Indemnitees be liable to the Companies or any of
their affiliates for any indirect, special, incidental or consequential damages,
including, without limitation, lost profits or savings, whether or not such
damages are foreseeable, or for any third party claims (whether based in
contract, tort or otherwise), relating to, in connection with or arising out of
this Agreement, before or after termination of this Agreement, including without
limitation the services to be provided by Holdings or the Holdings Designees
hereunder, or for any act or omission that does not constitute gross negligence
or willful misconduct of Holdings or the Holdings Designees or in excess of the
fees received by Holdings or the applicable Holdings Designee hereunder.

7.Assignment, etc.  Except as provided below, none of the parties hereto will
have the right to assign this Agreement without the prior written consent of
each of the other parties.  Notwithstanding the foregoing, (a) Holdings may
assign all or part of its rights and obligations hereunder to any of its
affiliates which provides services similar to those called for by this



--------------------------------------------------------------------------------

 

Agreement, provided that in no event shall Holdings relinquish its rights to
fees under Section 2 and Section 5 and reimbursement of Reimbursable Expenses
under Section 5(a), and (b) the provisions hereof for the benefit of Indemnitees
of Holdings will inure to the benefit of such Indemnitees and their successors
and assigns.

8.Amendments and Waivers.  No amendment or waiver of any term, provision or
condition of this Agreement will be effective without the express written
consent of the Companies, Holdings and, for so long as any Series A Preferred
remain outstanding, the holders of not less than sixty-six percent (66%) of the
outstanding Series A Preferred.  No waiver on any one occasion will extend to or
effect or be construed as a waiver of any right or remedy on any future
occasion.  No course of dealing of any person nor any delay or omission in
exercising any right or remedy will constitute an amendment of this Agreement or
a waiver of any right or remedy of any party hereto.

9.Governing Law; Jurisdiction.  THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR
RELATED TO THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC SUBSTANTIVE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR) THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN MANHATTAN, AND THE PARTIES IRREVOCABLY
SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING.

10.Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

11.Entire Agreement.  This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes any
prior communication or agreement with respect thereto.  Notwithstanding the
foregoing, the parties hereto acknowledge and agree that the provisions set
forth in Sections 5 and 6 of the Original Agreement shall survive the amendment
and restatement of the Original Agreement with respect to any actions that
occurred prior to the date hereof.

12.Notice.  All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party will have
specified by notice to each other party) if (i) delivered personally, (ii) sent
and received by facsimile, (iii) sent by electronic mail or (iv) sent by
certified or registered mail or by Federal Express, UPS or any other comparably
reputable overnight courier service, postage prepaid, to the appropriate address
as follows:



--------------------------------------------------------------------------------

 

If to the Companies (with a copy, which will not constitute notice, to
Holdings), to:

J. Crew Group Inc.
770 Broadway 12th Floor
New York, NY 10003
Attention:General Counsel
Fax:203-845-5302

with a copy (which will not constitute notice) to:

Ropes & Gray LLP
The Prudential Tower
800 Boylston Street
Boston, Massachusetts  02119
Attention:  Alfred O. Rose, Esq.
       Julie H. Jones, Esq.

Fax:  617-951-7050


If to Holdings, to:

Chinos Holdings, Inc.
770 Broadway 12th Floor
New York, NY 10003
Attention:General Counsel
Fax:203-845-5302

with a copy (which will not constitute notice) to:

Ropes & Gray LLP
The Prudential Tower
800 Boylston Street
Boston, Massachusetts  02119
Attention:  Alfred O. Rose, Esq.
       Julie H. Jones, Esq.

Fax:  617-951-7050

 

with a copy (which will not constitute notice) to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention:  Howard A. Sobel, Esq.

Jason Silvera, Esq.

Fax:  212-751-4864

 

 

Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile or electronic mail during normal business hours, (b) on the business
day after being received if sent by facsimile or electronic mail other than



--------------------------------------------------------------------------------

 

during normal business hours, (c) one business day after being sent by Federal
Express, DHL or UPS or other comparably reputable delivery service and (d) five
business days after being sent by registered or certified mail.  Each of the
parties hereto will be entitled to specify a different address by giving notice
as aforesaid to each of the other parties hereto.

13.Third Party Beneficiaries. The Indemnitees (including without limitation TPG
and LGP and their respective affiliates and representatives) and the holders of
the Series A Preferred shall be entitled to all of the benefits afforded to the
parties hereto under this Agreement (including, along with TPG and LGP, as set
forth in Section 11), and shall be third party beneficiaries in respect thereof.

14.Severability.  If in any proceedings a court will refuse to enforce any
provision of this Agreement, then such unenforceable provision will be deemed
eliminated from this Agreement for the purpose of such proceedings to the extent
necessary to permit the remaining provisions to be enforced.  To the full
extent, however, that the provisions of any applicable law may be waived, they
are hereby waived to the end that this Agreement be deemed to be valid and
binding agreement enforceable in accordance with its terms, and in the event
that any provision hereof will be found to be invalid or unenforceable, such
provision will be construed by limiting it so as to be valid and enforceable to
the maximum extent consistent with and possible under applicable law.

15.Counterparts.  This Agreement may be executed in any number of counterparts
and by each of the parties hereto in separate counterparts, each of which when
so executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

16.No Increased Payment Obligation.  Notwithstanding anything to the contrary
herein, nothing in this Agreement shall be deemed to directly or indirectly
increase any obligation of Intermediate B, Group or any subsidiary thereof to
make any payment as compared to the payment obligations of Intermediate B, Group
or such subsidiary under the Management Services Agreement in effect immediately
prior to the date hereof.

17.Termination with Respect to Intermediate A.  The parties agree that this
Agreement is hereby terminated with respect to Intermediate A and Intermediate A
shall have no further rights or obligations under, or in connection with, and
shall no longer be bound by the terms of, this Agreement.

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date first above written.

CHINOS HOLDINGS, INC.


By:
Name:
Title:

J. CREW GROUP, INC., as successor to Chinos Acquisition Corporation


By:
Name:
Title:

CHINOS INTERMEDIATE HOLDINGS A, INC.


By:
Name:
Title:

CHINOS INTERMEDIATE HOLDINGS B, INC.


By:
Name:
Title:

[NEWCO]


By:
Name:
Title:

 

 



--------------------------------------------------------------------------------

 

TPG CAPITAL, L.P.


By:
Name:
Title:






--------------------------------------------------------------------------------

 

LEONARD GREEN & PARTNERS, L.P.


By:
Name:
Title:

 



--------------------------------------------------------------------------------

 

Schedule 1

Wire Transfer Instructions for Holdings:

Bank:  [●]
ABA#:  [●]
SWIFT:  [●]
Account:  [●]
Account Number:  [●]

 

 

 






--------------------------------------------------------------------------------

 

ANNEX B

FORM OF GUARANTOR CONSENT AND REAFFIRMATION


 

July [●], 2017

 

Reference is made to the Amended and Restated Credit Agreement dated as of March
5, 2014 (as amended, amended and restated, supplemented or otherwise modified
through the date hereof, including pursuant to Amendment No. 1, the “Credit
Agreement”), among, inter alios, J. Crew Group, Inc., a Delaware corporation, as
the Borrower, Chinos Intermediate Holdings B, Inc., a Delaware corporation, as
Holdings, Wilmington Savings Fund Society FSB, as administrative agent (as
successor in such capacity to Bank of America, N.A.) and the Lenders from time
to time party thereto.  Capitalized terms used but not otherwise defined in this
Guarantor Consent and Reaffirmation (this “Consent”) are used with the meanings
attributed thereto in the Credit Agreement.

Each Guarantor hereby consents to the execution, delivery and performance of
this Amendment No. 1 and agrees that each reference to the Credit Agreement in
the Loan Documents shall, on and after the Amendment No. 1 Effective Date, be
deemed to be a reference to the Credit Agreement in accordance with the terms of
Amendment No. 1.

 

Each Guarantor hereby acknowledges and agrees that, after giving effect to
Amendment No. 1, all of its respective obligations and liabilities under the
Loan Documents to which it is a party, as such obligations and liabilities have
been amended by Amendment No. 1, are reaffirmed and remain in full force and
effect.

 

After giving effect to Amendment No. 1, each Guarantor reaffirms each Lien
granted by it to the Collateral Agent for the benefit of the Secured Parties
under each of the Loan Documents to which it is a party, which Liens shall
continue in full force and effect during the term of the Credit Agreement, and
shall continue to secure the Obligations (after giving effect to the Amendment),
in each case, on and subject to the terms and conditions set forth in the Credit
Agreement and the other Loan Documents.

 

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Consent to be executed as
of the date first above written.

 

CHINOS INTERMEDIATE HOLDINGS B, INC.

J. CREW OPERATING CORP.

J. CREW INC.

J. CREW INTERNATIONAL, INC.

GRACE HOLMES, INC.

H. F. D. NO. 55, INC.

MADEWELL INC.

J. CREW VIRGINIA, INC.

 

 

 

By: _____________________________

Name:

Title:  




 



--------------------------------------------------------------------------------

 

SCHEDULE 1

NEW COMMITMENTS

NEW LENDER

NEW COMMITMENT

TPG Chinos, L.P.

$21,801,529.57

Green Equity Investors V, L.P.

$6,306,632.39

Green Equity Investors Side V, L.P.

$1,891,838.04

TOTAL

$30,000,000

 

 

 

